Exhibit 10.1
 
EXECUTION VERSION

 

 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
 
Dated as of April 22, 2015
 
among
 
VERISK ANALYTICS, INC.
as a Borrower,
 
BANK OF AMERICA, N.A.
as Administrative Agent, Swing Line Lender
and L/C Issuer,
 
and
 
The Other Lenders Party Hereto
   
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
as
Sole Lead Arranger and Sole Bookrunner
   
JPMORGAN CHASE BANK, N.A.,
SUNTRUST BANK,
and
WELLS FARGO BANK, N.A.
as
Co-Syndication Agents
                 







 
 

--------------------------------------------------------------------------------

 


Table of Contents
 

     
Page
       
ARTICLE I.
 
DEFINITIONS AND ACCOUNTING TERMS
5
1.01
 
Defined Terms
5
1.02
 
Other Interpretive Provisions
31
1.03
 
Accounting Terms
31
1.04
 
Rounding
32
1.05
 
Times of Day
32
1.06
 
Letter of Credit Amounts
32
1.07
 
Interpretation and Construction of Exceptions/Carveouts to Article VII Negative
Covenants
32
1.08
 
Additional Alternative Currencies
33
1.09
 
Exchange Rates; Currency Equivalents
33
       
ARTICLE II.
 
THE COMMITMENTS AND CREDIT EXTENSIONS
33
2.01
 
Committed Loans
33
2.02
 
Borrowings, Conversions and Continuations of Committed Loans
34
2.03
 
Letters of Credit
35
2.04
 
Swing Line Loans
43
2.05
 
Prepayments
45
2.06
 
Termination or Reduction of Commitments
46
2.07
 
Repayment of Loans
46
2.08
 
Interest
47
2.09
 
Fees
47
2.10
 
Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
48
2.11
 
Evidence of Debt
49
2.12
 
Payments Generally; Administrative Agent’s Clawback
49
2.13
 
Sharing of Payments by Lenders
51
2.14
 
Increase in Commitments
51
2.15
 
Several Liability
53
2.16
 
Cash Collateral
53
2.17
 
Defaulting Lenders
54
       
ARTICLE III.
 
TAXES, YIELD PROTECTION AND ILLEGALITY
55
3.01
 
Taxes
55
3.02
 
Illegality
59
3.03
 
Inability to Determine Rates
60
3.04
 
Increased Costs
60
3.05
 
Compensation for Losses
62
3.06
 
Mitigation Obligations; Replacement of Lenders
62
3.07
 
Survival
63
       
ARTICLE IV.
 
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
63
4.01
 
Conditions to Effectiveness.
63
4.02
 
Conditions to Certain Credit Extensions
64
4.03
 
Conditions to a Committed Borrowing of Balmoral Acquisition Loans
65
4.04
 
Actions during Certain Funds Period
66
       
ARTICLE V.
 
REPRESENTATIONS AND WARRANTIES
67

 
 
 
i

--------------------------------------------------------------------------------

 
 
5.01
 
Existence, Qualification and Power
67
5.02
 
Authorization; No Contravention
67
5.03
 
Governmental Authorization; Other Consents
67
5.04
 
Binding Effect
67
5.05
 
Financial Statements; No Material Adverse Effect
68
5.06
 
Litigation
68
5.07
 
No Default
68
5.08
 
Ownership of Property; Liens
68
5.09
 
Environmental Compliance
68
5.10
 
Insurance
69
5.11
 
Taxes
69
5.12
 
ERISA Compliance
69
5.13
 
Subsidiaries; Equity Interests
70
5.14
 
Margin Regulations; Investment Company Act
70
5.15
 
Disclosure
70
5.16
 
Compliance with Laws
70
5.17
 
Taxpayer Identification Number
70
5.18
 
Intellectual Property; Licenses, Etc
70
5.19
 
OFAC; Anti-Corruption Laws; Sanctions
71
5.20
 
Solvency
71
       
ARTICLE VI.
 
AFFIRMATIVE COVENANTS
71
6.01
 
Financial Statements
72
6.02
 
Certificates; Other Information
72
6.03
 
Notices
74
6.04
 
Payment of Obligations
75
6.05
 
Preservation of Existence, Etc
75
6.06
 
Maintenance of Properties
75
6.07
 
Maintenance of Insurance
75
6.08
 
Compliance with Laws
75
6.09
 
Books and Records
75
6.10
 
Inspection Rights
76
6.11
 
Use of Proceeds
76
6.12
 
Additional Guarantors
76
6.13
 
Pari Passu Status
76
       
ARTICLE VII.
 
NEGATIVE COVENANTS
76
7.01
 
Liens
77
7.02
 
Priority Indebtedness; Permitted Subsidiary Acquisition Indebtedness
78
7.03
 
Fundamental Changes
78
7.04
 
Dispositions
79
7.05
 
Change in Nature of Business
79
7.06
 
Transactions with Affiliates
79
7.07
 
Use of Proceeds
79
7.08
 
Financial Covenants
80
7.09
 
Restricted Payments
80
7.10
 
Sales and Leasebacks
80
7.11
 
Sale of Receivables
80
7.12
 
Accounting Changes
81
7.13
 
Anti-Corruption Laws; Sanctions
81

 
 
 
ii

--------------------------------------------------------------------------------

 
 
ARTICLE VIII.
 
EVENTS OF DEFAULT AND REMEDIES
81
8.01
 
Events of Default
81
8.02
 
Remedies Upon Event of Default
83
8.03
 
Application of Funds
83
       
ARTICLE IX.
 
ADMINISTRATIVE AGENT
84
9.01
 
Appointment and Authority
84
9.02
 
Rights as a Lender
85
9.03
 
Exculpatory Provisions
85
9.04
 
Reliance by Administrative Agent
86
9.05
 
Delegation of Duties
86
9.06
 
Resignation of Administrative Agent
86
9.07
 
Non-Reliance on Administrative Agent and Other Lenders
87
9.08
 
No Other Duties, Etc
87
9.09
 
Administrative Agent May File Proofs of Claim
87
9.10
 
Collateral and Guaranty Matters
88
9.11
 
Guaranteed Hedge Agreements
89
       
ARTICLE X.
 
MISCELLANEOUS
89
10.01
 
Amendments, Etc
89
10.02
 
Notices; Effectiveness; Electronic Communication
90
10.03
 
No Waiver; Cumulative Remedies; Enforcement
92
10.04
 
Expenses; Indemnity; Damage Waiver
92
10.05
 
Payments Set Aside
94
10.06
 
Successors and Assigns
94
10.07
 
Treatment of Certain Information; Confidentiality
98
10.08
 
Right of Setoff
99
10.09
 
Interest Rate Limitation
100
10.10
 
Counterparts; Integration; Effectiveness
100
10.11
 
Survival of Representations and Warranties
100
10.12
 
Severability
100
10.13
 
Replacement of Lenders
101
10.14
 
Governing Law; Jurisdiction; Etc
101
10.15
 
Waiver of Jury Trial
102
10.16
 
No Advisory or Fiduciary Responsibility
102
10.17
 
Electronic Execution of Assignments and Certain Other Documents
103
10.18
 
USA PATRIOT Act
103
10.19
 
Time of the Essence
103
10.20
 
Keepwell
104
10.21
 
Designation of Additional Borrowing Subsidiaries
104
       
ARTICLE XI.
 
GUARANTEE OF BORROWING SUBSIDIARY OBLIGATIONS
104
11.01
 
Guaranty
104
11.02
 
Certain Waivers
105
11.03
 
Obligations Independent
105
11.04
 
Subrogation
105
11.05
 
Subordination
105
11.06
 
Stay of Acceleration
105

 
 
 
iii

--------------------------------------------------------------------------------

 
 
SCHEDULES
           
1.01
 
Existing Letters of Credit
 
2.01
 
Commitments and Applicable Percentages
 
4.03(f)(i)
 
Major Defaults
 
4.03(f)(ii)
 
Major Representations
 
5.03
 
Other Consents
 
5.06
 
Litigation
 
5.09
 
Environmental Compliance
 
5.12
 
ERISA Compliance
 
5.13
 
Subsidiaries; Equity Interests
 
5.18
 
Intellectual Property Matters
 
7.01
 
Existing Liens
 
10.02
 
Administrative Agent’s Office; Certain Addresses for Notices

 
EXHIBITS
           
Form of
             
A
 
Committed Loan Notice
 
B
 
Swing Line Loan Notice
 
C
 
Note
 
D
 
Compliance Certificate
 
E-1
 
Assignment and Assumption
 
E-2
 
Administrative Questionnaire
 
E-3
 
Joinder
 
F
 
Continuing Guaranty
 
G
 
Notice of Loan Prepayment
 
H-1
 
U.S. Tax Compliance Certificate (For Foreign Lenders That Are Not Partnerships
For U.S. Federal Income Tax Purposes)
 
H-2
 
U.S. Tax Compliance Certificate (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)
 
H-3
 
U.S. Tax Compliance Certificate (For Foreign Participants That Are Partnerships
For U.S. Federal Income Tax Purposes)
 
H-4
 
U.S. Tax Compliance Certificate (For Foreign Lenders That Are Partnerships For
U.S. Federal Income Tax Purposes)
 
I
 
Solvency Certificate
 
J
 
Designation of Borrowing Subsidiary

 
 
 
iv

--------------------------------------------------------------------------------

 
 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
 
This SECOND AMENDED AND RESTATED CREDIT AGREEMENT (hereinafter, as it may be
from time to time amended, modified, extended, renewed, substituted, and/or
supplemented, referred to as this “Agreement”) is entered into as of April 22,
2015, by and among VERISK ANALYTICS, INC., a Delaware corporation (“Verisk”),
each lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), and BANK OF AMERICA, N.A., as Administrative Agent,
Swing Line Lender and L/C Issuer.
 
Verisk has requested that the Lenders amend and restate that certain Amended and
Restated Credit Agreement dated as of October 25, 2011, executed by and among,
inter alia, Verisk, Insurance Services Office, Inc., a Delaware corporation
(“ISO”), certain lenders and the agents party thereto (hereinafter, as it has
been from time to time amended, modified, extended, renewed, substituted, and/or
supplemented prior to the date hereof, referred to as the “Original Credit
Agreement”) and provide the Borrowers with a second amended and restated
revolving credit facility (the “Facility”), and the Lenders are willing to do so
on the terms and conditions set forth herein.
 
 
In consideration of these premises and the mutual representations, covenants and
agreements of the Borrowers, the agents and the lenders, each party hereto
hereby promises, covenants and agrees to amend, modify, and restate in its
entirety the Original Credit Agreement with all of the terms, conditions, and
provisions set forth herein below and all of the terms, conditions, and
provisions of the Original Credit Agreement are, subject to the occurrence of
the Effective Date (other than with respect to the provisions of Sections 2.06,
2.09(b), 2.12, 3.01 and 4.01, and Article X, which shall be effective
irrespective of whether the Effective Date shall have occurred), hereby deemed
superseded, substituted, and replaced by the following:
 
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
 
1.01 Defined Terms.
 
As used in this Agreement, the following terms shall have the meanings set forth
below:
 
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
 
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the
Borrowers and the Lenders.
 
“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.
 
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
 
“Aggregate Commitments” means the Commitments of all the Lenders.
 
“Agreement” has the meaning specified in the introductory paragraphs hereto.
 

 
5

--------------------------------------------------------------------------------

 

“Alternative Currency” means any currency (other than Dollars) that is approved
in accordance with Section 1.08.
 
“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the L/C Issuer at such time on the basis
of the Spot Rate (determined in respect of the most recent Revaluation Date) for
the purchase of such Alternative Currency with Dollars.
 
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to any Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.
 
“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.17.  If the commitment of each Lender to make Loans and
the obligation of the L/C Issuer to make L/C Credit Extensions have been
terminated pursuant to Section 8.02 or if the Aggregate Commitments have
expired, then the Applicable Percentage of each Lender shall be determined based
on the Applicable Percentage of such Lender most recently in effect, giving
effect to any subsequent assignments.  The initial Applicable Percentage of each
Lender is set forth opposite the name of such Lender on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.
 
“Applicable Rate” means, from time to time, the following percentages per annum
with respect to the Commitment Fees, Eurodollar Rate Loans, Base Rate Loans or
Letter of Credit Fees, as applicable, based upon the Consolidated Funded Debt
Leverage Ratio as set forth in the most recent Compliance Certificate received
by the Administrative Agent pursuant to Section 6.02(b):
 
Pricing Level
Consolidated Funded Debt Leverage Ratio
Commitment Fee
Eurodollar Rate Margin
Base Rate Margin
Letter of Credit Fee
1
≤ 1.00:1.00
12.5 bps
112.5 bps
12.5 bps
112.5 bps
2
> 1.00:1.00 but ≤ 1.75:1.00
15.0 bps
125.0 bps
25.0 bps
125.0 bps
3
> 1.75:1.00 but ≤ 2.50:1.00
17.5 bps
137.5 bps
37.5 bps
137.5 bps
4
> 2.50:1.00 but ≤ 3.25:1.00
25.0 bps
150.0 bps
50.0 bps
150.0 bps
5
>3.25:1.00
25.0 bps
162.5 bps
62.5 bps
162.5 bps

 
Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Funded Debt Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(b); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then,
upon the request of the Required Lenders, Pricing Level 5 shall apply as of the
first Business Day after the date on which such Compliance Certificate was
required to have been delivered and shall remain in effect until the date on
which such Compliance Certificate is delivered.  The Applicable Rate in effect
from the Effective Date through the date on which the Administrative Agent
receives the Borrowers’ Compliance Certificate and related financial statements
for the first fiscal quarter following the Effective Date shall be determined
based upon the pro forma Compliance Certificate delivered pursuant to Section
4.01(a)(vi).
 
For the purposes of calculating the Consolidated Funded Debt Leverage Ratio in
connection with this definition only, and for no other purpose, to the extent
that Verisk or any direct or indirect Subsidiary
 

 
6

--------------------------------------------------------------------------------

 

of Verisk acquires a Person, the Administrative Agent shall include in its
calculation of Consolidated EBITDA the pro forma effect of such acquisition as
if such acquisition shall have occurred on the first date of the applicable test
period.
 
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).
 
“Applicable Time” means, with respect to any payments in any Alternative
Currency, the local time in the place of settlement for such Alternative
Currency as may be determined by the L/C Issuer to be necessary for timely
settlement on the relevant date in accordance with normal banking procedures in
the place of payment.
 
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
“Arranger” means Merrill Lynch, Pierce, Fenner & Smith Incorporated in its
capacity as sole lead arranger and sole bookrunner.
 
“Assets” means, at any time, the total assets of Verisk and its direct and
indirect Subsidiaries on a consolidated basis which would be shown as assets on
a consolidated balance sheet of Verisk and its consolidated Subsidiaries as of
such time prepared in accordance with GAAP, after eliminating all amounts
properly attributable to minority interests, if any, in the stock and surplus of
Subsidiaries.
 
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E-1 or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.
 
“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease payments under the relevant lease that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP if such lease were accounted for as a Capitalized Lease.
 
“Audited Financial Statements” means the audited consolidated balance sheet of
Verisk and its direct and indirect Subsidiaries for the fiscal year ended
December 31, 2014, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal year of Verisk
and its direct and indirect Subsidiaries, including the notes thereto.
 
“Availability Period” means the period from and including the Effective Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.
 
“Balmoral Acquired Business” means, collectively, the Balmoral Target and its
Subsidiaries.
 

 
7

--------------------------------------------------------------------------------

 

“Balmoral Acquisition” means the acquisition of all of the outstanding equity
interests of the Balmoral Target by the Balmoral Purchaser pursuant to the
Balmoral Acquisition Agreement.
 
“Balmoral Acquisition Agreement” means that certain deed for the sale and
purchase of shares issued by the Balmoral Target and loan notes issued by H&F
Nugent 2 Limited, dated as of March 10, 2015, among each seller listed on
Schedule 1 thereto, the Balmoral Purchaser and Verisk.
 
“Balmoral Acquisition Closing Date” means the date on which the Balmoral
Acquisition is consummated.
 
“Balmoral Acquisition Debt” means indebtedness (up to an aggregate principal
amount of $2,900,000,000) issued or borrowed by Verisk and/or its Subsidiaries
to the extent used solely to finance the Balmoral Transactions and which is
redeemable or prepayable at not more than 101% of the principal amount thereof
(plus accrued interest) if the Balmoral Acquisition Closing Date does not occur.
 
“Balmoral Acquisition Loans” means any Loans made to Verisk on the Balmoral
Acquisition Borrowing Closing Date in order to consummate the Balmoral
Transactions (including the refinancing of certain indebtedness of the Balmoral
Acquired Business).
 
“Balmoral Purchaser” means V. Acquisition Limited, a limited liability company
incorporated under the laws of England and Wales (with registered number
09473399) and having its registered address at 20-22 Bedford Row, London, WC1R
4JS.
 
“Balmoral Target” means H&F Nugent 1 Limited, a company incorporated under the
laws of Scotland with company number SC427101 and whose registered office is at
16 Charlotte Square, Edinburgh EH2 4DF.
 
“Balmoral Transactions” means, collectively, (a) the consummation of the
Balmoral Acquisition and the transactions in connection therewith, including the
payment of related fees and expenses and (b) the refinancing of certain
indebtedness of the Balmoral Acquired Business.
 
“Bank of America” means Bank of America, N.A. and its successors.
 
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Prime Rate for such day, (b) the sum of the Federal Funds Rate for
such day plus fifty basis points (0.50%), and (c) except during any Eurodollar
Unavailability Period, the Eurodollar Rate for a one month Interest Period
beginning on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus one hundred basis points (1.0%).
 
“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.
 
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
 
“Borrower” and “Borrowers” mean Verisk and each Borrowing Subsidiary, if
any.  As of the date hereof, the only Borrower is Verisk.
 
“Borrower Materials” has the meaning specified in Section 6.02.
 
“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.
 

 
8

--------------------------------------------------------------------------------

 

“Borrowing Subsidiary” means, at any time, each Wholly-Owned Domestic Subsidiary
of Verisk that, following the date hereof, has been designated by Verisk as an
additional Borrower hereunder and that has undertaken the obligations of a
Borrowing Subsidiary, all in accordance with Section 10.21.
 
“Borrowing Subsidiary Obligations” mean the Obligations of each of the Borrowing
Subsidiaries.
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.
 
“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations).  For purposes of this definition, the purchase
price of equipment that is purchased simultaneously with the trade-in of
existing equipment or with insurance proceeds shall be included in Capital
Expenditures only to the extent of the gross amount by which such purchase price
exceeds the credit granted by the seller of such equipment for the equipment
being traded in at such time or the amount of such insurance proceeds, as the
case may be.
 
“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.
 
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, L/C Issuer or
Swing Line Lender (as applicable) and the Lenders, as collateral for L/C
Obligations, Obligations in respect of Swing Line Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the L/C Issuer or Swing Line
Lender benefitting from such collateral shall agree in its sole discretion,
other credit support, in each case pursuant to documentation in form and
substance satisfactory to (a) the Administrative Agent and (b) the L/C Issuer or
the Swing Line Lender (as applicable).  “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.
 
“Certain Funds Period” has the meaning specified in Section 4.04.
 
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
 
“Change of Control” means an event or series of events by which:
 
(a)           any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or
 

 
9

--------------------------------------------------------------------------------

 

its subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such right, an “option right”)), directly or indirectly, of 35%
or more of the equity securities of Verisk entitled to vote for members of the
board of directors or equivalent governing body of Verisk on a fully-diluted
basis (and taking into account all such securities that such person or group has
the right to acquire pursuant to any option right); or
 
(b)           during any period of 12 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of Verisk
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or
 
(c)           any Person or two or more Persons acting in concert shall have
acquired by contract or otherwise, or shall have entered into a contract or
arrangement that, upon consummation thereof, will result in its or their
acquisition of the power to exercise, directly or indirectly, a controlling
influence over the management or policies of Verisk, or control over the equity
securities of Verisk entitled to vote for members of the board of directors or
equivalent governing body of Verisk on a fully-diluted basis (and taking into
account all such securities that such Person or group has the right to acquire
pursuant to any option right) representing 35% or more of the combined voting
power of such securities.
 
“Code” means the Internal Revenue Code of 1986.
 
“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrowers pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.
 
“Commitment Fee” has the meaning specified in Section 2.09(a).
 
“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.01.
 
“Committed Loan” has the meaning specified in Section 2.01.
 
“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Loans, pursuant to Section 2.02(a), substantially in the form
of Exhibit A or such other form as may be approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
which form, platform and system shall be approved by the Administrative Agent),
appropriately
 

 
10

--------------------------------------------------------------------------------

 

completed and signed by a Responsible Officer of the applicable Borrower;
provided that any Committed Loan Notice delivered in connection with any
Committed Borrowing of Balmoral Acquisition Loans shall be modified to be
consistent with the requirements of Section 4.03.
 
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
 
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
 
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
 
“Consolidated EBIT” means, for any period, for Verisk and its direct and
indirect Subsidiaries on a consolidated basis, an amount equal to Consolidated
Net Income for such period plus (a) the following to the extent deducted in
calculating such Consolidated Net Income: (i) Consolidated Interest Charges for
such period; (ii) the provision for Federal, state, local and foreign income
taxes payable by Verisk and its direct and indirect Subsidiaries for such
period; (iii) non-cash charges for the appreciation of ESOP shares; (iv)
non-cash stock option expenses under FASB Accounting Standards Codification 718
for such period; (v) non-cash expenses in connection with ISO’s Top Hat Plan and
Deferred Compensation Plan for such period, to the extent such expenses are the
result of increasing the participant liabilities for said plans due to the
appreciation in value of the investments held in said plan; (vi) non-cash
expenses other than temporary impairment of ISO’s Top Hat Plan and Deferred
Compensation Plan for such period, to the extent such expenses are the result of
the depreciation in value of the investments held in said plan; (vii) non-cash
loss on the disposal of fixed assets for such period; (viii) other non-recurring
expenses of Verisk and its direct and indirect Subsidiaries reducing such
Consolidated Net Income which do not represent a cash item in such period or any
future period; and (ix) losses arising from hedging of currency risk associated
with the purchase consideration payable in connection with the Balmoral
Acquisition and minus (b) the following to the extent included in calculating
such Consolidated Net Income: (i) Federal, state, local and foreign income tax
credits of Verisk and its direct and indirect Subsidiaries for such period; (ii)
non-cash gains in connection with ISO’s Top Hat Plan and Deferred Compensation
Plan for such period, to the extent such gains are the result of decreasing the
participant liabilities for said plans due to the depreciation in value of the
investments held; (iii) other non-recurring non-cash items increasing
Consolidated Net Income for such period; and (iv) gains arising from hedging of
currency risk associated with the purchase consideration payable in connection
with the Balmoral Acquisition.
 
“Consolidated EBITDA” means, for any period, for Verisk and its direct and
indirect Subsidiaries on a consolidated basis, an amount equal to Consolidated
Net Income for such period plus (a) the following to the extent deducted in
calculating such Consolidated Net Income: (i) Consolidated Interest Charges for
such period; (ii) the provision for Federal, state, local and foreign income
taxes payable by Verisk and its direct and indirect Subsidiaries for such
period; (iii) depreciation and amortization expense; (iv) non-cash charges for
the appreciation of ESOP shares; (v) non-cash stock option expenses under FASB
Accounting Standards Codification 718 for such period; (vi) non-cash expenses in
connection with ISO’s Top Hat Plan and Deferred Compensation Plan for such
period, to the extent such expenses are the result of increasing the participant
liabilities for said plans due to the appreciation in value of the investments
held; (vii) non-cash expenses other than temporary impairment of ISO’s Top Hat
Plan and Deferred Compensation Plan for such period, to the extent such expenses
are the result of the depreciation in value of the investments held in said
plan; (viii) non-cash loss on the disposal of fixed assets for such period; (ix)
other non-recurring expenses of Verisk and its direct and indirect Subsidiaries
reducing such Consolidated Net Income which do not represent a cash item in such
period or any future period; and (x) losses arising from hedging of currency
risk associated with the purchase consideration payable in connection with the
Balmoral Acquisition and minus (b) the following to the extent included in
 

 
11

--------------------------------------------------------------------------------

 

calculating such Consolidated Net Income: (i) Federal, state, local and foreign
income tax credits of Verisk and its direct and indirect Subsidiaries for such
period; (ii) non-cash gains in connection with ISO’s Top Hat Plan and Deferred
Compensation Plan for such period, to the extent such gains are the result of
decreasing the participant liabilities for said plans due to the depreciation in
value of the investments held; and (iii) other non-recurring non-cash items
increasing Consolidated Net Income for such period; and (iv) gains arising from
hedging of currency risk associated with the purchase consideration payable in
connection with the Balmoral Acquisition.
 
“Consolidated Funded Debt Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Funded Indebtedness as of such date
to (b) Consolidated EBITDA for the period of the four fiscal quarters most
recently ended.  For the purposes of calculating the Consolidated Funded Debt
Leverage Ratio in connection with determining compliance with the financial
covenant set forth and contained in Section 7.08(b) only, and for no other
purpose, to the extent that Verisk or any direct or indirect Subsidiary of
Verisk acquires a Person, the Administrative Agent shall include in its
calculation of Consolidated EBITDA the pro forma effect of such acquisition as
if such acquisition shall have occurred on the first date of the applicable test
period.
 
“Consolidated Funded Indebtedness” means, as of any date of determination, for
Verisk and its direct and indirect Subsidiaries on a consolidated basis, the sum
of: (a) the outstanding principal amount of all obligations, whether current or
long-term, for borrowed money (including Obligations hereunder) and all
obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, (b) all purchase money Indebtedness, (c) all obligations,
whether contingent or otherwise, arising under letters of credit (including
standby and commercial letters of credit), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments, (d) all obligations in respect
of the deferred purchase price of Property or services (other than obligations
to pay the earn out portion of the purchase price for Permitted Acquisitions and
trade accounts payable in the ordinary course of business), (e) Attributable
Indebtedness in respect of Capitalized Leases and Synthetic Lease Obligations,
(f) without duplication, all Guarantees with respect to outstanding Indebtedness
of the types specified in clauses (a) through (e) above of Persons other than
Verisk or any direct or indirect Subsidiary of Verisk, (g) without duplication,
all Guarantees by Verisk and/or ISO of Permitted Subsidiary Acquisition
Indebtedness, and (h) all Indebtedness of the types referred to in clauses (a)
through (f) above of any partnership or joint venture (other than a joint
venture that is itself a corporation or limited liability company) in which
Verisk or a direct or indirect Subsidiary is a general partner or joint
venturer, unless such Indebtedness is expressly made non-recourse to Verisk or
such direct or indirect Subsidiary; provided that “Consolidated Funded
Indebtedness” shall not include any Balmoral Acquisition Debt until the earlier
of (x) Balmoral Acquisition Closing Date and (y) termination of the Balmoral
Acquisition Agreement.
 
“Consolidated Interest Charges” means, for any period, for Verisk and its direct
and indirect Subsidiaries on a consolidated basis, all interest, premium
payments, debt discount, fees, charges and related expenses of Verisk and its
direct and indirect Subsidiaries in connection with borrowed money (including
capitalized interest) or in connection with the deferred purchase price of
assets, in each case to the extent treated as interest in accordance with GAAP
(whether paid in cash or accrued); provided, however, (a) interest on any debt
paid in kind and (b) interest that is due and payable more than five years from
the incurrence of the debt under which such interest is payable, shall, in each
case, not be counted as “Consolidated Interest Charges”.
 
“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBIT for the period of the four prior fiscal
quarters ending on such date to (b) Consolidated Interest Charges for such
period.
 

 
12

--------------------------------------------------------------------------------

 

“Consolidated Net Income” means, for any period, for Verisk and its direct and
indirect Subsidiaries on a consolidated basis, the net income of Verisk and its
direct and indirect Subsidiaries (excluding extraordinary gains and
extraordinary losses) for that period.
 
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its Property is bound.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
 
“Customary Permitted Liens” means the following:
 
(a)           Liens (other than Environmental Liens and any Lien imposed under
ERISA) for taxes, assessments or charges of any Governmental Authority or claims
not yet due or which are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves or other appropriate
provisions are being maintained to the extent required by GAAP;
 
(b)           statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and other like Liens (other than any Lien imposed under
ERISA) imposed by Laws, including, without limitation, Liens in favor of any
Governmental Authority securing progress payments made under government
contracts created in the ordinary course of business and for amounts not yet due
or which are being contested in good faith by appropriate proceedings which are
sufficient to prevent imminent foreclosure of such Liens, are promptly
instituted and diligently conducted and with respect to which adequate reserves
or other appropriate provision are being maintained to the extent required by
GAAP;
 
(c)           Liens (other than any Lien imposed under ERISA) incurred or
deposits made in the ordinary course of business (including, without limitation,
surety bonds and appeal bonds) in connection with workers’ compensation,
unemployment insurance and other types of social security benefits or to secure
the performance of tenders, bids, leases, contracts, statutory obligations and
other similar obligations or arising as a result of progress payments or
deposits under government contracts (including foreign government contracts);
provided that in each such case such Liens (i) were not incurred or made in
connection with the incurrence or maintenance of Indebtedness, the borrowing of
money, the obtaining of advances or credit and (ii) do not in the aggregate
materially detract from the value of the Property so encumbered or materially
impair the use thereof in the operation of Verisk’s or its direct and indirect
consolidated Subsidiaries’ respective businesses;
 
(d)           easements (including, without limitation, reciprocal easement
agreements and utility agreements), rights-of-way, covenants, consents,
reservations, encroachments, variations and other restrictions, charges or
encumbrances (whether or not recorded) affecting the use of real property or
impairing the use thereof which are imposed by law or arise in the ordinary
course of business that do not secure any monetary obligations and do not
materially detract from the value of the affected property or interfere with the
ordinary conduct of business of the Person owning such Property;
 

 
13

--------------------------------------------------------------------------------

 

(e)           Liens arising out of and with respect to customer deposits made in
the ordinary course of the Borrowers’ respective businesses;
 
(f)           Liens arising as a result of the filing of any financing statement
under any applicable state uniform commercial code or comparable Laws of any
jurisdiction covering consigned or leased goods which do not constitute assets
of the Borrowers and which is not intended as security; and
 
(g)           extensions, renewals or replacements of any Lien referred to in
clauses (a) through (f) above; provided that (i) in the case of clauses (a)
through (f) above, the principal amount of the obligation secured thereby is not
increased and (ii) any such extension, renewal or replacement is limited to the
Property originally encumbered thereby.
 
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
 
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
 
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate applicable to Base Rate Loans plus (iii) 2% per annum; provided,
however, that with respect to a Eurodollar Rate Loan, the Default Rate shall be
an interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2% per annum, and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus 2%
per annum.
 
“Defaulting Lender” means, subject to Section 2.17(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder,  including in respect of its Loans or
participations in respect of Letters of Credit or Swing Line Loans, within three
Business Days of the date required to be funded by it hereunder, (b) has
notified the Borrowers, the Administrative Agent or any Lender that it does not
intend to comply with its funding obligations or has made a public statement to
that effect with respect to its funding obligations hereunder or under other
agreements in which it commits to extend credit, (c) has failed, within three
Business Days after request by the Administrative Agent, to confirm in a manner
satisfactory to the Administrative Agent that it will comply with its funding
obligations, or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it, or (iii) taken any action in
furtherance of, or indicated its consent to, approval of or acquiescence in any
such proceeding or appointment; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority.
 
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.
 
“Designation of Borrowing Subsidiary” mean a Designation of Borrowing Subsidiary
executed by Verisk and any applicable Wholly-Owned Domestic Subsidiary thereof
substantially in the form of Exhibit J.
 

 
14

--------------------------------------------------------------------------------

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any Property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
 
“Dollar” and “$” mean lawful money of the United States.
 
“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the L/C Issuer at such time on the basis of the Spot
Rate (determined in respect of the most recent Revaluation Date) for the
purchase of Dollars with such Alternative Currency.
 
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.
 
“Effective Date” means the first date on which all the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 10.01.
 
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)).
 
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
Release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the Release or threatened Release of
any Hazardous Materials into the environment, or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
 
“Environmental Lien” means a Lien in favor of any Governmental Authority for (a)
any liability under any Environmental Laws or (b) damages arising from, or costs
incurred by such Governmental Authority in response to, a Release or threatened
Release of any Hazardous Materials into the environment.
 
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting,
 

 
15

--------------------------------------------------------------------------------

 

and whether or not such shares, warrants, options, rights or other interests are
outstanding on any date of determination.
 
“ERISA” means the Employee Retirement Income Security Act of 1974.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrowers within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
 
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of the Borrowers or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” (as such term is defined in Section 4001(a)(2) of ERISA)
or a cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA; (c) a complete or partial withdrawal by the Borrowers or any
ERISA Affiliate from a Multiemployer Plan or notification that a Multiemployer
Plan is in reorganization; (d) the filing of a notice of intent to terminate,
the treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; (g) the determination that
any Pension Plan is considered an at-risk plan or a plan in endangered or
critical status within the meaning of Sections 430, 431 and 432 of the Code or
Sections 303, 304 and 305 of ERISA; or (h) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Borrowers or any ERISA Affiliate.
 
“ESOP” means that certain Insurance Services Office, Inc. Employee Stock
Ownership Plan established by the ESOP Trust Agreement dated January 3, 1997 as
it may be amended and/or modified from time to time, in a manner approved by the
Administrative Agent (such approval not to be unreasonably withheld or
conditioned).
 
“Eurodollar Rate” means:
 
(a)           for any Interest Period with respect to a Eurodollar Rate Loan,
the rate per annum equal to the London Interbank Offered Rate (“LIBOR”) or a
comparable or successor rate, which rate is approved by the Administrative
Agent, as published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period; and
 
(b)           for any interest calculation with respect to a Base Rate Loan on
any date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day;
 
provided, that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further, that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent. In the event the
Eurodollar Rate as determined based upon the foregoing shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.
 

 
16

--------------------------------------------------------------------------------

 

“Eurodollar Rate Loan” means a Committed Loan that bears interest at a rate
based on the Eurodollar Rate.
 
“Eurodollar Unavailability Period” means any period of time during which a
notice delivered to the Borrowers in accordance with Section 3.03(a) remains in
full force and effect.
 
“Event of Default” has the meaning specified in Section 8.01.
 
“Excluded Issuances” by any Person means any secondary issuance or sale of
Equity Interests in such Person (i.e., the issuance or sale of such additional
Equity Interests from which such Person receives no cash proceeds) or issuances
or sales of Equity Interests in such Person pursuant to the issuance or exercise
of options issued in connection with employee benefit plans.
 
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to Section 10.20 and any other “keepwell,
support or other agreement” for the benefit of such Guarantor and any and all
guarantees of such Guarantor’s Swap Obligations by other Loan Parties) at the
time the Guaranty of such Guarantor, or a grant by such Guarantor of a security
interest, becomes effective with respect to such Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guaranty or security interest is or becomes
excluded in accordance with the first sentence of this definition.
 
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 10.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii),
(a)(iii) or (c), amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(e) or (d)
any U.S. federal withholding Taxes imposed pursuant to FATCA.
 
“Existing Letters of Credit” means those standby letters of credit issued by the
L/C Issuer for the benefit of ISO and certain of its Subsidiaries, all as more
fully described on Schedule 1.01 (as such schedule may be updated by Verisk and
the Administrative Agent on or before the Effective Date).
 
“Facility” has the meaning specified in the introductory paragraphs hereto.
 
“Fair Market Value” means, at any time and with respect to any property of a
Borrower, the sale value that would be realized in an arm’s length sale between
an informed and willing buyer and an
 

 
17

--------------------------------------------------------------------------------

 

informed and willing seller, neither being under a compulsion to buy or sell,
all as determined in good faith by the Board of Directors of such Borrower.
 
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
 
“FATCA” means Sections 1471 through 1474 of the Code, as of the date hereof (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code, any applicable intergovernmental agreements with
respect thereto, and related legislation, official administrative regulations or
practices with respect thereto.
 
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
 
“Fee Letter” means that certain letter agreement, dated as of April 20, 2015, by
and among Verisk, the Arranger and the Administrative Agent.
 
“Foreign Lender” (a) if any Borrower is a U.S. Person, a Lender that is not a
U.S. Person and (b) if any Borrower is not a U.S. Person, a Lender that is
resident or organized under the Laws of a jurisdiction other than that in which
such Borrower is resident for tax purposes. For purposes of this definition, the
United States, each State thereof and the District of Columbia shall be deemed
to constitute a single jurisdiction.
 
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
 
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.
 
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
 
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
 

 
18

--------------------------------------------------------------------------------

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
 
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease Property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.
 
“Guaranteed Hedge Agreement” means any Swap Contract permitted under Article VI
or VII that is entered into by and between the Borrower and any Hedge Bank.
 
“Guarantors” means, collectively, (a) any guarantors added pursuant to the
terms, conditions, and provisions of Section 6.12; and (b) with respect to (i)
the payment and performance by each Specified Loan Party, if any, of its
obligations under its Guaranty with respect to Swap Obligations and (ii) any
Borrowing Subsidiary Obligations, Verisk.
 
“Guaranty” means the Continuing Guaranty made by the Guarantors in favor of the
Administrative Agent and the Lenders, substantially in the form of Exhibit F, as
such Guaranty may be from time to time amended, modified, extended, renewed,
substituted, and/or supplemented.
 
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
 
“Hedge Bank” means any Person that, at the time it enters into a Swap Contract
permitted under Article VI or VII, is a Lender or an Affiliate of a Lender, in
its capacity as a party to such Swap Contract.
 
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
 
(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;
 

 
19

--------------------------------------------------------------------------------

 

(b)           all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
 
(c)           net obligations of such Person under any Swap Contract;
 
(d)           all obligations of such Person to pay the deferred purchase price
of Property or services (other than obligations to pay the earn out portion of
the purchase price for Permitted Acquisitions and trade accounts payable in the
ordinary course of business);
 
(e)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on Property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;
 
(f)           Capitalized Leases and Synthetic Lease Obligations;
 
(g)           all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interest in such
Person or any other Person, valued, in the case of a redeemable preferred
interest, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends; and
 
(h)           all Guarantees of such Person in respect of any of the foregoing
(specifically excluding, with respect to Indebtedness of the Borrowers and their
respective Subsidiaries, any guarantees, endorsements or other contingent
obligations owing to or for the benefit of the ESOP).
 
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.  The amount of any Capitalized Leases or Synthetic
Lease Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.
 
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
the foregoing clause (a), Other Taxes.
 
“Indemnitees” has the meaning specified in Section 10.04(b).
 
“Indenture” means the existing Senior Notes Indenture, dated as of April 6,
2011, among Verisk, Wells Fargo Bank, National Association, and the “Guarantors”
(as such term is defined therein), as such Senior Notes Indenture may be from
time to time amended, modified, extended, renewed, replaced, substituted, and/or
supplemented.
 
“Indenture Documents” means any agreements, documents, promissory notes, or
certificates evidencing or executed and delivered in connection with the
Indenture, together with any and all amendments, modifications, extensions,
renewals, substitutions, and/or supplements thereto or thereof.
 
“Information” has the meaning specified in Section 10.07.
 

 
20

--------------------------------------------------------------------------------

 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates and
(b) as to any Base Rate Loan (including a Swing Line Loan), the last Business
Day of each March, June, September and December and the Maturity Date.
 
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the applicable Borrower in a Committed Loan Notice or
such other period that is 12 months or less requested by the applicable Borrower
and consented to by all the Lenders; provided, that:
 
(a)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
 
(b)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
 
(c)           no Interest Period shall extend beyond the Maturity Date.
 
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit.  For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.
 
“IP Rights” has the meaning specified in Section 5.18.
 
“IRS” means the United States Internal Revenue Service.
 
“ISO” has the meaning specified in the introductory paragraphs hereto.
 
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
 
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and Verisk (or any Subsidiary thereof) or in favor of the
L/C Issuer and relating to such Letter of Credit.
 
“Joinder” means a joinder entered into by an Eligible Assignee (with the consent
of any party whose consent is required by Section 10.06(b)), and accepted by the
Administrative Agent, in substantially the form of Exhibit E-3 or any other form
approved by the Administrative Agent.
 

 
21

--------------------------------------------------------------------------------

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
 
“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
 
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.
 
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
 
“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.
 
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06.  For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.
 
“Lender” has the meaning specified in the introductory paragraphs hereto and, as
the context requires, includes the Swing Line Lender.
 
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify Verisk and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.
 
“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit.  A Letter of Credit may not be a
commercial letter of credit.  Letters of Credit may be issued in Dollars or in
an Alternative Currency.
 
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
 
“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the Letter
of Credit Expiration Date shall be the next preceding Business Day).
 
“Letter of Credit Fee” has the meaning specified in Section 2.03(h).
 
“Letter of Credit Sublimit” means an amount equal to $25,000,000.  The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments.
 

 
22

--------------------------------------------------------------------------------

 

“LIBOR” has the meaning specified in the definition of Eurodollar Rate.
 
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
 
“Loan” means an extension of credit by a Lender to any Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.
 
“Loan Documents” means this Agreement, each Note, each Issuer Document, any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.16, the Fee Letter, and the Guaranty.
 
“Loan Parties” means, collectively, the Borrowers and each Guarantor, if any.
 
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
 
“Major Defaults” has the meaning specified in Section 4.03(f)(i).
 
“Major Representations” has the meaning specified in Section 4.03(f)(ii).
 
“Material Adverse Effect” means a material adverse effect upon (a) the business,
assets, condition (financial or otherwise), performance, properties or
operations of Verisk and its direct and indirect consolidated Subsidiaries,
taken as a whole, (b) the ability of the Borrowers to perform their material
obligations and duties under the Loan Documents, or (c) the ability of the
Administrative Agent to enforce the Obligations or to make use of any of the
remedies available to the Administrative Agent under the terms, conditions and
provisions of this Agreement or any of the other Loan Documents.
 
“Material Domestic Subsidiary” means any Domestic Subsidiary which contributed
more than 10% of Consolidated EBITDA of Verisk and its direct and indirect
Subsidiaries for the most recently ended four fiscal quarter period.
 
“Maturity Date” means the date that is five years following the Effective Date;
provided, however, that if such date is not a Business Day, the Maturity Date
shall be the next preceding Business Day.
 
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
 
“Note” means a promissory note made by the Borrowers, in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit C.
 
“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which notice shall be substantially in the form of Exhibit G or such other form
as may be approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system
 

 
23

--------------------------------------------------------------------------------

 

which form, platform and system shall be approved by the Administrative Agent),
appropriately completed and signed by a Responsible Officer.
 
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit or Guaranteed Hedge
Agreement, in each case, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding; provided that the “Obligations” shall exclude any Excluded Swap
Obligations.
 
“October 2014 Private Placement Tranche” means, collectively, the principal
tranches advanced and outstanding under the Private Placement Facilities as of
October 25, 2013.
 
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
 
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
 
“Original Credit Agreement” has the meaning specified in the introductory
paragraphs hereto.
 
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
 
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06 hereof).
 
“Outstanding Amount” means (a) with respect to Committed Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date and (b) with
respect to any L/C Obligations on any date, the Dollar Equivalent amount of the
aggregate outstanding amount of such L/C Obligations on such date after giving
effect to any L/C Credit Extension occurring on such date and any other changes
in the aggregate amount of the L/C Obligations as of such date, including as a
result of any reimbursements by the applicable Borrower of Unreimbursed Amounts.
 

 
24

--------------------------------------------------------------------------------

 

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the L/C Issuer in accordance with banking industry rules on
interbank compensation and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.
 
“Participant” has the meaning specified in Section 10.06(d).
 
“Participant Register” has the meaning specified in Section 10.06(d).
 
“Patriot Act” has the meaning specified in Section 10.18.
 
“PBGC” means the Pension Benefit Guaranty Corporation.
 
“Pension Act” means the Pension Protection Act of 2006.
 
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
 
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by any Borrower or any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.
 
“Permitted Acquisition” means any merger, consolidation, or acquisition with or
of any Person which complies with each of the following terms and conditions:
 
(a)           said Person must be in a line of business similar to those in
which the Borrowers and their Subsidiaries are engaged as of the date hereof, or
any related line of business, or a line of business which is reasonably
complimentary or incidental thereto; and
 
(b)           no Default or Event of Default shall exist at the time of, or
shall result or be caused by, such merger, consolidation, or acquisition; and
 
(c)           (i) all of the financial covenants set forth in Section 7.08 must
be complied with on a pro forma combined basis for the then current period and
(ii) if, on a pro forma basis, the Person the subject of such merger,
consolidation or acquisition constitutes a Material Domestic Subsidiary, then as
evidence of such compliance, Verisk shall have first delivered to the
Administrative Agent a written certificate signed by a Responsible Officer
showing, in reasonable detail, the calculation of the pro-forma Consolidated
Funded Debt Leverage Ratio of Verisk and its direct and indirect Subsidiaries on
a consolidated basis, after giving effect to such merger, consolidation, or
acquisition; and
 
(d)           in the event a Borrower is not the surviving Person, the surviving
Person shall be a domestic Person that expressly assumes, by a written agreement
satisfactory in form and substance to the Administrative Agent (which agreement
may require, in connection with such
 

 
25

--------------------------------------------------------------------------------

 

assumption, the delivery of such opinions of counsel (who may be in-house
counsel) as the Administrative Agent may reasonably require), the obligations of
the acquired Borrower(s) under the Loan Documents, including, without
limitation, all covenants contained therein, and such successor or acquiring
Person shall succeed to and be substituted for such Borrower(s) with the same
effect as if it had been named herein as a party hereto, provided, however, that
no such sale shall release any Borrower from its obligations and liabilities
under this Agreement or any of the other Loan Documents unless such sale is
followed by the complete liquidation of such Borrower and substantially all the
assets of such Borrower immediately following such sale are distributed to the
successor or acquiring Person in such liquidation;
 
provided, however, that notwithstanding the foregoing, the Balmoral Acquisition
shall constitute a “Permitted Acquisition” for all purposes hereunder and shall
not be subject to any of the foregoing criteria.
 
“Permitted Subsidiary Acquisition Indebtedness” means Indebtedness of any
Subsidiary of a Borrower which is:
 
(a)           owed by any Person at the time (i) such Person becomes a
Subsidiary of or is merged with or into a Borrower or a Subsidiary of a Borrower
or (ii) a Subsidiary acquires any Property from such Person and which
Indebtedness is expressly assumed by such Subsidiary at the time of such
acquisition; provided that (A) such Indebtedness was not created, incurred, or
assumed by such Person or such Subsidiary in contemplation of any Permitted
Acquisition, (B) in the event such Indebtedness shall be Guaranteed, such
Guarantee shall be unsecured and shall be given by a Borrower, and (C) the
principal amount of such Indebtedness shall not be increased at any time after
it is first acquired or assumed, as applicable, or
 
(b)           incurred by such Subsidiary to finance or to refinance a Permitted
Acquisition; provided that (i) such Indebtedness shall be incurred substantially
simultaneously with the consummation of such Permitted Acquisition, (ii) the
principal amount of such Indebtedness incurred in connection with such Permitted
Acquisition shall not be increased at any time after it is first incurred, (iii)
the principal amount of such Indebtedness (together with any accrued interest
thereon and closing costs relating thereto) shall at no time exceed 100% of the
original purchase price of such Permitted Acquisition, and (iv) in the event
such Indebtedness shall be Guaranteed, such Guarantee shall be unsecured and
shall be given by a Borrower.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrowers or
any ERISA Affiliate or any such Plan to which any Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.
 
“Platform” has the meaning specified in Section 6.02.
 
“Prime Rate” means the rate of interest in effect for such day as publicly
announced from time to time by Bank of America as its “prime rate.”  The “prime
rate” is a rate set by Bank of America based upon various factors including Bank
of America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in such rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.
 

 
26

--------------------------------------------------------------------------------

 

“Priority Indebtedness” means, at any time, the sum (without duplication) of (a)
all Indebtedness (other than Indebtedness of the type specified in clauses (b)
and (c) of the definition of Indebtedness, or any Guarantee insofar as it
relates to such types of Indebtedness) of the Borrowers secured by Liens not
otherwise permitted by Sections 7.01(a), (b), (c), and (e) through (k),
inclusive, plus (b) all Indebtedness of the Borrowers’ Subsidiaries that are not
Guarantors owed to any Person other than to a Borrower or to a Wholly-Owned
Subsidiary, other than any Permitted Subsidiary Acquisition Indebtedness.
 
“Private Placement Documents” means any agreements, documents, promissory notes,
or certificates evidencing or executed and delivered in connection with any of
the Private Placement Facilities, together with any and all amendments,
modifications, extensions, renewals, substitutions, and/or supplements thereto
or thereof.
 
“Private Placement Facility” and “Private Placement Facilities” means any of the
existing private placement facilities maintained by the Verisk and/or ISO as of
the date hereof with (a) Prudential Capital Group / Prudential Investment
Management, Inc., (b) Principal Global Investors LLC, (c) New York Life
Insurance Company, and (d) Aviva Investors North America, Inc., as any of such
private placement facilities may be from time to time amended, modified,
extended, renewed, replaced, substituted, and/or supplemented.
 
“Private Placement Guaranty” means a collective reference to any guaranty or
guaranties of any Indebtedness of Verisk, ISO and/or their respective
Subsidiaries under any of the Private Placement Facilities (excluding any
refinancing or replacement thereof); provided that the aggregate principal
amount of Indebtedness in respect of Private Placement Facilities guaranteed
pursuant to the Private Placement Guaranty shall not exceed $85,000,000 at any
time on or after the Effective Date.
 
“Private Placement Lender” and “Private Placement Lender” means any of the
lenders under any of the Private Placement Facilities, which lenders, as of the
date hereof, are (a) Prudential Capital Group / Prudential Investment
Management, Inc., (b) Principal Global Investors LLC, (c) New York Life
Insurance Company, and (d) Aviva Investors North America, Inc.
 
“Property” or “Properties” means any real or personal property, plant, building,
facility, structure, underground storage tank, equipment or unit, or other asset
owned, leased or operated by any Borrower and/or any of its respective
Subsidiaries.
 
“Public Lender” has the meaning specified in Section 6.02.
 
“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another person to
qualify as an “eligible contract participant” at such time under
§1a(18)(A)(v)(II) of the Commodity Exchange Act.
 
“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.
 
“Register” has the meaning specified in Section 10.06(c).
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.
 

 
27

--------------------------------------------------------------------------------

 

“Release” means release, spill, emission, leaking, pumping, injection, deposit,
disposal, discharge, dispersal, leaching or migration into the indoor or outdoor
environment or into or out of any Property, including the movement of Hazardous
Materials through or in the air, soil, surface water, groundwater or real
property.
 
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
 
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.
 
“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments (assuming, solely for the purpose of such
determination, that the Effective Date has occurred) or, if the commitment of
each Lender to make Loans and the obligation of the L/C Issuer to make L/C
Credit Extensions have been terminated pursuant to Section 8.02, Lenders holding
in the aggregate more than 50% of the Total Outstandings (with the aggregate
amount of each Lender’s risk participation and funded participation in L/C
Obligations and Swing Line Loans being deemed “held” by such Lender for purposes
of this definition); provided that the Commitment of, and the portion of the
Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.
 
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party,
and solely for purposes of the delivery of incumbency certificates pursuant to
Section 4.01, the secretary or any assistant secretary of a Loan Party, and,
solely for purposes of notices given pursuant to Article II, any other officer
or employee of the applicable Loan Party so designated by any of the foregoing
officers in a notice to the Administrative Agent or any other officer or
employee of the applicable Loan Party designated in or pursuant to an agreement
between the applicable Loan Party and the Administrative Agent. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of Verisk, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such capital stock or other Equity Interest, or on account of any return of
capital to Verisk’s stockholders, partners or members (or the equivalent Person
thereof).
 
“Revaluation Date” means, with respect to any Letter of Credit, each of the
following:  (a) each date of issuance of a Letter of Credit denominated in an
Alternative Currency, (b) each date of an amendment of any such Letter of Credit
having the effect of increasing the amount thereof (solely with respect to the
increased amount), (c) each date of any payment by the L/C Issuer under any
Letter of Credit denominated in an Alternative Currency, and (d) such additional
dates as the Administrative Agent or the L/C Issuer shall determine or the
Required Lenders shall require.
 
“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.
 

 
28

--------------------------------------------------------------------------------

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
“Securities Act” has the meaning specified in Section 4.03(c).
 
“Sharing Agreement” means a reference to that certain Third Amended and Restated
Sharing Agreement, dated as of March 28, 2011, executed by and among the
Administrative Agent, the Private Placement Lenders, the “Prudential
Noteholders” (as such term is defined therein), the “Principal Noteholders” (as
such term is defined therein), the “NY Life Noteholders” (as such term is
defined therein), the “Aviva Noteholders” (as such term is defined therein), and
Wells Fargo Bank, National Association (pursuant to Joinder Agreement, dated as
of April 6, 2011), as such Third Amended and Restated Sharing Agreement may be
from time to time amended, modified, extended, renewed, substituted, and/or
supplemented, including, without limitation, by the execution and delivery of
any “Joinder Agreement” (as such term is defined in such Third Amended and
Restated Sharing Agreement).
 
“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 10.20).
 
“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or the L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or the L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided, further, that the L/C
Issuer may use such spot rate quoted on the date as of which the foreign
exchange computation is made in the case of any Letter of Credit denominated in
an Alternative Currency.
 
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Verisk.
 
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
 

 
29

--------------------------------------------------------------------------------

 

“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1 a(47) of the Commodity Exchange Act.
 
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in the foregoing clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
 
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
 
“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
 
“Swing Line Loan” has the meaning specified in Section 2.04(a).
 
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit B or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system which form, platform and
system shall be approved by the Administrative Agent), appropriately completed
and signed by a Responsible Officer of the applicable Borrower.
 
“Swing Line Sublimit” means an amount equal to the lesser of (a) $50,000,000 and
(b) the Aggregate Commitments.  The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.
 
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
 
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
 
“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan.
 
“Verisk” has the meaning specified in the introductory paragraphs hereto.
 
“United States” and “U.S.” mean the United States of America.
 
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
 

 
30

--------------------------------------------------------------------------------

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
 
“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(III).
 
“Wholly-Owned” means, with respect to any Subsidiary or Subsidiaries of Verisk,
that all of the Equity Interests (other than directors’ qualifying shares but
not in excess of the minimum number of shares necessary to satisfy local
ownership legal requirements) of such Subsidiary or Subsidiaries is/are, at the
time as of which any such determination is being made, owned by Verisk, either
directly or through any other Wholly-Owned Subsidiary or Wholly-Owned
Subsidiaries.
 
1.02 Other Interpretive Provisions.  With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
 
(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“hereto,” “herein,” “hereof” and “hereunder,” and words of similar import when
used in any Loan Document, shall be construed to refer to such Loan Document in
its entirety and not to any particular provision thereof, (iv) all references in
a Loan Document to Articles, Sections, Exhibits and Schedules shall be construed
to refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.
 
(b)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”
 
(c)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.
 
1.03 Accounting Terms.
 
(a)           Generally.  All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with
 

 
31

--------------------------------------------------------------------------------

 

that used in preparing the Audited Financial Statements, except as otherwise
specifically prescribed herein.  Notwithstanding the foregoing, for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of the Borrowers and their
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 on financial liabilities shall
be disregarded.
 
(b)           Changes in GAAP.  If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either Verisk or the Required Lenders shall so request, the
Administrative Agent, the Lenders and Verisk shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) Verisk
shall provide to the Administrative Agent and the Lenders financial statements
and other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.
 
(c)           Consolidation of Variable Interest Entities.  All references
herein to consolidated financial statements of Verisk and its direct and
indirect Subsidiaries or to the determination of any amount for Verisk and its
direct and indirect Subsidiaries on a consolidated basis or any similar
reference shall, in each case, be deemed to include each variable interest
entity that Verisk is required to consolidate pursuant to FASB Interpretation
No. 46 – Consolidation of Variable Interest Entities: an interpretation of ARB
No. 51 (January 2003) as if such variable interest entity were a Subsidiary as
defined herein.
 
1.04 Rounding.  Any financial ratios required to be maintained by the Borrowers
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
 
1.05 Times of Day.  Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).
 
1.06 Letter of Credit Amounts.  Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the Dollar Equivalent of
the stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the Dollar Equivalent of the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.
 
1.07 Interpretation and Construction of Exceptions/Carveouts to Article VII
Negative Covenants.
 
In connection with the exceptions/carveouts to the negative covenants set forth
and described in Article VII, each such exception/carveout shall be available as
described therein independent of, and separate, distinct, and apart from, any
other such exceptions/carveouts, including, without limitation, any other
exceptions/carveouts expressly set forth and described within the same section
of such Article VII.  Any and all such exceptions/carveouts which make reference
to an aggregate dollar amount (i.e., a “basket”) shall be deemed to refer to the
aggregate dollar amount which the Lenders will permit the Borrowers and their
Subsidiaries to incur or to have incurred and to permit to remain outstanding
 

 
32

--------------------------------------------------------------------------------

 

subsequent to the date hereof, however, such aggregate dollar amount (i.e., a
“basket”) shall be deemed to be inclusive of, and not in addition to, the
aggregate dollar amount of each such exception/carveout which may have been
previously incurred and which is currently outstanding as of the date hereof.
 
1.08 Additional Alternative Currencies.
 
(a)           The Borrowers and their Subsidiaries may from time to time request
that Letters of Credit be issued in an Alternative Currency; provided that such
Alternative Currency is a lawful currency (other than Dollars) that is readily
available and freely transferable and convertible into Dollars.  Any such
request shall be subject to the approval of the Administrative Agent and the L/C
Issuer.
 
(b)           Any such request shall be made to the Administrative Agent not
later than 11:00 a.m., 20 Business Days prior to the desired issuance date of
the proposed Letter of Credit (or such other time or date as may be agreed by
the Administrative Agent and the L/C Issuer, in their sole and absolute
discretion).  The Administrative Agent shall promptly notify the L/C Issuer of
such request.  The L/C Issuer shall notify the Administrative Agent, not later
than 11:00 a.m., ten Business Days after receipt of such request whether it
consents, in its sole and absolute discretion, to the issuance of Letters of
Credit in the requested Alternative Currency.
 
Any failure by the L/C Issuer to respond to such request within the time period
specified in the preceding sentence shall be deemed to be a refusal by the L/C
Issuer to permit Letters of Credit to be issued in such requested Alternative
Currency.  If the Administrative Agent and the L/C Issuer consent to the
issuance of Letters of Credit in such requested Alternative Currency, the
Administrative Agent shall so notify the applicable Borrower or the applicable
Subsidiary and such currency shall thereupon be deemed for all purposes to be an
Alternative Currency hereunder for purposes of any Letter of Credit
issuances.  If the Administrative Agent shall fail to obtain consent to any
request for an additional Alternative Currency under this Section 1.08, the
Administrative Agent shall promptly so notify the applicable Borrower and such
Subsidiary.
 
1.09 Exchange Rates; Currency Equivalents.
 
(a)           The L/C Issuer shall determine the Spot Rates as of each
Revaluation Date to be used for calculating Dollar Equivalent amounts of
Outstanding Amounts denominated in Alternative Currencies.  Such Spot Rates
shall become effective as of such Revaluation Date and shall be the Spot Rates
employed in converting any amounts between the applicable currencies until the
next Revaluation Date to occur.
 
(b)           Wherever in this Agreement in connection with the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Letter of Credit
is denominated in an Alternative Currency, such amount shall be the relevant
Alternative Currency Equivalent of such Dollar amount (rounded to the nearest
unit of such Alternative Currency, with 0.50 of a unit being rounded upward), as
determined by the L/C Issuer.
 
ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS
 
2.01 Committed Loans.  Subject to the terms and conditions set forth herein,
each Lender severally agrees to make loans in US Dollars (hereinafter each such
loan shall be referred to as a “Committed Loan”) to any Borrower from time to
time, on any Business Day during the Availability Period, in an aggregate amount
not to exceed at any time outstanding the amount of such Lender’s Commitment;
provided, however, that after giving effect to any Committed Borrowing, (i) the
Total Outstandings shall not exceed the Aggregate Commitments, and (ii) the
aggregate Outstanding Amount
 

 
33

--------------------------------------------------------------------------------

 

of the Committed Loans of any Lender, plus such Lender’s Applicable Percentage
of the Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Commitment.  Within the limits of each Lender’s Commitment, and
subject to the other terms and conditions hereof, the Borrowers may borrow under
this Section 2.01, prepay under Section 2.05, and reborrow under this Section
2.01.  Committed Loans may be Base Rate Loans or Eurodollar Rate Loans, as
further provided herein.
 
2.02 Borrowings, Conversions and Continuations of Committed Loans.
 
(a)           Each Committed Borrowing, each conversion of Committed Loans from
one Type to the other, and each continuation of Eurodollar Rate Loans shall be
made upon the applicable Borrower’s irrevocable (other than in the case of a
Committed Borrowing of Balmoral Acquisition Loans which may be conditioned upon
the consummation of the Balmoral Acquisition) notice to the Administrative
Agent, which may be given by (x) telephone or (y) a Committed Loan Notice;
provided that any telephonic notice must be confirmed immediately by delivery to
the Administrative Agent of a Committed Loan Notice. Each such Committed Loan
Notice must be received by the Administrative Agent not later than 11:00 a.m.
(i) three Business Days prior to the requested date of any Borrowing of,
conversion to or continuation of Eurodollar Rate Loans or of any conversion of
Eurodollar Rate Loans to Base Rate Committed Loans and (ii) on the requested
date of any Borrowing of Base Rate Committed Loans; provided, however, that if
the applicable Borrower wishes to request Eurodollar Rate Loans having an
Interest Period other than one, two, three or six months in duration as provided
in the definition of “Interest Period,” the applicable notice must be received
by the Administrative Agent not later than 11:00 a.m. four Business Days prior
to the requested date of such Borrowing, conversion or continuation, whereupon
the Administrative Agent shall give prompt notice to the Lenders of such request
and determine whether the requested Interest Period is acceptable to all of
them. Not later than 11:00 a.m., three Business Days before the requested date
of such Borrowing, conversion or continuation, the Administrative Agent shall
notify the applicable Borrower (which notice may be by telephone) whether or not
the requested Interest Period has been consented to by all the Lenders. Each
Borrowing of, conversion to or continuation of Eurodollar Rate Loans shall be in
a principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof. Except as provided in Sections 2.03(c) and 2.04(c), each Borrowing of
or conversion to Base Rate Committed Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof. Each Committed Loan
Notice shall specify (i) whether the applicable Borrower is requesting a
Committed Borrowing, a conversion of Committed Loans from one Type to the other,
or a continuation of Eurodollar Rate Loans, (ii) the requested date of the
Borrowing (which in the case of a Committed Borrowing of Balmoral Acquisition
Loans, shall be the Balmoral Acquisition Closing Date), conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Committed Loans to be borrowed (and whether such Committed
Loans constitute Balmoral Acquisition Loans), converted or continued, (iv) the
Type of Committed Loans to be borrowed or to which existing Committed Loans are
to be converted, and (v) if applicable, the duration of the Interest Period with
respect thereto. If the applicable Borrower fails to specify a Type of Committed
Loan in a Committed Loan Notice or if the applicable Borrower fails to give a
timely notice requesting a conversion or continuation, then the applicable
Committed Loans shall be made as, or converted to, Base Rate Loans. Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Rate Loans. If the applicable Borrower requests a Borrowing of, conversion to,
or continuation of Eurodollar Rate Loans in any such Committed Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month.
 
(b)           Following receipt of a Committed Loan Notice, the Administrative
Agent shall promptly notify (but in any event on the same Business Day the
Administrative Agent receives such Committed Loan Notice) each Lender of the
amount of its Applicable Percentage of the applicable Committed Loans,
 

 
34

--------------------------------------------------------------------------------

 

and if no timely notice of a conversion or continuation is provided by the
applicable Borrower, the Administrative Agent shall notify each Lender of the
details of any automatic conversion to Base Rate Loans described in the
preceding subsection.  In the case of a Committed Borrowing, each Lender shall
make the amount of its Committed Loan available to the Administrative Agent in
immediately available funds at the Administrative Agent’s Office not later than
1:00 p.m. on the Business Day specified in the applicable Committed Loan
Notice.  Upon satisfaction of the applicable conditions set forth in Section
4.02 (or, if such Borrowing is in respect of Balmoral Acquisition Loans, Section
4.03), the Administrative Agent shall make all funds so received available to
the applicable Borrower in like funds as received by the Administrative Agent
either by (i) crediting the account of the applicable Borrower on the books of
Bank of America with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by the applicable Borrower; provided,
however, that if, on the date the Committed Loan Notice with respect to such
Borrowing is given by the applicable Borrower, there are L/C Borrowings
outstanding, then the proceeds of such Borrowing, first, shall be applied to the
payment in full of any such L/C Borrowings, and second, shall be made available
to the applicable Borrower as provided above.
 
(c)           Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan.  During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.
 
(d)           The Administrative Agent shall promptly notify the Borrowers and
the Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate.  At any time
that Base Rate Loans are outstanding, the Administrative Agent shall notify the
Borrowers and the Lenders of any change in the Prime Rate promptly following the
public announcement of such change.
 
(e)           After giving effect to all Committed Borrowings, all conversions
of Committed Loans from one Type to the other, and all continuations of
Committed Loans as the same Type, there shall not be more than ten Interest
Periods in effect with respect to Committed Loans.
 
2.03 Letters of Credit.
 
(a)           The Letter of Credit Commitment.
 
(i)           Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Effective Date until the Letter of Credit Expiration Date, to issue Letters
of Credit denominated in Dollars or in one or more Alternative Currencies for
the account of any Borrower or its Subsidiaries, and to amend or extend Letters
of Credit previously issued by it, in accordance with subsection (b) below, and
(2) to honor drawings under the Letters of Credit; and (B) the Lenders severally
agree to participate in Letters of Credit issued for the account of any Borrower
or its their Subsidiaries and any drawings thereunder; provided, that after
giving effect to any L/C Credit Extension with respect to any Letter of Credit,
(x) the Total Outstandings shall not exceed the Aggregate Commitments, (y) the
aggregate Outstanding Amount of the Committed Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Lender’s Commitment, and (z) the Outstanding
Amount of the L/C Obligations shall not exceed the Letter of Credit
Sublimit.  Each request by a Borrower for the issuance or amendment of a Letter
of Credit shall be deemed to be a representation by such Borrower that the L/C
Credit
 

 
35

--------------------------------------------------------------------------------

 

Extension so requested complies with the conditions set forth in the proviso to
the preceding sentence.  Within the foregoing limits, and subject to the terms
and conditions hereof, the applicable Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the applicable Borrower may,
during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed. All
Existing Letters of Credit shall be deemed to have been issued pursuant hereto,
and from and after the Effective Date shall be subject to and governed by the
terms and conditions hereof.
 
(ii)           The L/C Issuer shall not issue any Letter of Credit, if:
 
(A)           subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur more than 12 months after the date of issuance or
last extension, unless the Required Lenders have approved such expiry date; or
 
(B)           the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless all the Lenders have approved
such expiry date.
 
(iii)           The L/C Issuer shall not be under any obligation to issue any
Letter of Credit if:
 
(A)           any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Effective Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Effective
Date and which the L/C Issuer in good faith deems material to it;
 
(B)           the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer applicable to letters of credit generally;
 
(C)           except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is in an initial stated amount less than $10,000;
 
(D)           except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is to be denominated in a currency other than
Dollars or an Alternative Currency;
 
(E)           such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder;
 
(F)           any Lender is at that time a Defaulting Lender, unless the L/C
Issuer has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the applicable
Borrower or such Lender to eliminate the L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.17(a)(iv)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as
 

 
36

--------------------------------------------------------------------------------

 

to which the L/C Issuer has actual or potential Fronting Exposure, as it may
elect in its sole discretion; or
 
(G)           the L/C Issuer does not as of the issuance date of such requested
Letter of Credit issue Letters of Credit in the requested currency.
 
(iv)           The L/C Issuer shall not amend any Letter of Credit if the L/C
Issuer would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.
 
(v)           The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
 
(vi)           The L/C Issuer shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
the L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.
 
(b)           Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
 
(i)           Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of a Borrower delivered to the L/C Issuer (with a copy to
the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of such
Borrower.  Such Letter of Credit Application must be received by the L/C Issuer
and the Administrative Agent not later than 11:00 a.m. at least two Business
Days (or such later date and time as the Administrative Agent and the L/C Issuer
may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be.  In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer: (A)
the proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as the L/C Issuer may require.  In the case of a request
for an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer (A)
the Letter of Credit to be amended; (B) the proposed date of amendment thereof
(which shall be a Business Day); (C) the nature of the proposed amendment; and
(D) such other matters as the L/C Issuer may require.  Additionally, such
Borrower shall furnish to the L/C Issuer and the Administrative Agent such other
documents and information pertaining to such requested Letter of Credit issuance
or amendment, including any Issuer Documents, as the L/C Issuer or the
Administrative Agent may require.
 

 
37

--------------------------------------------------------------------------------

 

(ii)           Promptly after receipt of any Letter of Credit Application, the
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the applicable Borrower and, if not, the L/C Issuer will
provide the Administrative Agent with a copy thereof.  Unless the L/C Issuer has
received written notice from any Lender, the Administrative Agent or any Loan
Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, the L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of a Borrower (or the applicable
Subsidiary) or enter into the applicable amendment, as the case may be, in each
case in accordance with the L/C Issuer’s usual and customary business
practices.  Immediately upon the issuance of each Letter of Credit, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Lender’s Applicable Percentage times the
amount of such Letter of Credit.
 
(iii)           If the applicable Borrower so requests in any applicable Letter
of Credit Application, the L/C Issuer may, in its sole and absolute discretion,
agree to issue a Letter of Credit that has automatic extension provisions
(hereinafter each referred to as an “Auto-Extension Letter of Credit”); provided
that any such Auto-Extension Letter of Credit must permit the L/C Issuer to
prevent any such extension at least once in each 12-month period (commencing
with the date of issuance of such Letter of Credit) by giving prior notice to
the beneficiary thereof not later than a day (hereinafter referred to as the
“Non-Extension Notice Date”) in each such 12-month period to be agreed upon at
the time such Letter of Credit is issued.  Unless otherwise directed by the L/C
Issuer, the applicable Borrower shall not be required to make a specific request
to the L/C Issuer for any such extension.  Once an Auto-Extension Letter of
Credit has been issued, the Lenders shall be deemed to have authorized (but may
not require) the L/C Issuer to permit the extension of such Letter of Credit at
any time to an expiry date not later than the Letter of Credit Expiration Date;
provided, however, that the L/C Issuer shall not permit any such extension if
(A) the L/C Issuer has determined that it would not be permitted, or would have
no obligation, at such time to issue such Letter of Credit in its revised form
(as extended) under the terms hereof (by reason of the provisions of clause (ii)
or (iii) of Section 2.03(a) or otherwise), or (B) it has received notice (which
may be by telephone or in writing) on or before the day that is seven Business
Days before the Non-Extension Notice Date (1) from the Administrative Agent that
the Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Lender or any Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, and in
each such case directing the L/C Issuer not to permit such extension.
 
(iv)           Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the L/C Issuer will also deliver to the applicable
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.
 
(c)           Drawings and Reimbursements; Funding of Participations.
 
(i)           Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the L/C Issuer shall notify the
applicable Borrower and the Administrative Agent thereof.  In the case of a
Letter of Credit denominated in an Alternative Currency, the applicable Borrower
shall reimburse the L/C Issuer in such Alternative Currency, unless (A) the L/C
Issuer (at its option) shall have specified in such notice that it will require
reimbursement in Dollars, or (B) in the absence of any such requirement for
reimbursement in
 

 
38

--------------------------------------------------------------------------------

 

Dollars, the applicable Borrower shall have notified the L/C Issuer promptly
following receipt of the notice of drawing that such Borrower will reimburse the
L/C Issuer in Dollars.  In the case of any such reimbursement in Dollars of a
drawing under a Letter of Credit denominated in an Alternative Currency, the L/C
Issuer shall notify the applicable Borrower of the Dollar Equivalent of the
amount of the drawing promptly following the determination thereof.  Not later
than 11:00 a.m. on the date of any payment by the L/C Issuer under a Letter of
Credit to be reimbursed in Dollars, or the Applicable Time on the date of any
payment by the L/C Issuer under a Letter of Credit to be reimbursed in an
Alternative Currency (each such date, an “Honor Date”), the applicable Borrower
shall reimburse the L/C Issuer through the Administrative Agent in an amount
equal to the amount of such drawing and in the applicable currency.  If the
applicable Borrower fails to so reimburse the L/C Issuer by such time, the
Administrative Agent shall promptly notify each Lender of the Honor Date, the
amount of the unreimbursed drawing (expressed in Dollars in the amount of the
Dollar Equivalent thereof in the case of a Letter of Credit denominated in an
Alternative Currency) (hereinafter referred to as the “Unreimbursed Amount”),
and the amount of such Lender’s Applicable Percentage thereof.  In such event,
the applicable Borrower shall be deemed to have requested a Committed Borrowing
of Base Rate Loans to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Aggregate Commitments and the conditions
set forth in Section 4.02 (other than the delivery of a Committed Loan
Notice).  Any notice given by the L/C Issuer or the Administrative Agent
pursuant to this Section 2.03(c)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.
 
(ii)           Each Lender shall upon any notice pursuant to Section 2.03(c)(i)
make funds available (and the Administrative Agent may apply Cash Collateral
provided for this purpose) for the account of the L/C Issuer, in Dollars, at the
Administrative Agent’s Office for Dollar-denominated payments in an amount equal
to its Applicable Percentage of the Unreimbursed Amount not later than 1:00 p.m.
on the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 2.03(c)(iii), each Lender that
so makes funds available shall be deemed to have made a Base Rate Committed Loan
to the applicable Borrower in such amount.  The Administrative Agent shall remit
the funds so received to the L/C Issuer in Dollars.
 
(iii)           With respect to any Unreimbursed Amount that is not fully
refinanced by a Committed Borrowing of Base Rate Loans because the conditions
set forth in Section 4.02 cannot be satisfied or for any other reason, the
applicable Borrower shall be deemed to have incurred from the L/C Issuer an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at the Default Rate.  In such event, each Lender’s
payment to the Administrative Agent for the account of the L/C Issuer pursuant
to Section 2.03(c)(ii) shall be deemed payment in respect of its participation
in such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.
 
(iv)           Until each Lender funds its Committed Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Percentage of such amount shall be solely for the account of the L/C
Issuer.
 

 
39

--------------------------------------------------------------------------------

 

(v)           Each Lender’s obligation to make Committed Loans or L/C Advances
to reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrowers or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Committed Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the applicable Borrower of a Committed Loan
Notice).  No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the applicable Borrower to reimburse the L/C Issuer for the amount
of any payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.
 
(vi)           If any Lender fails to make available to the Administrative Agent
for the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the L/C
Issuer at a rate per annum equal to the applicable Overnight Rate from time to
time in effect, plus any administrative, processing or similar fees customarily
charged by the L/C Issuer in connection with the foregoing.  If such Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Committed Loan included in the relevant Committed
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be.  A certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(c)(vi) shall be conclusive absent manifest error.
 
(d)           Repayment of Participations.
 
(i)           At any time after the L/C Issuer has made a payment under any
Letter of Credit and has received from any Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from a Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Percentage thereof in Dollars and in the same
funds as those received by the Administrative Agent.
 
(ii)           If any payment received by the Administrative Agent for the
account of the L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the L/C Issuer in its discretion),
each Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Applicable Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the applicable Overnight
Rate from time to time in effect.  The obligations of the Lenders under this
clause (d)(ii) shall survive the payment in full of the Obligations and the
termination of this Agreement.
 
(e)           Obligations Absolute.  The obligation of the applicable Borrower
to reimburse the L/C Issuer for each drawing under each Letter of Credit and to
repay each L/C Borrowing shall be absolute,
 

 
40

--------------------------------------------------------------------------------

 

unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including the following:
 
(i)           any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other Loan Document;
 
(ii)           the existence of any claim, counterclaim, setoff, defense or
other right that such Borrower or any Subsidiary may have at any time against
any beneficiary or any transferee of such Letter of Credit (or any Person for
whom any such beneficiary or any such transferee may be acting), the L/C Issuer
or any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
 
(iii)           any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;
 
(iv)           any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;
 
(v)           any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, such Borrower or
any Subsidiary; or
 
(vi)           any adverse change in the relevant exchange rates or in the
availability of the relevant Alternative Currency to such Borrower or any
Subsidiary or in the relevant currency markets generally.
 
The applicable Borrower shall promptly examine a copy of each Letter of Credit
and each amendment thereto that is delivered to it and, in the event of any
claim of noncompliance with the applicable Borrower’s instructions or other
irregularity, the applicable Borrower will immediately notify the L/C
Issuer.  The applicable Borrower shall be conclusively deemed to have waived any
such claim against the L/C Issuer and its correspondents unless such notice is
given as aforesaid.
 
(f)           Role of L/C Issuer.  Each Lender and the Borrowers agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable; (ii)
any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document.  The applicable Borrower hereby assume all risks of the acts or
omissions of any beneficiary or transferee with respect to their use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude
 

 
41

--------------------------------------------------------------------------------

 

the applicable Borrower’s pursuing such rights and remedies as they may have
against the beneficiary or transferee at law or under any other agreement.  None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the applicable Borrower may have a claim against the
L/C Issuer, and the L/C Issuer may be liable to such Borrower, to the extent,
but only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the such Borrower which such Borrower proves were caused by
the L/C Issuer’s willful misconduct or gross negligence or the L/C Issuer’s
willful failure to pay under any Letter of Credit after the presentation to it
by the beneficiary of a sight draft and certificate(s) strictly complying with
the terms and conditions of a Letter of Credit.  In furtherance and not in
limitation of the foregoing, the L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the L/C Issuer
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.
 
(g)           Applicability of ISP and UCP.  Unless otherwise expressly agreed
by the L/C Issuer and the applicable Borrower when a Letter of Credit is issued,
(i) the rules of the ISP shall apply to each standby Letter of Credit and (ii)
the rules of the Uniform Customs and Practice for Documentary Credits, as most
recently published by the International Chamber of Commerce at the time of
issuance shall apply to each commercial Letter of Credit.
 
(h)           Letter of Credit Fees.  The applicable Borrower shall pay to the
Administrative Agent for the account of each Lender in accordance with its
Applicable Percentage a Letter of Credit fee (hereinafter referred to as the
“Letter of Credit Fee”) for each Letter of Credit equal to the Applicable Rate
times the Dollar Equivalent of the daily amount available to be drawn under such
Letter of Credit.  For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06.  Letter of Credit Fees shall be (i)
due and payable on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand and (ii) computed on a quarterly basis in arrears.  If
there is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.  Notwithstanding anything to the
contrary contained herein, upon the request of the Required Lenders, while any
Event of Default exists, all Letter of Credit Fees shall accrue at the Default
Rate.
 
(i)           Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer.  The applicable Borrower shall pay directly to the L/C Issuer for its
own account a fronting fee with respect to each Letter of Credit, at the rate
per annum specified in the Fee Letter, computed on the Dollar Equivalent of the
daily amount available to be drawn under such Letter of Credit on a quarterly
basis in arrears.  Such fronting fee shall be due and payable on the tenth
Business Day after the end of each March, June, September and December in
respect of the most recently-ended quarterly period (or portion thereof, in the
case of the first payment), commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand.  For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.06.  In addition, the
applicable Borrower shall pay directly to the L/C Issuer for its own account, in
Dollars, the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of the L/C Issuer relating to
 

 
42

--------------------------------------------------------------------------------

 

letters of credit as from time to time in effect.  Such customary fees and
standard costs and charges are due and payable on demand and are nonrefundable.
 
(j)           Conflict with Issuer Documents.  In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.
 
(k)           Letters of Credit Issued for Subsidiaries.  Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the applicable Borrower
shall be obligated to reimburse the L/C Issuer hereunder for any and all
drawings under such Letter of Credit.  Each Borrower hereby acknowledges that
the issuance of Letters of Credit for the account of its Subsidiaries inures to
the benefit of such Borrower, and that such Borrower’s business derives
substantial benefits from the businesses of such Subsidiaries.
 
2.04 Swing Line Loans.
 
(a)           The Swing Line.  Subject to the terms and conditions set forth
herein, the Swing Line Lender agrees, such agreement being made in reliance upon
the agreements of the other Lenders set forth in this Section 2.04, to make
loans (hereinafter each such loan shall be referred to as a “Swing Line Loan”)
to the Borrowers (in Dollars only) from time to time on any Business Day during
the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Applicable Percentage of the
Outstanding Amount of Committed Loans and L/C Obligations of the Lender acting
as Swing Line Lender, may exceed the amount of such Lender’s Commitment;
provided, however, that after giving effect to any Swing Line Loan, (i) the
Total Outstandings shall not exceed the Aggregate Commitments, and (ii) the
aggregate Outstanding Amount of the Committed Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Lender’s Commitment, and provided, further,
that the Borrower shall not use the proceeds of any Swing Line Loan to refinance
any outstanding Swing Line Loan.  Within the foregoing limits, and subject to
the other terms and conditions hereof, the Borrowers may borrow under this
Section 2.04, prepay under Section 2.05, and reborrow under this Section
2.04.  Each Swing Line Loan shall be a Base Rate Loan.  Immediately upon the
making of a Swing Line Loan, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Lender’s Applicable Percentage times the amount of such Swing Line Loan.
 
(b)           Borrowing Procedures.  Each Swing Line Borrowing shall be made
upon the applicable Borrower’s irrevocable notice to the Swing Line Lender and
the Administrative Agent, which may be given by (1) telephone or (2) by a Swing
Line Loan Notice; provided that any telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a Swing
Line Loan Notice. Each such Swing Line Loan Notice must be received by the Swing
Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $1,000,000, and (ii) the requested borrowing date, which
shall be a Business Day. Promptly after receipt by the Swing Line Lender of any
Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Lender) prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing (A)
directing the Swing Line Lender not to make such Swing Line Loan as a result of
the limitations set forth in the first proviso to the first sentence of Section
2.04(a), or (B) that one or more of
 

 
43

--------------------------------------------------------------------------------

 

the applicable conditions specified in Article IV is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 3:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to such Borrower.
 
(c)           Refinancing of Swing Line Loans.
 
(i)           The Swing Line Lender at any time in its sole and absolute
discretion may request, on behalf of the applicable Borrower (which hereby
irrevocably authorize the Swing Line Lender to so request on their behalf), that
each Lender make a Base Rate Committed Loan in an amount equal to such Lender’s
Applicable Percentage of the amount of Swing Line Loans then outstanding.  Such
request shall be made in writing (which written request shall be deemed to be a
Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Aggregate Commitments and the conditions set forth
in Section 4.02.  The Swing Line Lender shall furnish the applicable Borrower
with a copy of the applicable Committed Loan Notice promptly after delivering
such notice to the Administrative Agent.  Each Lender shall make an amount equal
to its Applicable Percentage of the amount specified in such Committed Loan
Notice available to the Administrative Agent in immediately available funds (and
the Administrative Agent may apply Cash Collateral available with respect to the
applicable Swing Line Loan) for the account of the Swing Line Lender at the
Administrative Agent’s Office not later than 1:00 p.m. on the day specified in
such Committed Loan Notice, whereupon, subject to Section 2.04(c)(ii), each
Lender that so makes funds available shall be deemed to have made a Base Rate
Committed Loan to the applicable Borrower in such amount.  The Administrative
Agent shall remit the funds so received to the Swing Line Lender.
 
(ii)           If for any reason any Swing Line Loan cannot be refinanced by
such a Committed Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Committed Loans submitted by the Swing Line Lender as set forth
herein shall be deemed to be a request by the Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.
 
(iii)           If any Lender fails to make available to the Administrative
Agent for the account of the Swing Line Lender any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.04(c) by the
time specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing.  If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Committed Loan
included in the relevant Committed Borrowing or funded participation in the
relevant Swing Line Loan, as the case may be.  A certificate of the Swing Line
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (c)(iii) shall be conclusive absent
manifest error.
 

 
44

--------------------------------------------------------------------------------

 

(iv)           Each Lender’s obligation to make Committed Loans or to purchase
and fund risk participations in Swing Line Loans pursuant to this Section
2.04(c) shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrowers or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make Committed Loans pursuant to this Section 2.04(c) is
subject to the conditions set forth in Section 4.02.  No such funding of risk
participations shall relieve or otherwise impair the obligation of the
applicable Borrower to repay Swing Line Loans, together with interest as
provided herein.
 
(d)           Repayment of Participations.
 
(i)           At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Percentage thereof in the same funds as
those received by the Swing Line Lender.
 
(ii)           If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate.  The Administrative Agent will make such
demand upon the request of the Swing Line Lender.  The obligations of the
Lenders under this clause (d)(ii) shall survive the payment in full of the
Obligations and the termination of this Agreement.
 
(e)           Interest for Account of Swing Line Lender.  The Swing Line Lender
shall be responsible for invoicing the applicable Borrower for interest on the
Swing Line Loans.  Until each Lender funds its Base Rate Committed Loan or risk
participation pursuant to this Section 2.04 to refinance such Lender’s
Applicable Percentage of any Swing Line Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the Swing Line Lender.
 
(f)           Payments Directly to Swing Line Lender.  The applicable Borrower
shall make all payments of principal and interest in respect of the Swing Line
Loans directly to the Swing Line Lender.
 
2.05 Prepayments.
 
(a)           Optional.
 
(i)           Each applicable Borrower may, upon notice to the Administrative
Agent pursuant to delivery to the Administrative Agent of a Notice of Loan
Prepayment, at any time or from time to time voluntarily prepay Committed Loans
in whole or in part without premium or penalty; provided that (A) such notice
must be received by the Administrative Agent not later than 11:00 a.m. (1) three
Business Days prior to any date of prepayment of Eurodollar Rate Loans and (2)
on the date of prepayment of Base Rate Committed Loans; (B) any prepayment of
Eurodollar Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof; and (C) any prepayment of Base Rate
Committed Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify
 

 
45

--------------------------------------------------------------------------------

 

the date and amount of such prepayment and the Type(s) of Committed Loans to be
prepaid and, if Eurodollar Rate Loans are to be prepaid, the Interest Period(s)
of such Loans. The Administrative Agent will promptly notify each Lender of its
receipt of each such notice, and of the amount of such Lender’s Applicable
Percentage of such prepayment. If such notice is given by a Borrower, such
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
a Eurodollar Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05. Subject to Section 2.17, each such prepayment shall be applied to
the Committed Loans of the Lenders in accordance with their respective
Applicable Percentages.
 
(ii)           Any applicable Borrower may, upon notice to the Swing Line Lender
pursuant to delivery to the Swingline Lender of a Notice of Loan Prepayment
(with a copy to the Administrative Agent), at any time or from time to time,
voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that (A) such notice must be received by the Swing Line Lender
and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (B) any such prepayment shall be in a minimum principal amount
of $100,000. Each such notice shall specify the date and amount of such
prepayment. If such notice is given by such Borrower, such Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.
 
(b)           If for any reason the Total Outstandings at any time exceed the
Aggregate Commitments then in effect, each applicable Borrower shall immediately
prepay Loans and/or Cash Collateralize the L/C Obligations in an aggregate
amount equal to such excess; provided, however, that the Borrowers shall not be
required to Cash Collateralize the L/C Obligations pursuant to this Section
2.05(b) unless after the prepayment in full of the Loans the Total Outstandings
exceed the Aggregate Commitments then in effect.
 
2.06 Termination or Reduction of Commitments.  Verisk may, upon notice to the
Administrative Agent, terminate the Aggregate Commitments, or from time to time
permanently reduce the Aggregate Commitments; provided that (i) any such notice
shall be received by the Administrative Agent not later than 11:00 a.m. five
Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $10,000,000 or any whole
multiple of $1,000,000 in excess thereof, (iii) Verisk shall not terminate or
reduce the Aggregate Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Outstandings would exceed the
Aggregate Commitments, and (iv) if, after giving effect to any reduction of the
Aggregate Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit
exceeds the amount of the Aggregate Commitments, such Sublimit shall be
automatically reduced by the amount of such excess.  The Administrative Agent
will promptly notify the Lenders of any such notice of termination or reduction
of the Aggregate Commitments.  Any reduction of the Aggregate Commitments shall
be applied to the Commitment of each Lender according to its Applicable
Percentage.  All fees accrued until the effective date of any termination of the
Aggregate Commitments shall be paid on the effective date of such
termination.  Notwithstanding anything to the contrary contained herein, Verisk
may also elect to terminate or reduce the Aggregate Commitments prior to the
Effective Date.
 
2.07 Repayment of Loans.
 
(a)           Each applicable Borrower shall repay to the Lenders on the
Maturity Date the aggregate principal amount of Committed Loans outstanding on
such date.
 

 
46

--------------------------------------------------------------------------------

 

(b)           Each applicable Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) the date which is ten Business Days after such Loan is
made and (ii) the Maturity Date.
 
2.08 Interest.
 
(a)           Subject to the provisions of subsection (b) below, (i) each
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate; (ii) each Base Rate
Committed Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate; and (iii) each Swing Line Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate.
 
(b)           (i)           If any amount of principal of any Loan is not paid
when due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
 
(i)           If any amount (other than principal of any Loan) payable by a
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
 
(ii)           Upon the request of the Required Lenders, while any Event of
Default exists, the applicable Borrower shall pay interest on the principal
amount of all applicable outstanding Obligations hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.
 
(iii)           Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.
 
(c)           Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
 
2.09 Fees.  In addition to certain fees described in subsections (h) and (i) of
Section 2.03:
 
(a)           Commitment Fee.  Verisk shall pay to the Administrative Agent for
the account of each Lender in accordance with its Applicable Percentage, a
commitment fee (the “Commitment Fee”) equal to the Applicable Rate times the
actual daily amount by which the Aggregate Commitments exceed the sum of (i) the
Outstanding Amount of Committed Loans and (ii) the Outstanding Amount of L/C
Obligations, subject to adjustment as provided in Section 2.17.  The Commitment
Fee shall accrue at all times during the Availability Period, including at any
time during which one or more of the conditions in Article IV is not met, and
shall be due and payable quarterly in arrears on the last Business Day of each
March, June, September and December, commencing with the first such date to
occur after the Effective Date, and on the last day of the Availability
Period.  The Commitment Fee shall be calculated quarterly in arrears, and if
there is any change in the Applicable Rate during any quarter, the actual daily
amount shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter
 

 
47

--------------------------------------------------------------------------------

 

that such Applicable Rate was in effect.  For purposes of computing the
Commitment Fee, Swing Line Loans shall not be counted towards or considered to
be usage of the Aggregate Commitments.
 
(b)           Ticking Fee.  In the event that the Effective Date does not occur
on or before June 30, 2015, Verisk shall pay to the Administrative Agent for the
account of each Lender a ticking fee in an amount equal to the “Applicable Rate”
(as defined in the Original Credit Agreement) with respect to commitment fees
pursuant to Section 2.09(a) thereof (the “Ticking Fee Rate”) times the actual
daily amount by which such Lender’s Commitments (assuming solely for purposes of
such calculation that the Effective Date has occurred) exceed such Lender’s
“Commitments” (under and as defined in the Original Credit Agreement) from time
to time.  Such ticking fee shall accrue from July 1, 2015 through the Effective
Date or the earlier termination of the Commitments pursuant to Section 2.06
(such earlier date, the “Final Ticking Fee Payment Date”), including at any time
during which one or more of the conditions in Article IV is not met, and shall
be due and payable (i) quarterly in arrears on the last Business Day of each
March, June, September and December and (ii) on the Final Ticking Fee Payment
Date.  Such ticking fee shall be calculated quarterly in arrears and on the
Final Ticking Fee Payment Date, and if there is any change in the Ticking Fee
Rate during any such period, the actual daily amount shall be computed and
multiplied by the Ticking Fee Rate separately for each period that such Ticking
Fee Rate was in effect.
 
(c)           Other Fees.
 
(i)           Verisk shall pay to the Arranger and the Administrative Agent for
their own respective accounts fees in the amounts and at the times specified in
the Fee Letter.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.
 
(ii)           Verisk shall pay to the Administrative Agent for the account of
each Lender fees in the amounts and at the times specified in the Fee Letter.
 
2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.
 
(a)           All computations of interest for Base Rate Loans (including Base
Rate Loans determined by reference to the Eurodollar Rate) shall be made on the
basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed.  All other computations of fees and interest shall be made on the basis
of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365-day
year).  Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one day.  Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.
 
(b)           If, as a result of any restatement of or other adjustment to the
financial statements of the Borrowers or for any other reason, Verisk or the
Lenders determine that (i) the Consolidated Funded Debt Leverage Ratio as
calculated by Verisk as of any applicable date was inaccurate and (ii) a proper
calculation of the Consolidated Funded Debt Leverage Ratio would have resulted
in higher pricing for such period, each applicable Borrower shall immediately
and retroactively be obligated to pay to the Administrative Agent for the
account of the applicable Lenders or the L/C Issuer, as the case may be,
promptly on demand by the Administrative Agent (or, after the occurrence of an
actual or deemed entry of an order for relief with respect to such Borrower
under the Bankruptcy Code of the United States,
 

 
48

--------------------------------------------------------------------------------

 

automatically and without further action by the Administrative Agent, any Lender
or the L/C Issuer), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period.  Conversely, if, as a result of any such
restatement or other adjustment which is made and delivered to the
Administrative Agent within 60 days of the date such financial statements were
originally delivered to the Administrative Agent, a proper calculation of
Consolidated Funded Debt Leverage Ratio would have resulted in lower pricing for
such period, each applicable Borrower shall be entitled to a prompt refund of
the amount of the overpayment of interest and fees for such period.  This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
the L/C Issuer, as the case may be, under Section 2.03(c)(iii), 2.03(h) or
2.08(b) or under Article VIII or elsewhere under this Agreement.  Each
Borrower’s obligations under this paragraph shall survive the termination of the
Aggregate Commitments and the repayment of all other Obligations hereunder.
 
2.11 Evidence of Debt.  The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent (which shall be treated as part
of the Register) and each Lender shall be conclusive absent manifest error of
the amount of the Credit Extensions made by the Lenders to a Borrower and the
interest and payments thereon.  Any failure to so record or any error in doing
so shall not, however, limit or otherwise affect the obligation of the relevant
Borrowers hereunder to pay any amount owing with respect to the Obligations.  In
the event of any conflict between the accounts and records maintained by any
Lender and the Register, the Register shall control.  Upon the request of any
Lender made through the Administrative Agent, the Borrowers shall execute and
deliver to such Lender (through the Administrative Agent) a Note (payable to
such Lender or its registered assigns), which shall evidence such Lender’s Loans
in addition to such accounts or records.  Each Lender may attach schedules to
its Note and endorse thereon the date, Type (if applicable), amount and maturity
of its Loans and payments with respect thereto.
 
2.12 Payments Generally; Administrative Agent’s Clawback.
 
(a)           General.  All payments to be made by the Borrowers shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by the
Borrowers hereunder shall be made to the Administrative Agent, for the account
of the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than 2:00
p.m. on the date specified herein.  The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office.  All payments received by the Administrative
Agent (i) after 2:00 p.m., in the case of payments in Dollars, or (ii) after the
Applicable Time specified by the Administrative Agent in the case of payments in
an Alternative Currency, shall in each case be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.  If any payment to be made by any Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.
 
(b)           (i)           Funding by Lenders; Presumption by Administrative
Agent.  Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Committed Borrowing of Eurodollar Rate Loans
(or, in the case of any Committed Borrowing of Base Rate Loans, prior to 12:00
noon on the date of such Committed Borrowing) that such Lender will not make
available to the Administrative Agent such Lender’s share of such Committed
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.02 (or, in the case of
a Committed Borrowing of Base Rate Loans, that such
 

 
49

--------------------------------------------------------------------------------

 

Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the applicable Borrower a corresponding amount.  In such event, if a Lender has
not in fact made its share of the applicable Committed Borrowing available to
the Administrative Agent, then the applicable Lender and the applicable Borrower
agrees to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the applicable Borrower
to but excluding the date of payment to the Administrative Agent, at (A) in the
case of a payment to be made by such Lender, the Overnight Rate, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the applicable Borrower, the interest rate applicable to
Base Rate Loans.  If applicable Borrower and such Lender shall pay such interest
to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the applicable Borrower the amount
of such interest paid by the applicable Borrower for such period.  If such
Lender pays its share of the applicable Committed Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Committed Loan included in such Committed Borrowing.  Any payment by any
applicable Borrower shall be without prejudice to any claim such Borrower may
have against a Lender that shall have failed to make such payment to the
Administrative Agent.
 
(i)           Payments by Borrowers; Presumptions by Administrative
Agent.  Unless the Administrative Agent shall have received notice from the
applicable Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the L/C Issuer hereunder
that the applicable Borrower will not make such payment, the Administrative
Agent may assume that the applicable Borrower has made such payment on such date
in accordance herewith and may, in reliance upon such assumption, distribute to
the Lenders or the L/C Issuer, as the case may be, the amount due.  In such
event, if the applicable Borrower has not in fact made such payment, then each
of the Lenders or the L/C Issuer, as the case may be, severally agrees to repay
to the Administrative Agent forthwith on demand the amount so distributed to
such Lender or the L/C Issuer, in immediately available funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
Overnight Rate.
 
A notice of the Administrative Agent to any Lender or the applicable Borrower
with respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.
 
(c)           Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the applicable Borrower by the Administrative
Agent because the conditions to the applicable Credit Extension set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.
 
(d)           Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Committed Loans, to fund participations in Letters of Credit
and Swing Line Loans and to make payments pursuant to Section 10.04(c) are
several and not joint.  The failure of any Lender to make any Committed Loan, to
fund any such participation or to make any payment under Section 10.04(c) on any
date required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Committed Loan, to purchase its
participation or to make its payment under Section 10.04(c).
 

 
50

--------------------------------------------------------------------------------

 

(e)           Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
 
2.13 Sharing of Payments by Lenders.  If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Committed Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Committed Loans or participations and accrued interest thereon greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Committed Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Committed Loans and other amounts owing them, provided that:
 
(i)           if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and
 
(ii)           the provisions of this Section 2.13 shall not be construed to
apply to (x) any payment made by or on behalf of any Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (y) the application
of Cash Collateral provided for in Section 2.16 or (z) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Committed Loans or subparticipations in L/C Obligations or Swing Line
Loans to any assignee or participant, other than to the Borrowers or any
Subsidiary thereof (as to which the provisions of this Section 2.13 shall
apply).
 
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
 
Notwithstanding any term, condition or provision of this Section 2.13 or any
other provision of this Agreement to the contrary, any payment or other amount
received by the L/C Issuer or the Swing Line Lender, respectively, from cash or
deposit account balances used to Cash Collateralize obligations of a Lender to
(A) the L/C Issuer, in accordance with the terms, conditions, and provisions of
Section 2.03(a)(iii)(F), or (B) the Swing Line Lender, in accordance with the
terms, conditions, and provisions of Section 2.04(c)(i), shall be for the sole
benefit of the L/C Issuer and the Swing Line Lender, respectively, and shall not
be subject to the sharing provisions of this Section 2.13.
 
2.14 Increase in Commitments.
 
(a)           Request for Increase.  Provided there exists no Default, upon
prior express written notice to the Administrative Agent (which shall promptly
notify the Lenders), Verisk may, from time to time, request an increase in the
maximum principal amount of the Facility by an amount (for all such requests)
not exceeding the amount which would increase the principal amount of the
Aggregate Commitments to $2,000,000,000 in the aggregate; provided that (i) any
such request for an increase shall be in a minimum amount of $25,000,000, and
(ii) Verisk may make a maximum of four such requests.  At the time of
 

 
51

--------------------------------------------------------------------------------

 

sending such notice, Verisk (in consultation with the Administrative Agent)
shall specify the time period within which each Lender is requested to respond
(which shall in no event be less than ten Business Days from the date of
delivery of such notice to the Lenders).
 
(b)           Lender Elections to Increase.  Each Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
increase its Commitment and, if so, whether by an amount equal to, greater than,
or less than its Applicable Percentage of such requested increase.  Any Lender
not responding within such time period shall be deemed to have declined to
increase its Commitment.  No Lender shall be obligated to increase its
Commitment in connection with any request by Verisk pursuant to this Section
2.14.
 
(c)           Notification by Administrative Agent; Additional Lenders.  The
Administrative Agent shall notify Verisk and each Lender of the Lenders’
responses to each request made hereunder.  To achieve the full amount of a
requested increase, and subject to the approval of the Administrative Agent, the
L/C Issuer and the Swing Line Lender (which approvals shall not be unreasonably
withheld), Verisk may also invite additional Eligible Assignees to become
Lenders pursuant to a Joinder in form and substance satisfactory to the
Administrative Agent and its counsel.
 
(d)           Effective Date and Allocations.  If the Facility is increased in
accordance with this Section 2.14, the Administrative Agent and Verisk shall
determine the effective date (hereinafter referred to as the “Increase Effective
Date”) and the final allocation of such increase.  The Administrative Agent
shall promptly notify Verisk and the Lenders of the final allocation of such
increase and the Increase Effective Date.
 
(e)           Conditions to Effectiveness of Increase.  As a condition precedent
to such increase, Verisk shall deliver to the Administrative Agent a certificate
of each Loan Party dated as of the Increase Effective Date (in sufficient copies
for each Lender) signed by a Responsible Officer of such Loan Party (i)
certifying and attaching the resolutions adopted by such Loan Party approving or
consenting to such increase, and (ii) in the case of Verisk, certifying that,
before and after giving effect to such increase, (A) the representations and
warranties contained in Article V and the other Loan Documents are true and
correct on and as of the Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Section 2.14, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01, and (B) no Default exists.  Each applicable Borrower shall prepay
any Loans outstanding on the Increase Effective Date (and pay any additional
amounts required pursuant to Section 3.05) to the extent necessary to keep the
outstanding Loans ratable with any revised Applicable Percentages arising from
any nonratable increase in the Commitments under this Section 2.14.
 
(f)           Conflicting Provisions.  This Section 2.14 shall supersede any
provisions in Sections 2.13 or 10.01 to the contrary.
 

 
52

--------------------------------------------------------------------------------

 

2.15 Several Liability.
 
The parties hereto hereby acknowledge and agree that all Obligations,
liabilities and covenants made, incurred and undertaken by the respective
Borrowers under this Agreement and the other Loan Documents are on a several and
not joint basis, including, without limitation, all obligations to pay
principal, interest, fees, costs, and expenses; provided, however, that the
foregoing shall not limit Verisk’s guarantees of the Borrowing Subsidiary
Obligations pursuant to Article XI.
 
2.16 Cash Collateral.
 
(a)           Certain Credit Support Events.  Upon the request of the
Administrative Agent or the L/C Issuer (i) if the L/C Issuer has honored any
full or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, or (ii) if, as of the Letter of Credit Expiration
Date, any L/C Obligation for any reason remains outstanding, each applicable
Borrower shall, in each case, immediately Cash Collateralize the then
Outstanding Amount of all L/C Obligations.  At any time that there shall exist a
Defaulting Lender, immediately upon the request of the Administrative Agent, the
L/C Issuer or the Swing Line Lender, the applicable Borrowers shall deliver to
the Administrative Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure (after giving effect to Section 2.17(a)(iv) and any Cash
Collateral provided by the Defaulting Lender).
 
(b)           Grant of Security Interest.  All Cash Collateral (other than
credit support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America.  Each
applicable Borrower, and to the extent provided by any Lender, such Lender,
hereby grants to (and subjects to the control of) the Administrative Agent, for
the benefit of the Administrative Agent, the L/C Issuer and the Lenders
(including the Swing Line Lender), and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.16(c).  If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent as herein provided, or
that the total amount of such Cash Collateral is less than the applicable
Fronting Exposure and other obligations secured thereby, the applicable Borrower
or the relevant Defaulting Lender will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency.
 
(c)           Application.  Notwithstanding anything to the contrary contained
in this Agreement, Cash Collateral provided under any of this Section 2.16 or
Sections 2.03, 2.04, 2.05, 2.17 or 8.02 in respect of Letters of Credit or Swing
Line Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.
 
(d)           Release.  Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vii))) or (ii) the
Administrative Agent’s good faith determination that there exists excess Cash
Collateral; provided, however, (x) that Cash Collateral furnished by or on
behalf of a Loan Party shall not be released during the continuance of a Default
or Event of Default (and following application as provided in this Section 2.16
may be otherwise applied in accordance with Section 8.03), and (y) the
 

 
53

--------------------------------------------------------------------------------

 

Person providing Cash Collateral and the L/C Issuer or Swing Line Lender, as
applicable, may agree that Cash Collateral shall not be released but instead
held to support future anticipated Fronting Exposure or other obligations.
 
2.17 Defaulting Lenders.
 
(a)           Adjustments.  Notwithstanding anything to the contrary contained
in this Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
 
(i)           Waivers and Amendments.  That Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in Section 10.01.
 
(ii)           Reallocation of Payments.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
that Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 10.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by that Defaulting Lender to the L/C Issuer or
Swing Line Lender hereunder; third, if so determined by the Administrative Agent
or requested by the L/C Issuer or Swing Line Lender, to be held as Cash
Collateral for future funding obligations of that Defaulting Lender of any
participation in any Swing Line Loan or Letter of Credit; fourth, as Verisk may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
Verisk, to be held in a non-interest bearing deposit account and released in
order to satisfy obligations of that Defaulting Lender to fund Loans under this
Agreement; sixth, to the payment of any amounts owing to the Lenders, the L/C
Issuer or Swing Line Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the L/C Issuer or Swing Line Lender against
that Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to any Borrower as a result
of any judgment of a court of competent jurisdiction obtained by such Borrower
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to that Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or L/C Borrowings
in respect of which that Defaulting Lender has not fully funded its appropriate
share and (y) such Loans or L/C Borrowings were made at a time when the
conditions set forth in Section 4.02 or Section 4.03, as applicable, were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Borrowings owed to, all non-Defaulting Lenders on a pro rata basis prior
to being applied to the payment of any Loans of, or L/C Borrowings owed to, that
Defaulting Lender.  Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this Section
2.17(a)(ii) shall be deemed paid to and redirected by that Defaulting Lender,
and each Lender irrevocably consents hereto.
 
(iii)           Certain Fees.  That Defaulting Lender (x) shall not be entitled
to receive any Commitment Fee pursuant to Section 2.09(a) for any period during
which that Lender is a
 

 
54

--------------------------------------------------------------------------------

 

Defaulting Lender (and no Borrower shall be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender)
and (y) shall be limited in its right to receive Letter of Credit Fees as
provided in Section 2.03(h).
 
(iv)           Reallocation of Applicable Percentages to Reduce Fronting
Exposure.  During any period in which there is a Defaulting Lender, for purposes
of computing the amount of the obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit or Swing Line
Loans pursuant to Sections 2.03 and 2.04, the “Applicable Percentage” of each
non-Defaulting Lender shall be computed without giving effect to the Commitment
of that Defaulting Lender; provided that, (x) each such reallocation shall be
given effect only if, at the date the applicable Lender becomes a Defaulting
Lender, no Default or Event of Default exists; and (y) the aggregate obligation
of each non-Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit and Swing Line Loans shall not exceed the positive difference,
if any, of (1) the Commitment of that non-Defaulting Lender minus (2) the
aggregate Outstanding Amount of the Committed Loans of that Lender.
 
(b)           Defaulting Lender Cure.  If Verisk, the Administrative Agent,
Swing Line Lender and the L/C Issuer agree in writing in their sole discretion
that a Defaulting Lender should no longer be deemed to be a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Committed Loans and funded and
unfunded participations in Letters of Credit and Swing Line Loans to be held on
a pro rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.17(a)(iv)), whereupon that Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
any Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.
 
ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY
 
3.01 Taxes.
 
(a)           Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes.
 
(i)           Any and all payments by or on account of any obligation of any
Loan Party under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable Laws. If any
applicable Laws (as determined in the good faith discretion of the
Administrative Agent) require the deduction or withholding of any Tax from any
such payment by the Administrative Agent or a Loan Party, then the
Administrative Agent or such Loan Party shall be entitled to make such deduction
or withholding, upon the basis of the information and documentation to be
delivered pursuant to subsection (e) below.
 
(ii)           If any Loan Party or the Administrative Agent shall be required
by the Code to withhold or deduct any Taxes, including both United States
Federal backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
 

 
55

--------------------------------------------------------------------------------

 

Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.
 
(iii)           If any Loan Party or the Administrative Agent shall be required
by any applicable Laws other than the Code to withhold or deduct any Taxes from
any payment, then (A) such Loan Party or the Administrative Agent, as required
by such Laws, shall withhold or make such deductions as are determined by it to
be required based upon the information and documentation it has received
pursuant to subsection (e) below, (B) such Loan Party or the Administrative
Agent, to the extent required by such Laws, shall timely pay the full amount
withheld or deducted to the relevant Governmental Authority in accordance with
such Laws, and (C) to the extent that the withholding or deduction is made on
account of Indemnified Taxes, the sum payable by the applicable Loan Party shall
be increased as necessary so that after any required withholding or the making
of all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.
 
(iv)           For purposes of determining withholding Taxes imposed under FATCA
from and after October 21, 2014, the Borrowers and the Administrative Agent
shall treat (and the Lenders hereby authorize the Administrative Agent to treat)
the Facility as not qualifying as a “grandfathered obligation” within the
meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).
 
(b)           Payment of Other Taxes by the Borrowers.  Without limiting the
provisions of subsection (a) above, the Borrowers shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.
 
(c)           Tax Indemnifications.
 
(i)           Each Borrower shall, and does hereby, severally indemnify each
Recipient, and shall make payment in respect thereof within ten days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable by
such Borrower under this Section 3.01) payable or paid by such Recipient or
required to be withheld or deducted from a payment by such Borrower to such
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrowers by a Lender or the L/C Issuer (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the L/C Issuer, shall be conclusive absent manifest error.  Verisk
shall, and does hereby, indemnify the Administrative Agent, and shall make
payment in respect thereof within ten days after demand therefor, for any amount
which a Lender or the L/C Issuer for any reason fails to pay indefeasibly to the
Administrative Agent as required pursuant to Section 3.01(c)(ii) below.
 
(ii)           Each Lender and the L/C Issuer shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within ten days after
demand therefor, (x) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or the L/C Issuer
 

 
56

--------------------------------------------------------------------------------

 

(but only to the extent that the Borrowers have not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrowers to do so), (y) the Administrative Agent and the
Borrowers, as applicable, against any Taxes attributable to such Lender’s
failure to maintain a participant register and (z) the Administrative Agent and
the Borrowers, as applicable, against any Excluded Taxes attributable to such
Lender or the L/C Issuer, in each case, that are payable or paid by the
Administrative Agent or the Borrowers in connection with any Loan Document, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender and the L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (c)(ii).
 
(d)           Evidence of Payments.  Upon request by Verisk or the
Administrative Agent, as the case may be, after any payment of Taxes by the
Borrowers or by the Administrative Agent to a Governmental Authority as provided
in this Section 3.01, the Borrowers shall deliver to the Administrative Agent or
the Administrative Agent shall deliver to the Borrowers, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrowers or the Administrative Agent, as the case may be.
 
(e)           Status of Lenders; Tax Documentation.
 
(i)           Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to Verisk and the Administrative Agent, at the time or times reasonably
requested by Verisk or the Administrative Agent, such properly completed and
executed documentation reasonably requested by Verisk or the Administrative
Agent as will permit such payments to be made without withholding or at a
reduced rate of withholding. In addition, any Lender, if reasonably requested by
Verisk or the Administrative Agent, shall deliver such other documentation
prescribed by applicable law or reasonably requested by Verisk or the
Administrative Agent as will enable the applicable Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
 
(ii)           Without limiting the generality of the foregoing, in the event
that any Borrower is a U.S. Person,
 
(A)           any Lender that is a U.S. Person shall deliver to Verisk and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Verisk or the Administrative Agent), executed originals of
IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;
 

 
57

--------------------------------------------------------------------------------

 

(B)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to Verisk and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of Verisk or the Administrative Agent),
whichever of the following is applicable:
 
(I)           in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
 
(II)           executed originals of IRS Form W-8ECI;
 
(III)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit H-I to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of any Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BENE; or
 
(IV)           to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
H2 or Exhibit H-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-4 on
behalf of each such direct and indirect partner;
 
(C)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to Verisk and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of Verisk or the Administrative Agent),
executed originals of any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit Verisk or the Administrative Agent to determine the
withholding or deduction required to be made; and
 
(D)           if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall
 

 
58

--------------------------------------------------------------------------------

 

deliver to Verisk and the Administrative Agent at the time or times prescribed
by law and at such time or times reasonably requested by Verisk or the
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by Verisk or the Administrative Agent as may
be necessary for Verisk and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (e)(ii)(D),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.
 
(iii)           Each Lender agrees that if any form or certification it
previously delivered pursuant to this Section 3.01 expires or becomes obsolete
or inaccurate in any respect, it shall update such form or certification or
promptly notify Verisk and the Administrative Agent in writing of its legal
inability to do so.
 
(f)           Treatment of Certain Refunds.  Unless required by applicable Laws,
at no time shall the Administrative Agent have any obligation to file for or
otherwise pursue on behalf of a Lender or the L/C Issuer, or have any obligation
to pay to any Lender or the L/C Issuer, any refund of Taxes withheld or deducted
from funds paid for the account of such Lender or the L/C Issuer, as the case
may be. If any Recipient determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified by a Borrower or with respect to which a Borrower has paid
additional amounts pursuant to this Section 3.01, it shall pay to such Borrower
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by such Borrower under this Section 3.01 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) incurred by such Recipient, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided that the applicable Borrower, upon the request
of the Recipient, agrees to repay the amount paid over to such Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection (f), in no event will the applicable Recipient be required to
pay any amount to such Borrower pursuant to this subsection (f) the payment of
which would place the Recipient in a less favorable net after-Tax position than
such Recipient would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This subsection (f) shall not be construed to require any
Recipient to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to any Borrower or any other Person.
 
(g)           Survival.  Each party’s obligations under this Section 3.01 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender or the L/C Issuer, the
termination of the Commitments and the repayment, satisfaction or discharge of
all other Obligations.
 
3.02 Illegality.  If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Eurodollar Rate
Loans, or to determine or charge interest rates based upon the Eurodollar Rate,
or any Governmental Authority has imposed material restrictions on the authority
of such Lender to purchase or sell, or to take deposits of, Dollars in the
London interbank market, then, on notice thereof by such Lender to the Borrowers
through the Administrative Agent, any obligation of such Lender to make or
continue Eurodollar Rate Loans or to convert Base Rate Committed Loans to
 

 
59

--------------------------------------------------------------------------------

 

Eurodollar Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and Verisk that the circumstances giving rise to such
determination no longer exist.  Upon receipt of such notice, the applicable
Borrower shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable, convert (a) all Eurodollar Rate Loans of such
Lender and (b) all Base Rate Loans of such Lender as to which the interest rate
is determined with reference to the Eurodollar Rate to Base Rate Loans as to
which the interest rate is not determined with reference to the Eurodollar Rate,
either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such Eurodollar Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans or Base Rate Loans.  Notwithstanding the foregoing to the
contrary and despite the illegality for such a Lender to make, maintain or fund
Eurodollar Rate Loans or Base Rate Loans as to which the interest rate is
determined with reference to the Eurodollar Rate, that Lender shall remain
committed to make Base Rate Loans and shall be entitled to recover interest
thereon at the Base Rate.  Upon any such prepayment or conversion, the
applicable Borrower shall also pay accrued interest on the amount so prepaid or
converted.
 
3.03 Inability to Determine Rates.  If the Required Lenders determine that for
any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with a Base Rate Loan, or (c) the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan or in connection
with a Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding or maintaining such Loan, the Administrative Agent will
promptly so notify Verisk and each Lender.  Thereafter, the obligation of the
Lenders to make or maintain Eurodollar Rate Loans and Base Rate Loans as to
which the interest rate is determined with reference to the Eurodollar Rate
shall be suspended until the Administrative Agent (upon the instruction of the
Required Lenders) revokes such notice; provided that any Eurodollar Rate Loan
outstanding prior to the giving of such notice may remain outstanding after the
giving of such notice until the end of the then applicable Interest Period with
respect thereto (without giving effect to any subsequent continuation or
conversion), unless such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans or Base Rate Loans for the remaining duration of such
Interest Period.  Upon receipt of such notice, the applicable Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or, failing that, will be deemed to have converted such
request into a request for a Committed Borrowing of Base Rate Loans as to which
the interest rate is not determined with reference to the Eurodollar Rate in the
amount specified therein.
 
3.04 Increased Costs.
 
(a)           Increased Costs Generally.  If any Change in Law shall:
 
(i)           impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
the L/C Issuer;
 
(ii)           subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or
 

 
60

--------------------------------------------------------------------------------

 

(iii)           impose on any Lender or the L/C Issuer or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurodollar Rate Loans made by such Lender or any Letter of Credit or
participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, continuing, converting to or maintaining any Eurodollar Rate
Loan (or of maintaining its obligation to make any such Loan), or to increase
the cost to such Lender or the L/C Issuer of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or the L/C Issuer hereunder (whether
of principal, interest or any other amount) then, upon request of such Lender or
the L/C Issuer, the applicable Borrower will pay to such Lender or the L/C
Issuer, as the case may be, such additional amount or amounts as will compensate
such Lender or the L/C Issuer, as the case may be, for such additional costs
incurred or reduction suffered.
 
(b)           Capital Requirements.  If any Lender or the L/C Issuer determines
that any Change in Law affecting such Lender or the L/C Issuer or any Lending
Office of such Lender or such Lender’s or the L/C Issuer’s holding company, if
any, regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by the L/C Issuer, to a level below that which such Lender or
the L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy and liquidity), then from time
to time the applicable Borrower will pay to such Lender or the L/C Issuer, as
the case may be, such additional amount or amounts as will compensate such
Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding company
for any such reduction suffered.
 
(c)           Certificates for Reimbursement.  A certificate of a Lender or the
L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or the L/C Issuer or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section 3.04 and delivered to the
Borrowers shall be conclusive absent manifest error.  The applicable Borrower
shall pay such Lender or the L/C Issuer, as the case may be, the amount shown as
due on any such certificate within ten days after receipt thereof.
 
(d)           Delay in Requests.  Failure or delay on the part of any Lender or
the L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section 3.04 shall not constitute a waiver of such Lender’s or the L/C
Issuer’s right to demand such compensation, provided that the Borrowers shall
not be required to compensate a Lender or the L/C Issuer pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender or
the L/C Issuer, as the case may be, notifies the Borrowers of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
L/C Issuer’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine-month period referred to above shall be extended to include the
period of retroactive effect thereof).
 
(e)           Reserves on Eurodollar Rate Loans.  The applicable Borrower shall
pay to each Lender, as long as such Lender shall be required to maintain
reserves with respect to liabilities or assets consisting of or including
Eurocurrency funds or deposits (currently known as “Eurocurrency liabilities”),
additional interest on the unpaid principal amount of each Eurodollar Rate Loan
equal to the actual costs of such reserves allocated to such Loan by such Lender
(as determined by such Lender in good faith, which
 

 
61

--------------------------------------------------------------------------------

 

determination shall be conclusive), which shall be due and payable on each date
on which interest is payable on such Loan, provided the such Borrower shall have
received at least ten days’ prior notice (with a copy to the Administrative
Agent) of such additional interest from such Lender.  If a Lender fails to give
notice ten days prior to the relevant Interest Payment Date, such additional
interest shall be due and payable ten days from receipt of such notice.
 
3.05 Compensation for Losses.  Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the applicable Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:
 
(a)           any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
 
(b)           any failure by such Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by such
Borrower;
 
(c)           any failure by such Borrower to make payment of any drawing under
any Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency; or
 
(d)           any assignment of a Eurodollar Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by such
Borrower pursuant to Section 10.13;
 
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The applicable Borrower shall also pay any customary administrative
fees charged by such Lender in connection with the foregoing.
 
For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Rate for such Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded.
 
3.06 Mitigation Obligations; Replacement of Lenders.
 
(a)           Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or the Borrowers are required to pay any
additional amount to any Lender, the L/C Issuer, or any Governmental Authority
for the account of any Lender or the L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or the L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or the L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or the L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or the L/C Issuer, as the case may be.  The Borrowers hereby agree
to pay all reasonable costs and expenses incurred by any Lender or the L/C
Issuer in connection with any such designation or assignment.
 

 
62

--------------------------------------------------------------------------------

 

(b)           Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, the Borrowers may replace such Lender in accordance with
Section 10.13.
 
3.07 Survival.  All of the Borrowers’ obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.
 
ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
 
4.01 Conditions to Effectiveness. The Lenders’ Commitments hereunder and the
amendment and restatement of the Original Credit Agreement pursuant hereto are
(notwithstanding any other provision of this Agreement) subject to satisfaction
of the following conditions precedent on or prior to the earlier of (x) the
termination or expiration of the Balmoral Acquisition Agreement (in accordance
with the terms as in effect on the date hereof) and (y) the date that is 30 days
following the Balmoral Acquisition Closing:
 
(a)           The Administrative Agent’s receipt of the following, each of which
shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, and in the case of items (iii) through (vi), each dated the
Effective Date (or, in the case of certificates of governmental officials, a
recent date before the Effective Date) and each in form and substance
satisfactory to the Administrative Agent:
 
(i)           executed counterparts of this Agreement;
 
(ii)           a Note executed by Verisk in favor of each Lender requesting a
Note;
 
(iii)           such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of Verisk as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party;
 
(iv)           such documents and certifications as the Administrative Agent may
reasonably require to evidence that Verisk is duly organized or formed, and that
Verisk is validly existing, in good standing and qualified to engage in business
in each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification, except to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect;
 
(v)           a favorable opinion of Davis Polk & Wardwell LLP, counsel to
Verisk, addressed to the Administrative Agent and each Lender, in form and
substance reasonably acceptable to the Administrative Agent and Lenders and
covering such matters relating hereto as any Lender, through the Administrative
Agent, may reasonably request; and
 

 
63

--------------------------------------------------------------------------------

 

(vi)           a duly completed pro forma Compliance Certificate signed by the
chief executive officer, chief financial officer, treasurer or controller of
Verisk, dated as of the Effective Date.
 
(b)           Any fees required to be paid hereunder on or before the Effective
Date shall have been paid.
 
(c)           Unless waived by the Administrative Agent, the Borrowers shall
have paid (i) all reasonable actual fees, charges and disbursements of counsel
to the Administrative Agent and the Arranger (directly to such counsel if
requested by the Administrative Agent) to the extent invoiced at least two
Business Days prior to the Effective Date, plus such additional amounts of such
fees, charges and disbursements as shall constitute its reasonable estimate of
such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrowers and the
Administrative Agent) and (ii) all reasonable actual due diligence expenses
incurred by the Administrator Agent and the Arranger, in connection with the
syndication of the credit facilities provided for herein and the preparation,
negotiation, execution, and delivery of the Loan Documents.
 
(d)           Verisk’s receipt of at least $500,000,000 in gross proceeds from
its issuance of equity or equity linked securities.
 
(e)           The Administrative Agent shall have received satisfactory evidence
that the outstanding principal amount of Indebtedness in respect of the Private
Placement Facilities does not exceed $85,000,000 in the aggregate.
 
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Effective Date
specifying its objection thereto.  If the Effective Date has not occurred on or
prior to the applicable earliest date referred to in the first sentence of this
Section 4.01, the Commitments shall not become effective and the Lenders shall
have no obligation to make any Credit Extensions hereunder and the Original
Credit Agreement shall not be amended and restated hereby.
 
4.02 Conditions to Certain Credit Extensions.  The obligation of each Lender to
honor any Request for Credit Extension (other than (x) during the Certain Funds
Period, in respect of the Balmoral Acquisition Loans and (y) a Committed Loan
Notice requesting only a conversion of Committed Loans to the other Type, or a
continuation of Eurodollar Rate Loans) is subject to the following conditions
precedent:
 
(a)           The Effective Date shall have occurred.
 
(b)           The representations and warranties of the Borrowers and each other
Loan Party contained in Article V (other than those set forth and contained in
Sections 5.05(c) and 5.06) or any other Loan Document, or which are contained in
any document furnished at any time under or in connection herewith or therewith,
shall be true and correct on and as of the date of such Credit Extension, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date, and except that for purposes of this Section 4.02, the representations and
warranties contained in subsections
 

 
64

--------------------------------------------------------------------------------

 

(a) and (b) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of Section
6.01.
 
(c)           No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.
 
(d)           The Administrative Agent and, if applicable, the L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.
 
Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurodollar Rate Loans) submitted by the Borrowers shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(b)
and (c) have been satisfied on and as of the date of the applicable Credit
Extension.
 
4.03 Conditions to a Committed Borrowing of Balmoral Acquisition Loans.  During
the Certain Funds Period, the obligation of each Lender to honor any Request for
Credit Extension in respect of its portion of the Balmoral Acquisition Loans is
subject to only the following conditions precedent:
 
(a)           The Effective Date shall have occurred.
 
(b)           The Balmoral Acquisition shall be consummated substantially
concurrently with the funding of the Balmoral Acquisition Loans in accordance
with the Balmoral Acquisition Agreement and, since March 10, 2015, the Balmoral
Acquisition Agreement shall not have been amended or modified, and no condition
therein shall have been waived or consent granted, in any respect that is
materially adverse to the Lenders or the Administrative Agent without the
Administrative Agent’s prior written consent; provided that (i) decreases in the
purchase price shall not be deemed to be materially adverse to the interests of
the Lenders or the Administrative Agent and shall not require the consent of the
Administrative Agent and (ii) increases in the purchase price shall not be
deemed to be materially adverse to the interests of the Lenders or the
Administrative Agent and shall not require the consent of the Administrative
Agent if such purchase price increase is funded solely in the form of common
equity of Verisk.
 
(c)           The Administrative Agent shall have received (except to the extent
not required by the Administrative Agent): (i) (1) U.S. GAAP audited
consolidated balance sheets and related statements of income, stockholders’
equity and cash flows of Verisk for the three most recent fiscal years ended at
least 60 days prior to the Balmoral Acquisition Closing Date and (2) U.S. GAAP
unaudited consolidated balance sheets and related statements of income,
stockholders’ equity (to the extent available) and cash flows of Verisk for each
subsequent fiscal quarter ended at least 40 days before the Balmoral Acquisition
Closing Date, which financial statements shall meet the requirements of
Regulation S-X under the Securities Act of 1933, as amended (the “Securities
Act”), and all other accounting rules and regulations of the SEC promulgated
thereunder applicable to a registration statement under such Act on Form S-3,
provided that Verisk’s public filing of any required financial statements with
the SEC shall constitute delivery of such financial statements to the
Administrative Agent; (ii) a pro forma consolidated balance sheet of Verisk as
of the last day of the most recently completed fiscal quarter period for which
financial statements have been delivered pursuant to clause (i) above and pro
forma consolidated income statements for the most recent fiscal year and most
recent interim period delivered pursuant to clause (i) above, prepared after
giving effect to the Balmoral Transactions as if the Balmoral Transactions had
occurred as of the pro forma balance sheet date (in the case of such balance
sheet) or at the beginning of the period for the pro forma income statement
delivered (in the case of the income statement), which pro forma financial
statements shall meet the requirements of Regulation S-X under the Securities
Act and all
 

 
65

--------------------------------------------------------------------------------

 

other accounting rules and regulations of the SEC promulgated thereunder
applicable to a registration statement under such Act on Form S-3; provided that
Verisk’s public filing with the SEC of any such required pro forma financial
statements meeting the foregoing requirements shall constitute delivery of such
financial statements to the Administrative Agent and (iii) such financial
statements of the Balmoral Acquired Business required for Verisk to meet the
requirements of Regulation S-X under the Securities Act, and all other
accounting rules and regulations of the SEC promulgated thereunder applicable to
a registration statement under the Securities Act on Form S-3 for an offering of
securities on the Balmoral Acquisition Closing Date; provided that Verisk’s
public filing with the SEC of any such required Balmoral Acquired Business
financial statements meeting the foregoing requirements shall constitute
delivery of such financial statements to the Administrative Agent; provided,
further, that clause (iii) of this condition shall be deemed satisfied when the
financial statements of the Balmoral Acquired Business that are required to be
provided pursuant to the applicable provisions of Section 6.7 of the Balmoral
Acquisition Agreement have been received.
 
(d)           The Administrative Agent and the Lenders shall have received all
fees and invoiced expenses required to be paid on or prior to the Balmoral
Acquisition Closing Date to the extent invoiced at least two Business Days prior
to the Balmoral Acquisition Closing Date.
 
(e)           The Administrative Agent shall have received (i) a certificate
signed by a Responsible Officer of Verisk certifying that the conditions
specified in Sections 4.03(b) and (f) have been satisfied, (ii) good standing
certificates of the Borrowers and each Guarantor, (iii) a Committed Loan Notice
and (iv) a solvency certificate from the chief financial officer of Verisk in
the form attached as Exhibit I hereto.
 
(f)           (i) None of the events set forth in Schedule 4.03(f)(i) (and
excluding any such events or procurement obligation with respect to the Balmoral
Acquired Business) (the “Major Defaults”) shall have occurred and be continuing,
and (ii) each of the representations and warranties of the Borrowers and the
Guarantors (and excluding any representation or procurement obligation with
respect to the Balmoral Acquired Business) set forth in Schedule 4.03(f)(ii)
(the “Major Representations”) shall be true and correct in all material
respects, in each case, at the time of, and after giving effect to, the making
of the Balmoral Acquisition Loans on the Balmoral Acquisition Closing Date.
 
4.04 Actions during Certain Funds Period.  From the Effective Date until the
earliest of (a) the Balmoral Acquisition Closing Date (after the funding of any
Balmoral Acquisition Loans), (b) the date that the Balmoral Acquisition
Agreement is terminated in accordance with its terms, (c) March 8, 2016, and (d)
the occurrence of a Major Default pursuant to clause 1, 2(a), 3 or 4 set forth
in Schedule 4.03(f)(i) (such period, the “Certain Funds Period”), except in
circumstances where (i) the conditions set forth in Section 4.03 have not been
satisfied or waived or (ii) it has become illegal for the relevant Lender to
make a Balmoral Acquisition Loan to Verisk or participate under this Agreement,
none of the Lenders (nor the Administrative Agent acting on behalf of any
Lender) shall be entitled to:
 
(a)           cancel any of its Commitments to the extent to do so would,
directly or indirectly, prevent or limit the making of a Balmoral Acquisition
Loan;
 
(b)           rescind, terminate or cancel this Agreement or any other Loan
Document or exercise any similar right or remedy or make or enforce any claim
under this Agreement or any other Loan Document it may have to the extent to do
so would, directly or indirectly, prevent or limit the making of Balmoral
Acquisition Loans;
 
(c)           refuse to participate in the making of a Balmoral Acquisition
Loan;
 

 
66

--------------------------------------------------------------------------------

 

(d)           exercise any right of rescission, set-off or counterclaim in
respect of a borrowing under this Agreement to the extent to do so would,
directly or indirectly, prevent or limit the making of a Balmoral Acquisition
Loan; or
 
(e)           accelerate or cause repayment or prepayment of any amounts owing
under this Agreement or any other Loan Document to the extent to do so would,
directly or indirectly, prevent or limit the making of a Balmoral Acquisition
Loan,
 
provided that immediately following the termination of the Certain Funds Period
and thereafter, all such rights, remedies and entitlements shall be available to
the Lenders notwithstanding that such rights, remedies and entitlements may not
have been used or been available for use prior to the Balmoral Acquisition
Closing Date.
 
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
 
Each Borrower represents and warrants to the Administrative Agent and the
Lenders as of the Effective Date and the date of each Credit Extension:
 
5.01 Existence, Qualification and Power.  Each Loan Party (a) is duly organized
or formed, validly existing and, as applicable, in good standing under the Laws
of the jurisdiction of its incorporation or organization, (b) has all requisite
power and authority and all requisite governmental licenses, authorizations,
consents and approvals to (i) own or lease its assets and carry on its business
and (ii) execute, deliver and perform its obligations under the Loan Documents
to which it is a party, and (c) is duly qualified and is licensed and, as
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.
 
5.02 Authorization; No Contravention.  The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is party, have
been duly authorized by all necessary corporate or other organizational action,
and do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any material Contractual Obligation to which such Person is a
party or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its Property is subject;
or (c) violate any Law.
 
5.03 Governmental Authorization; Other Consents.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority is necessary or required in connection with the
execution, delivery or performance by any Loan Party of this Agreement or any
other Loan Document and, except as set forth on Schedule 5.03, no consent of any
other Person is required in connection with the execution, delivery or
performance by any Loan Party of this Agreement or any other Loan Document
except any such consent the failure of which to obtain could not reasonably be
expected to have a Material Adverse Effect.
 
5.04 Binding Effect.  This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto.  This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or
 

 
67

--------------------------------------------------------------------------------

 

other Laws affecting creditors’ rights generally and subject to general
principals of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).
 
5.05 Financial Statements; No Material Adverse Effect.
 
(a)           The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present in all material respects
the financial condition of the Borrowers and their Subsidiaries as of the date
thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) show all material
indebtedness and other liabilities, direct or contingent, of the Borrowers and
their Subsidiaries as of the date thereof, including liabilities for taxes,
material commitments and Indebtedness.
 
(b)           The unaudited consolidated balance sheets of Verisk and its direct
and indirect Subsidiaries on a consolidated basis most recently delivered to the
Administrative Agent in accordance with Section 6.01(b), and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for the fiscal quarter ended on that date (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, and (ii) fairly present in all material
respects the financial condition of Verisk and its direct and indirect
Subsidiaries on a consolidated basis as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses (i)
and (ii), to the absence of footnotes and to normal year-end audit adjustments.
 
(c)           Since the date of the Audited Financial Statements, there has been
no event or circumstance, either individually or in the aggregate, that has had
or could reasonably be expected to have a Material Adverse Effect.
 
5.06 Litigation.  There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrowers, threatened in writing, at law, in
equity, in arbitration or before any Governmental Authority, by or against the
Borrowers or any of their Subsidiaries or against any of their properties or
revenues that (a) purport to affect or pertain to this Agreement or any other
Loan Document, or any of the transactions contemplated hereby, or (b) except as
specifically disclosed in Schedule 5.06, either individually or in the
aggregate, if determined adversely, could reasonably be expected to have a
Material Adverse Effect.
 
5.07 No Default.  Neither any Loan Party nor any Subsidiary thereof is in
default under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.
 
5.08 Ownership of Property; Liens.  Each of the Borrowers and each Subsidiary
has good record and marketable title in fee simple to, or valid leasehold
interests in, all Property necessary or used in the ordinary conduct of its
business, except for such defects in title as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  The
Property of the Borrowers and their Subsidiaries is subject to no Liens, other
than Liens permitted by Section 7.01.
 
5.09 Environmental Compliance.  The Borrowers and their Subsidiaries conduct in
the ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof the Borrowers have reasonably concluded that, except as
 

 
68

--------------------------------------------------------------------------------

 

specifically disclosed in Schedule 5.09, such Environmental Laws and claims
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
 
5.10 Insurance.  The properties of the Borrowers and their Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Borrowers, in such amounts (after giving effect to any self-insurance
compatible with the following standards), with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where any Borrower or the applicable
Subsidiary operates.
 
5.11 Taxes.  The Borrowers and their Subsidiaries have filed all Federal, state
and other material tax returns and reports required to be filed, and have paid
all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP.  There is no proposed tax
assessment against the Borrowers or any Subsidiary that would, if made, have a
Material Adverse Effect.  Neither any Loan Party nor any Subsidiary thereof is
party to any tax sharing agreement.
 
5.12 ERISA Compliance.
 
(a)           Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state laws.  Each
Pension Plan that is intended to be a qualified plan under Section 401(a) of the
Code has received a favorable determination letter from the Internal Revenue
Service to the effect that the form of such Plan is qualified under Section
401(a) of the Code and the trust related thereto has been determined by the
Internal Revenue Service to be exempt from federal income tax under Section
501(a) of the Code, or an application for such a letter is currently being
processed by the Internal Revenue Service.  To the best knowledge of the
Borrowers, nothing has occurred that would prevent or cause the loss of such
tax-qualified status.
 
(b)           There are no pending or, to the best knowledge of the Borrowers,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect.  There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
 
(c)           (i) No ERISA Event has occurred, and neither the Borrowers nor any
ERISA Affiliate is aware of any fact, event or circumstance that could
reasonably be expected to constitute or result in an ERISA Event with respect to
any Pension Plan; (ii) the Borrowers and each ERISA Affiliate has met all
applicable requirements under the Pension Funding Rules in respect of each
Pension Plan, and no waiver of the minimum funding standards under the Pension
Funding Rules has been applied for or obtained; (iii) as of the most recent
valuation date for any Pension Plan, the funding target attainment percentage
(as defined in Section 430(d)(2) of the Code) is 60% or higher and neither the
Borrowers nor any ERISA Affiliate knows of any facts or circumstances that could
reasonably be expected to cause the funding target attainment percentage for any
such plan to drop below 60% as of the most recent valuation date; (iv) neither
the Borrowers nor any ERISA Affiliate has incurred any liability to the PBGC
other than for the payment of premiums, and there are no premium payments which
have become due that are unpaid; (v) neither the Borrowers nor any ERISA
Affiliate has engaged in a transaction that could be subject to Section 4069 or
Section 4212(c) of ERISA; and (vi) no Pension Plan has been terminated by the
plan administrator thereof nor by the PBGC, and no event or circumstance has
occurred or exists that could reasonably be expected to cause the PBGC to
institute proceedings under Title IV of ERISA to terminate any Pension Plan.
 

 
69

--------------------------------------------------------------------------------

 

(d)           Neither the Borrowers nor any ERISA Affiliate maintains or
contributes to, or has any unsatisfied obligation to contribute to, or liability
under, any active or terminated Pension Plan other than (i) on the date hereof,
those listed on Schedule 5.12 and (ii) thereafter, Pension Plans not otherwise
prohibited by this Agreement.
 
5.13 Subsidiaries; Equity Interests.  The Borrowers have no Subsidiaries other
than those specifically disclosed in Part (a) of Schedule 5.13, and all of the
outstanding Equity Interests in such Subsidiaries have been validly issued, are
fully paid and nonassessable and are owned by a Loan Party in the amounts
specified on Part (a) of Schedule 5.13 free and clear of all Liens.  The
Borrowers have no equity investments in any other corporation or entity other
than those specifically disclosed in Part (b) of Schedule 5.13.  All of the
outstanding Equity Interests in the Borrowers have been validly issued and are
fully paid and nonassessable.
 
5.14 Margin Regulations; Investment Company Act.
 
(a)           The Borrowers are not engaged and will not engage, principally or
as one of their important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock.
 
(b)           None of the Borrowers, any Person Controlling any Borrower, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.
 
5.15 Disclosure.  The Borrowers have disclosed to the Administrative Agent and
the Lenders all agreements, instruments and corporate or other restrictions to
which they or any of their Subsidiaries is subject, and all other matters known
to them, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect.  No report, financial statement,
certificate or other information furnished (whether in writing or orally) by or
on behalf of any Loan Party to the Administrative Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder or under any other Loan Document (in each case,
as modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, the Borrowers represent only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time (it
being recognized that projections to future events are not to be viewed as facts
and that the actual results during the period or periods covered by any
projections may materially differ from the projected results).
 
5.16 Compliance with Laws.  Each Loan Party and each Subsidiary thereof is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
 
5.17 Taxpayer Identification Number.  The Borrowers’ true and correct U.S.
taxpayer identification numbers are set forth on Schedule 10.02.
 
5.18 Intellectual Property; Licenses, Etc.  The Borrowers and their Subsidiaries
own, or possess the right to use, all of the trademarks, service marks, trade
names, copyrights, patents, patent rights, franchises, licenses and other
intellectual property rights (hereinafter collectively referred to as the
 

 
70

--------------------------------------------------------------------------------

 

“IP Rights”) that are reasonably necessary for the operation of their respective
businesses, without conflict with the rights of any other Person except where
the failure to own or possess the right to use such IP Rights, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.  To the best knowledge of the Borrowers, no slogan or
other advertising device, product, process, method, substance, part or other
material now employed, or now contemplated to be employed, by the Borrowers or
any Subsidiary infringes upon any rights held by any other Person except where
such infringement, either individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect.  Except as specifically disclosed
in Schedule 5.18, no claim or litigation regarding any of the foregoing is
pending or, to the best knowledge of the Borrowers, threatened, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
 
5.19 OFAC; Anti-Corruption Laws; Sanctions.  No Borrower, any of their
respective Subsidiaries, or, to the knowledge of the Borrowers and their
respective Subsidiaries, any director, officer, employee, agent, affiliate or
representative thereof, is an individual or entity that is, or is owned or
controlled by any individual or entity that is (a) the subject or target of any
Sanctions or (b) located, organized or resident in a Designated Jurisdiction.
Each Borrower has implemented and maintains in effect policies and procedures
designed to ensure compliance by such Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and each Borrower, its Subsidiaries and their
respective officers and employees and, to the knowledge of such Borrower, its
directors and agents, are in compliance with any Anti-Corruption Law, any
applicable Sanctions or the Patriot Act.
 
5.20 Solvency.
 
(a)           The fair value of the assets of Verisk and its Subsidiaries on a
consolidated basis, at a fair valuation on a going concern basis, will exceed
the debts and liabilities, direct, subordinated, contingent or otherwise, of
Verisk and its Subsidiaries on a consolidated basis.
 
(b)           The present fair saleable value of the property of Verisk and its
Subsidiaries on a consolidated and going concern basis will be greater than the
amount that will be required to pay the probable liability of Verisk and its
Subsidiaries on a consolidated basis on their debts and other liabilities,
direct, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured in the ordinary course of business.
 
(c)           Verisk and its Subsidiaries on a consolidated basis will be able
to pay their debts and liabilities, direct, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured in the
ordinary course of business.
 
(d)           Verisk and its Subsidiaries on a consolidated basis will not have
unreasonably small capital with which to conduct the businesses in which they
are engaged as such businesses are now conducted and are proposed to be
conducted.
 
ARTICLE VI.
AFFIRMATIVE COVENANTS
 
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, each Borrower shall, and shall (except in the case of
the covenants set forth in Sections 6.01, 6.02, and 6.03) cause each Subsidiary
to:
 

 
71

--------------------------------------------------------------------------------

 

6.01 Financial Statements.  Deliver to the Administrative Agent and each Lender,
in form and detail satisfactory to the Administrative Agent and the Required
Lenders:
 
(a)           as soon as available, but in any event within 120 days after the
end of each fiscal year of Verisk (commencing with the fiscal year ended
December 31, 2015), a consolidated balance sheet of Verisk and its direct and
indirect Subsidiaries on a consolidated basis as at the end of such fiscal year,
and the related consolidated statements of income or operations, changes in
shareholders’ equity, and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, such consolidated
statements to be audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing
reasonably acceptable to the Required Lenders, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit; and
 
(b)           as soon as available, but in any event within 60 days after the
end of each of the first three fiscal quarters of each fiscal year of Verisk
(commencing with the fiscal quarter ended March 31, 2015), a consolidated
balance sheet of Verisk and its direct and indirect Subsidiaries on a
consolidated basis as at the end of such fiscal quarter, the related
consolidated statements of income or operations for such fiscal quarter and for
the portion of Verisk’s fiscal year then ended, and the related consolidated
statements of changes in shareholders’ equity, and cash flows for the portion of
Verisk’s fiscal year then ended, in each case setting forth in comparative form,
as applicable, the figures for the corresponding fiscal quarter of the previous
fiscal year and the corresponding portion of the previous fiscal year, all in
reasonable detail, such consolidated statements to be certified by the chief
executive officer, chief financial officer, treasurer or controller of Verisk as
fairly presenting the financial condition, results of operations, shareholders’
equity and cash flows of Verisk and its direct and indirect Subsidiaries on a
consolidated basis in accordance with GAAP, subject only to normal year-end
audit adjustments.
 
As to any information contained in materials furnished pursuant to Section
6.02(d), the Borrowers shall not be separately required to furnish such
information under clauses (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrowers to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.
 
6.02 Certificates; Other Information.  Deliver to the Administrative Agent and
each Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:
 
(a)           concurrently with the delivery of the financial statements
referred to in Section 6.01(a), to the extent obtainable with commercially
reasonable efforts, a certificate of their independent certified public
accountants certifying such financial statements and stating that in making the
examination necessary therefor no knowledge was obtained of any Default under
the financial covenants set forth and contained in Section 7.08 or, if any such
Default shall exist, stating the nature and status of such event;
 
(b)           concurrently with the delivery of the financial statements
referred to in Sections 6.01(a) and (b) (commencing with the delivery of the
financial statements for the fiscal quarter ended March 31, 2015), a duly
completed Compliance Certificate signed by the chief executive officer, chief
financial officer, treasurer or controller of Verisk;
 
(c)           promptly after any request by the Administrative Agent or any
Lender, copies of any detailed audit reports, management letters or
recommendations submitted to the board of directors (or the audit committee of
the board of directors) of the Borrowers by independent
 

 
72

--------------------------------------------------------------------------------

 

accountants in connection with the accounts or books of the Borrowers or any
Subsidiary, or any audit of any of them;
 
(d)           promptly after the same are available, copies of each report,
proxy or financial statement or other report or communication sent to the
stockholders or bondholders of the Borrowers, and copies of all annual, regular,
periodic and special reports and registration statements which the Borrowers may
file or be required to file with the SEC under Section 13 or 15(d) of the
Securities Exchange Act of 1934 and the Securities Act, and not otherwise
required to be delivered to the Administrative Agent pursuant hereto;
 
(e)           promptly after the furnishing thereof, copies of any statement or
report furnished to any holder of debt securities of any Loan Party or any
Subsidiary thereof pursuant to the terms of any indenture, loan or credit or
similar agreement and not otherwise required to be furnished to the Lenders
pursuant to Section 6.01 or any other clause of this Section 6.02;
 
(f)           promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof, excluding
routine comment letters from the SEC regarding (i) registration statements that
the Borrowers have previously filed or may file with the SEC under the
Securities Act and (ii) periodic and other reports that the Borrowers may file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934;
 
(g)           not later than five Business Days after receipt thereof by any
Loan Party or any Subsidiary thereof, copies of all notices, requests and other
documents (including amendments, waivers and other modifications) so received
under or pursuant to any Private Placement Document regarding or related to any
breach or default by any party thereto or any other event that could materially
impair the value of the interests or the rights of any Loan Party or otherwise
have a Material Adverse Effect and, from time to time upon request by the
Administrative Agent, such information and reports regarding the Private
Placement Documents as the Administrative Agent may reasonably request; and
 
(h)           promptly, such additional information regarding the business,
financial or corporate affairs of the Borrowers or any Subsidiary, or compliance
with the terms of the Loan Documents, as the Administrative Agent or any Lender
may from time to time reasonably request.
 
Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(d) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which Verisk posts such
documents, or provides a link thereto on Verisk’s website on the Internet at the
website address listed on Schedule 10.02; or (ii) on which such documents are
posted on Verisk’s behalf on an Internet or intranet website, if any, to which
each Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that: (i) the Borrowers shall deliver paper copies of such documents to the
Administrative Agent or any Lender that requests the Borrowers to deliver such
paper copies until a written request to cease delivering paper copies is given
by the Administrative Agent or such Lender and (ii) the Borrowers shall notify
the Administrative Agent and each Lender (by telecopier or electronic mail) of
the posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft
 

 
73

--------------------------------------------------------------------------------

 

copies) of such documents.  Notwithstanding anything contained herein, in every
instance the Borrowers shall be required to provide paper copies of the
Compliance Certificates required by Section 6.02(b) to the Administrative
Agent.  Except for such Compliance Certificates, the Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrowers with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.
 
Each Borrower hereby acknowledges that (a) the Administrative Agent and the
Arranger will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrowers hereunder (hereinafter
collectively referred to as “Borrower Materials”) by posting the Borrower
Materials on IntraLinks or another similar electronic system (hereinafter
referred to as the “Platform”) and (b) certain of the Lenders (hereinafter each
referred to as a “Public Lender”) may have personnel who do not wish to receive
material non-public information with respect to the Borrowers or their
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities.  Each of the Borrowers hereby agrees that, so long as such
Borrower is the issuer of any outstanding debt or equity securities that are
registered or issued pursuant to a private offering or is actively contemplating
issuing any such securities, (w) all Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Borrower Materials “PUBLIC,” the
Borrowers shall be deemed to have authorized the Administrative Agent, the
Arranger, the L/C Issuer and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Borrowers or
their securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) the
Administrative Agent and the Arranger shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform that is not designated “Public Side
Information.”  Notwithstanding the foregoing to the contrary, the Borrowers
shall be under no obligation to mark any Borrower Materials “PUBLIC.”
 
6.03 Notices.  Promptly following a Responsible Officer’s having knowledge
thereof, notify the Administrative Agent (who, in turn, will notify each other
Lender):
 
(a)           of the occurrence of any Default;
 
(b)           of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including (i) breach or non-performance of,
or any default under, a Contractual Obligation of any Borrower or any
Subsidiary; (ii) any dispute, litigation, investigation, proceeding or
suspension between any Borrower or any Subsidiary and any Governmental
Authority; or (iii) the commencement of, or any material adverse development in,
any litigation or proceeding affecting any Borrower or any Subsidiary, including
pursuant to any applicable Environmental Laws;
 
(c)           of the occurrence of any ERISA Event; and
 
(d)           of any material change in accounting policies or financial
reporting practices by any Borrower or any Subsidiary, including any
determination by any Borrower referred to in Section 2.10(b).
 

 
74

--------------------------------------------------------------------------------

 

Each notice pursuant to this Section 6.03 (other than any notice pursuant to
Section 6.03(d)) shall be accompanied by a statement of a Responsible Officer of
the Borrowers setting forth details of the occurrence referred to therein and
stating what action the Borrowers have taken and propose to take with respect
thereto.  Each notice pursuant to Section 6.03(a) shall describe with
particularity any and all provisions of this Agreement and any other Loan
Document that have been breached.
 
6.04 Payment of Obligations.  Pay and discharge as the same shall become due and
payable, all its obligations and liabilities, including (a) all tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets; (b) all lawful claims which, if unpaid, would by law become a Lien upon
its Property; and (c) all Indebtedness, as and when due and payable, but subject
to any subordination provisions contained in any instrument or agreement
evidencing such Indebtedness, except where, in regard to the matters described
in clauses (a), (b) and (c) above, the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by such Borrower or such Subsidiary, or the
failure to make payment could not reasonably be expected to have a Material
Adverse Effect.
 
6.05 Preservation of Existence, Etc.  (a) Preserve, renew and maintain in full
force and effect each Borrower’s and each Material Domestic Subsidiary’s legal
existence and good standing under the Laws of the jurisdiction of its
organization except in a transaction permitted by Section 7.03 or Section 7.04;
(b) take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) preserve or renew all of its
registered patents, trademarks, trade names and service marks, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect.
 
6.06 Maintenance of Properties.  (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted in the
reasonable judgment of the Borrowers; and (b) make all necessary repairs thereto
and renewals and replacements thereof except where the failure to do so could
not reasonably be expected to have a Material Adverse Effect.
 
6.07 Maintenance of Insurance.  Maintain with financially sound and reputable
insurance companies, insurance with respect to its properties and business
against loss or damage of the kinds customarily insured against by Persons
engaged in the same or similar business, of such types and in such amounts
(after giving effect to any self-insurance compatible with the following
standards) as are customarily carried under similar circumstances by such other
Persons.
 
6.08 Compliance with Laws.  (a) Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to them or to their business or Property, except in such instances in
which (i) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or (ii)
the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect; and (b) maintain in effect and enforce policies and
procedures designed to ensure compliance by each Borrower, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions.
 
6.09 Books and Records.  (a) Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of such Borrower or such Subsidiary, as the case may be; and
(b) maintain such books of record and account in material conformity with all
 

 
75

--------------------------------------------------------------------------------

 

applicable requirements of any Governmental Authority having regulatory
jurisdiction over such Borrower or such Subsidiary, as the case may be.
 
6.10 Inspection Rights.  Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at the expense of the Administrative Agent and Lenders so long as no Event of
Default exists, and at such reasonable times during normal business hours and as
often as may be reasonably desired, upon reasonable advance notice to the
Borrowers; provided, however, that when an Event of Default exists the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Borrowers at any time during normal business hours and without advance notice.
 
6.11 Use of Proceeds.
 
(a)           Use the proceeds of the Credit Extensions for working capital,
acquisitions and other general corporate purposes not in contravention of any
Law or of any Loan Document.
 
(b)           Use the proceeds of the Balmoral Acquisition Loans solely to fund
the Balmoral Transactions.
 
6.12 Additional Guarantors.  If any Domestic Subsidiary of the Borrowers that is
not a Guarantor at any time on or after the Effective Date guarantees any
Indebtedness (other than (x) pursuant to the Private Placement Guaranty, (y)
Indebtedness owing to a Borrower or any Subsidiary or (z) Indebtedness the
incurrence or guarantee of which would not result in a breach of Section 7.02),
then such Domestic Subsidiary shall within 30 days of such Domestic Subsidiary
having guaranteed such Indebtedness (or such longer period as the Administrative
Agent may approve) (a) become a Guarantor by executing and delivering to the
Administrative Agent a counterpart of a Guaranty or such other document as the
Administrative Agent shall reasonably deem appropriate for such purpose, (b)
deliver to the Administrative Agent documents of the types referred to in
clauses (iii) and (iv) of Section 4.01(a) and favorable opinions of counsel (who
may be in-house counsel) to such Person (which shall cover, among other things,
the legality, validity, binding effect and enforceability of the documentation
referred to in the foregoing clause (a)), all in form, content and scope
reasonably satisfactory to the Administrative Agent, and (c) Verisk shall
provide upon the request of the Administrative Agent or any Lender, any
documentation or other evidence as is reasonably requested by the Administrative
Agent or any Lender in order for the Administrative Agent or such Lender, as
applicable, to comply with “know your customer” and other applicable laws and
regulations.
 
6.13 Pari Passu Status.
 
Cause the Obligations to rank at least pari passu with all other present and
future unsecured Indebtedness of such Borrower and its Subsidiaries which are
Guarantors.
 
ARTICLE VII.
NEGATIVE COVENANTS
 
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, no Borrower shall, nor shall it permit any Subsidiary
to, directly or indirectly:
 

 
76

--------------------------------------------------------------------------------

 

7.01 Liens.  Create, incur, assume or suffer to exist any Lien upon any of its
Property or revenues, whether now owned or hereafter acquired, other than the
following:
 
(a)           Customary Permitted Liens;
 
(b)           Liens in existence on the date hereof as set forth on Schedule
7.01 and any extensions, renewals, or replacements thereof, provided that (i)
the aggregate principal amount of the Indebtedness secured by such Lien(s)
immediately prior to such extension, renewal, or replacement is not increased or
the maturity thereof changed and (ii) such Lien(s) is not extended to any other
Property in violation of this Agreement;
 
(c)           Liens incidental to the conduct of its business or the ownership
of its Property which were not incurred in connection with the borrowing of
money or the obtaining of advances of credit and which in the aggregate do not
materially detract from the use or value of its Property or materially impair
the use thereof in the operation of its business;
 
(d)           Liens in favor of such Borrower or any Wholly-Owned Subsidiary on
Property of a Subsidiary to secure obligations of such Subsidiary to such
Borrower or to a Wholly-Owned Subsidiary;
 
(e)           any attachment or judgment Lien, unless the judgment it secures
shall not, within 30 days after the entry thereof, have been discharged or
execution thereof stayed pending appeal, or shall not have been discharged
within 30 days after the expiration of any such stay; provided that the
aggregate amount of such attachments or judgment Liens shall not secure
obligations in excess of $20,000,000 at any time;
 
(f)           Liens in respect of Permitted Subsidiary Acquisition Indebtedness;
provided that (i) each such Lien (A) shall be created substantially
simultaneously with the acquisition of the related Property or Properties or (B)
shall have existed on any Property of a Person (1) at the time such Person
becomes a Subsidiary of or is merged with or into such Borrower or a Subsidiary
of such Borrower or (2) at the time a Subsidiary acquires such Property from
such Person, and, in the case of each of the foregoing clauses (1) and (2), such
Lien shall not have been created in contemplation of any Permitted Acquisition,
and (ii) no such Lien at any time shall encumber any Property or Properties
other than the related Property or Properties financed by such Permitted
Subsidiary Acquisition Indebtedness and the proceeds thereof.  For the avoidance
of doubt, in the event that a Permitted Acquisition is consummated as a purchase
of Equity Interests or a similar transaction, the pledge of stock or other
Equity Interests acquired in such Permitted Acquisition to secure the related
Permitted Subsidiary Acquisition Indebtedness shall be permitted;
 
(g)           Liens provided for in equipment leases (including financing
statements and undertakings to file the same); provided that such Liens are
limited to the equipment subject to such leases, accessions thereto and the
proceeds thereof;
 
(h)           Liens in or upon and any right of offset against, moneys, deposit
balances, security or other Property, or interests therein, held or received by
or for or left in the possession of any lender (or any affiliate of such lender)
in connection with working capital facilities, lines of credit, term loans or
other credit facilities entered into in the ordinary course of business;
provided, however, that in no event shall (i) any Borrower be subject to a
minimum or compensating balance or similar arrangement or arrangement requiring
it to maintain minimum cash funds or deposits with such lender or lenders or
(ii) any Borrower or any Subsidiary maintain in all of its respective accounts
with all such lenders, at any time, overnight cleared cash
 

 
77

--------------------------------------------------------------------------------

 

balances in demand deposit accounts that are subject to set-off rights, in
excess of $5,000,000 in the aggregate for all such accounts of any Borrower or
any such Subsidiary, respectively, as the case may be (in each case other than,
for the avoidance of doubt, any such balances held in commercial paper or money
market funds);
 
(i)           Liens securing Indebtedness or other obligations to any
counterparty under repurchase or securities loan agreements;
 
(j)           Liens existing solely with respect to cash or deposit account
balances used to Cash Collateralize obligations of a Lender to (i) the L/C
Issuer, in accordance with the terms, conditions, and provisions of Section
2.03(a)(iii)(F) or (ii) the Swing Line Lender, in accordance with the terms,
conditions, and provisions of Section 2.04(c)(i);
 
(k)           Liens created by this Agreement or any other Loan Document;
 
(l)           Liens in respect of Priority Indebtedness permitted under Section
7.02; providedthat such Liens do not secure Indebtedness owing by such Borrower
or any of its Subsidiaries in respect of (i) any of the Private Placement
Facilities, (ii) any other private placement or note purchase facility or
facilities or (iii) any senior credit facility or facilities (including, without
limitation, the Facility); and
 
(m)           Liens securing other Indebtedness to the extent that the Borrower
and each of its applicable Subsidiaries shall have made or caused to be made
effective provision whereby the obligations under this Agreement and the other
Loan Documents shall be secured equally and ratably with any and all other
obligations secured by any such Lien, such security to be pursuant to agreements
reasonably satisfactory to the Administrative Agent and, in any such case, the
Administrative Agent and the Lenders shall have the benefit, to the fullest
extent that, and with such priority as, they may be entitled under applicable
Laws, of an equitable Lien on such Property.
 
7.02 Priority Indebtedness; Permitted Subsidiary Acquisition
Indebtedness.  Create, incur, assume or suffer to exist (a) any Priority
Indebtedness in excess at any time of an amount equal to the sum of (i) 7.5% of
Assets at such time plus (ii) the principal balance of the October 2014 Private
Placement Tranche outstanding at such time (specifically excluding any refinance
thereof or any additional amounts drawn under the Private Placement Facilities
from and after October 25, 2013) or (b) any Permitted Subsidiary Acquisition
Indebtedness in an aggregate principal amount in excess of $500,000,000
outstanding at any time.
 
7.03 Fundamental Changes.  Merge, dissolve, liquidate, wind-up, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person or, with respect to a Borrower,
change its structure as a corporation, except that, so long as (other than with
respect to the Balmoral Acquisition) no Default exists or would result
therefrom,
 
(a)           the Borrowers and their Subsidiaries may consummate Permitted
Acquisitions;
 
(b)           any Subsidiary may merge with (i) a Borrower, provided that such
Borrower shall be the continuing or surviving Person, or (ii) any one or more
other Subsidiaries, provided that when any Guarantor is merging with another
Subsidiary, the Guarantor shall be the continuing or surviving Person; and
 

 
78

--------------------------------------------------------------------------------

 

(c)           any Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to a Borrower or to another
Subsidiary; providedthat if the transferor in such a transaction is a Guarantor,
then the transferee must either be a Borrower or a Guarantor.
 
7.04 Dispositions.  Make any Disposition or enter into any agreement to make any
Disposition, except:
 
(a)           any Subsidiary may Dispose of assets to a Borrower or any
Subsidiary of a Borrower;
 
(b)           any Borrower or any Subsidiary may Dispose of inventory in the
ordinary course of its business (including the Disposition of obsolete
inventory);
 
(c)           any Borrower or any Subsidiary may Dispose of assets that, in its
good faith, reasonable judgment, have no further useful or productive capacity,
are fully used or depreciated, are obsolete or are no longer necessary or
productive in the ordinary course of its business;
 
(d)           the Borrowers or any Subsidiary may Dispose of assets other than
as set forth in the preceding clauses (a) through (c) and the succeeding clauses
(e), (f), and (g); providedthat (i) such assets sold in any calendar year shall
not, in the aggregate, account for more than 20% of Consolidated EBITDA or more
than 20% of the total revenues of Verisk and its direct and indirect
Subsidiaries, on a consolidated basis, for the prior calendar year, and (ii) as
of any date of determination, such assets sold during the term of this Agreement
shall not, in the aggregate, account for more than 40% of Consolidated EBITDA or
more than 40% of the total revenues of Verisk and its direct and indirect
Subsidiaries, on a consolidated basis, in each case on a cumulative basis from
March 31, 2015 through the most recently completed fiscal quarter for which
financial statements are available;
 
(e)           the Borrowers and their Subsidiaries may enter into and consummate
transactions permitted by Section 7.03;
 
(f)           any Borrower or any Subsidiary may grant non-exclusive licenses or
sublicenses of rights or interests in intellectual property to third parties in
the ordinary course of its business; and
 
(g)           any Borrower or any Subsidiary may lease and sublease Property to
other Persons in the ordinary course of its business.
 
7.05 Change in Nature of Business.  Engage in any material line of business
substantially different from those lines of business conducted by the Borrowers
and their Subsidiaries on the date hereof or any business substantially related,
reasonably complimentary or incidental thereto.
 
7.06 Transactions with Affiliates.  Enter into any transaction of any kind with
any Affiliate of a Borrower, whether or not in the ordinary course of business,
other than on fair and reasonable terms substantially as favorable to such
Borrower or such Subsidiary as would be obtainable by such Borrower or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate, other than (a) pursuant to agreements in existence on
the date hereof and (b) Investments.
 
7.07 Use of Proceeds.  Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within
 

 
79

--------------------------------------------------------------------------------

 

the meaning of Regulation U of the FRB) or to extend credit to others for the
purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose which in any case entails a violation of
Regulation U of the FRB.
 
7.08 Financial Covenants.
 
(a)           Consolidated Interest Coverage Ratio.  Permit the Consolidated
Interest Coverage Ratio as of the end of any fiscal quarter of Verisk to be less
than 3.00:1.00.
 
(b)           Consolidated Funded Debt Leverage Ratio.  Permit the Consolidated
Funded Debt Leverage Ratio at any time during any period of four fiscal quarters
of Verisk to be greater than 3.75:1.00, stepping down to 3.50:1.00 at the end of
the fourth fiscal quarter ending after the Balmoral Acquisition Closing Date or
upon the earlier termination of the Balmoral Acquisition
Agreement.  Notwithstanding the foregoing to the contrary, at the election of
the Borrowers (such election to be made in writing to the Administrative Agent
upon the closing of a Permitted Acquisition (other than the Balmoral
Acquisition) and such election to be made not more than once during the term of
the Facility), the maximum Consolidated Funded Debt Leverage Ratio shall be
permitted to increase to 3.75:1.00 for the four consecutive fiscal quarter
period (hereinafter referred to as a “Leverage Increase Period”) commencing with
the fiscal quarter in which such Permitted Acquisition occurs (which Leverage
Increase Period shall include, for the avoidance of doubt, the fourth fiscal
quarter end following the closing date of such Permitted Acquisition),
provided, that immediately upon the expiration of any Leverage Increase Period,
the maximum Consolidated Funded Debt Leverage Ratio permitted under this Section
7.08(b) shall revert automatically to 3.50:1.00.
 
7.09 Restricted Payments.
 
During the existence of a Default, declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so.
 
7.10 Sales and Leasebacks.
 
Enter into any arrangement with any lender or investor or to which such lender
or investor is a party providing for the leasing by any Borrower or any
Subsidiary of real or personal property which has been or is to be Disposed of
by such Borrower or such Subsidiary to such lender or investor or to any Person
to whom funds have been or are to be advanced by such lender or investor on the
security of such property or rental obligations of such Borrower or such
Subsidiary, in any case in excess at any time of an amount equal to 7.5% of
Assets at such time, unless (a) the assets so Disposed of are subject to, and
may be Disposed of in compliance with, Section 7.04 and (b) such lease
obligations are Capitalized Leases and, immediately after giving effect to such
transaction, no Default exists or would exist after giving effect to such
transaction, including, without limitation, any Default with respect to the
financial covenants set forth in Section 7.08.
 
7.11 Sale of Receivables.
 
Sell with recourse, discount, transfer, dispose of or incur a Lien on its
accounts receivable in an aggregate amount (based on the face value of such
accounts receivable) in excess of $150,000,000 at any one time or in any one
transaction, except accounts receivable the collection of which is doubtful in
accordance with GAAP.
 

 
80

--------------------------------------------------------------------------------

 

7.12 Accounting Changes.
 
Make any change in its (a) accounting policies or reporting practices, except
(i) as required or permitted by GAAP or (ii) otherwise, if not a material
change, or (b) fiscal year if such change is made for the purposes of, amongst
others, avoiding the occurrence of an Event of Default.
 
7.13 Anti-Corruption Laws; Sanctions.
 
Directly or indirectly, use the proceeds of any Credit Extension, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other individual or entity, to fund any activities of or
business with any individual or entity, or in any Designated Jurisdiction, that,
at the time of such funding, is the subject of Sanctions, or in any other manner
that will result in a violation by any individual or entity (including any
individual or entity participating in the transaction, whether as Lender,
Arranger, Administrative Agent, L/C Issuer, Swing Line Lender, or otherwise) of
Sanctions, and/or directly or indirectly permit or allow any Credit Extension,
use of proceeds hereunder or other transaction contemplated by this Agreement to
violate any Anti-Corruption Law, any applicable Sanctions or the Patriot Act.
 
ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES
 
8.01 Events of Default.  Any of the following shall constitute an Event of
Default:
 
(a)           Non-Payment.  Any Borrower or any other Loan Party fails to pay
(i) when and as required to be paid herein, any amount of principal of any Loan
or any L/C Obligation, or (ii) within five days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) within five days after the same becomes due, any other amount payable
hereunder or under any other Loan Document; or
 
(b)           Specific Covenants.  Any Borrower fails to perform or observe any
term, covenant or agreement contained in (i) any of Sections 6.05, 6.10, 6.11,
or Article VII or (ii) Sections 6.01 or 6.02 and such failure continues for ten
days; or
 
(c)           Other Defaults.  Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days; or
 
(d)           Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any substantial and material respect when made or deemed made; or
 
(e)           Cross-Default.  (i) Any Borrower or any Loan Party (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise and after the giving of any required notice
and the running of any applicable grace or cure periods) in respect of any
Indebtedness or Guarantee (other than Indebtedness hereunder and Indebtedness
under Swap Contracts) having an aggregate principal amount (including undrawn
committed or available amounts and including amounts owing to all creditors
under any combined or syndicated credit arrangement) of more than $50,000,000,
or (B) fails to observe or perform any other agreement or condition relating to
any such Indebtedness or Guarantee or
 

 
81

--------------------------------------------------------------------------------

 

contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
(but only after the giving of any required notice, the expiration of any
permitted grace period or both) is to cause, or to permit the holder or holders
of such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which a Borrower or any Loan Party is
the Defaulting Party (as defined in such Swap Contract) or (B) any Termination
Event (as so defined) under such Swap Contract as to which a Borrower or any
Loan Party is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by such Borrower or such Loan Party as a result thereof
is greater than $50,000,000; or
 
(f)           Insolvency Proceedings, Etc.  Any Loan Party institutes or
consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
respective Property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its Property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or
 
(g)           Inability to Pay Debts; Attachment.  (i) Any Loan Party becomes
unable or admits in writing its inability or fails generally to pay its debts as
they become due, or (ii) any writ or warrant of attachment or execution or
similar process is issued or levied against any Property of any such Person in
an aggregate principal amount of more than $10,000,000 and is not released,
vacated or fully bonded within 30 days after its issue or levy; or
 
(h)           Judgments.  There is entered against any Loan Party (i) one or
more final judgments or orders for the payment of money in an aggregate amount
(as to all such judgments or orders) exceeding $50,000,000 (to the extent not
covered by independent third-party insurance as to which the insurer does not
dispute coverage), or (ii) any one or more non-monetary final judgments that
have, or could reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of 30 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or
 
(i)           ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which, when taken together with all other ERISA Events
that have occurred,  has resulted or would reasonably be expected to result in
liability of any Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $50,000,000,
or (ii) any Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $50,000,000; or
 

 
82

--------------------------------------------------------------------------------

 

(j)           Invalidity of Loan Documents.  Any provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person acting on behalf of a Loan Party contests in any manner the
validity or enforceability of any provision of any Loan Document; or any Loan
Party denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any provision of any Loan
Document; or
 
(k)           Change of Control.  There occurs any Change of Control.
 
8.02 Remedies Upon Event of Default.  If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions, in
each case, subject, however, to the applicable provisions of Section 4.04:
 
(a)           declare the commitment of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;
 
(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers;
 
(c)           require that the Borrowers Cash Collateralize the L/C Obligations
(in an amount equal to the then Outstanding Amount thereof); and
 
(d)           exercise on behalf of itself, the Lenders and the L/C Issuer all
rights and remedies available to it, the Lenders and the L/C Issuer under the
Loan Documents;
 
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrowers under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrowers to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
 
8.03 Application of Funds.  After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:
 
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
 
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and
 

 
83

--------------------------------------------------------------------------------

 

the L/C Issuer (including fees, charges and disbursements of counsel to the
respective Lenders and the L/C Issuer and amounts payable under Article III),
ratably among them in proportion to the respective amounts described in this
clause Second payable to them;
 
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Third payable to them;
 
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing under
Guaranteed Hedging Obligations, ratably among the Lenders, the L/C Issuer and
the Hedge Banks in proportion to the respective amounts described in this clause
Fourth held by them;
 
Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrowers pursuant to Sections 2.03 and 2.16; and
 
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Law.
 
Subject to Section 2.03(c) and Section 2.16, amounts used to Cash Collateralize
the aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth
above.  Excluded Swap Obligations with respect to any Guarantor shall not be
paid with amounts received from such Guarantor or its assets, but appropriate
adjustments shall be made with respect to payments from other Loan Parties to
preserve the allocation to Obligations otherwise set forth above in this Section
8.03.
 
Notwithstanding the foregoing, Obligations arising under Guaranteed Hedge
Agreements shall be excluded from the application described above if the
Administrative Agent has not received written notice thereof, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Hedge Bank, as the case may be.  Each Hedge Bank not a party to this
Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX
hereof for itself and its Affiliates as if a “Lender” party hereto.
 
ARTICLE IX.
ADMINISTRATIVE AGENT
 
9.01 Appointment and Authority.
 
Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The Lenders specifically
authorize the Administrative Agent to enter into and deliver the Sharing
Agreement on their behalf.  The provisions of this Article IX are solely for the
benefit of the Administrative Agent, the Lenders and the L/C Issuer, and none of
the Borrowers or any
 

 
84

--------------------------------------------------------------------------------

 

other Loan Party shall have rights as a third party beneficiary of any of such
provisions.  It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.
 
9.02 Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrowers or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
 
9.03 Exculpatory Provisions.  The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents.  Without limiting the generality of the foregoing, the Administrative
Agent:
 
(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
 
(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and
 
(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrowers or any of their
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
 
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrowers, a
Lender or the L/C Issuer.
 
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any
 

 
85

--------------------------------------------------------------------------------

 

Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.
 
9.04 Reliance by Administrative Agent.
 
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
 
9.05 Delegation of Duties.  The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article IX shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
 
9.06 Resignation of Administrative Agent.  The Administrative Agent may at any
time give notice of its resignation to the Lenders, the L/C Issuer and the
Borrowers.  Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrowers, to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States.  If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders and the L/C Issuer, appoint a successor Administrative
Agent meeting the qualifications set forth above; provided that if the
Administrative Agent shall notify Verisk and the Lenders that no qualifying
Person has accepted such appointment, then such resignation shall nonetheless
become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the L/C Issuer under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section 9.06.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired)
 

 
86

--------------------------------------------------------------------------------

 

Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this Section
9.06).  The fees payable by the Borrowers to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrowers and such successor.  After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article IX and Section 10.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.
 
Any resignation by Bank of America as Administrative Agent pursuant to this
Section 9.06 shall also constitute its resignation as L/C Issuer and Swing Line
Lender.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring L/C Issuer and
Swing Line Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of its or their respective duties and obligations hereunder
or under the other Loan Documents, and (c) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.
 
If the Person serving as Administrative Agent is a Defaulting Lender pursuant to
clause (d) of the definition of “Defaulting Lender”, the Required Lenders may,
to the extent permitted by applicable laws, by notice in writing to the
Borrowers and such Person, remove such Person as Administrative Agent and, in
consultation with the Borrowers, appoint a successor, which shall be a bank with
an office in the United States, or an Affiliate of any such bank with an office
in the United States; provided, that without the consent of Verisk (such consent
not to be unreasonably withheld), the Required Lenders shall not be permitted to
select a successor that is not a U.S. financial institution described in
Treasury Regulation Section 1.1441-1(b)(2)(ii) or a U.S. branch of a foreign
bank described in Treasury Regulation Section 1.1441-1(b)(2)(iv)(A).  If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days (or such earlier day as shall be agreed
by the Required Lenders) (hereinafter referred to as the “Removal Effective
Date”), then such removal shall nonetheless become effective in accordance with
such notice on the Removal Effective Date.
 
9.07 Non-Reliance on Administrative Agent and Other Lenders.  Each Lender and
the L/C Issuer acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.
 
9.08 No Other Duties, Etc.  Anything herein to the contrary notwithstanding,
none of the Arranger, co-syndication agents, or co-documentation agents, if any,
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or the L/C
Issuer hereunder.
 
9.09 Administrative Agent May File Proofs of Claim.  In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be
 

 
87

--------------------------------------------------------------------------------

 

due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrowers) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
 
(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(h) and (i), 2.09 and 10.04) allowed in such judicial
proceeding; and
 
(b)           to collect and receive any monies or other Property payable or
deliverable on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.
 
9.10 Collateral and Guaranty Matters.  The Lenders (including in their capacity
as a potential Hedge Bank) and the L/C Issuer irrevocably authorize the
Administrative Agent, at its option and in its discretion,
 
(a)           to release any Lien on any Property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than (A)
contingent indemnification obligations and (B) obligations and liabilities under
Guaranteed Hedge Agreements as to which arrangements satisfactory to the
applicable Hedge Bank shall have been made) and the expiration or termination of
all Letters of Credit (other than Letters of Credit as to which other
arrangements satisfactory to the Administrative Agent and the L/C Issuer shall
have been made), (ii) that is sold or to be sold as part of or in connection
with any sale permitted hereunder or under any other Loan Document, or (iii)
subject to Section 10.01, if approved, authorized or ratified in writing by the
Required Lenders; and
 
(b)           to release any Guarantor (other than Verisk) from its obligations
under the Guaranty if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder.
 
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or
 

 
88

--------------------------------------------------------------------------------

 

items of Property, or to release any Guarantor from its obligations under the
Guaranty pursuant to this Section 9.10.
 
9.11 Guaranteed Hedge Agreements.  No Hedge Bank that obtains the benefits of
Section 8.03, Article XI, or the Guaranty or any Collateral by virtue of the
provisions hereof shall have any right to notice of any action or to consent to,
direct or object to any action hereunder or under any other Loan Document other
than in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents.  Notwithstanding any other provision of this
Article IX to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under Guaranteed Hedge Agreements unless
the Administrative Agent has received written notice of such Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Hedge Bank.
 
ARTICLE X.
MISCELLANEOUS
 
10.01 Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrowers or any other Loan Party therefrom, shall be effective unless in
writing signed by the Required Lenders and the Borrowers or the applicable Loan
Party, as the case may be, and acknowledged by the Administrative Agent, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:
 
(a)           waive any condition set forth in Section 4.01(a) without the prior
express written consent of each Lender;
 
(b)           extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the prior express
written consent of such Lender;
 
(c)           postpone any date fixed by this Agreement or any other Loan
Document for any payment (excluding mandatory prepayments) of principal,
interest, fees or other amounts due to the Lenders (or any of them) hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby;
 
(d)           reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso
to this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document without the prior express written consent of each Lender
directly affected thereby; provided, however, that only the consent of the
Required Lenders shall be necessary (i) to amend the definition of “Default
Rate” or to waive any obligation of the Borrowers to pay interest or Letter of
Credit Fees at the Default Rate or (ii) to amend any financial covenant
hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or L/C Borrowing
or to reduce any fee payable hereunder;
 
(e)           change Section 2.13 or Section 8.03 in a manner that would alter
the pro rata sharing of payments required thereby without the written consent of
each Lender;
 
(f)           amend Section 1.08 or the definition of “Alternative Currency”
without the written consent of the L/C Issuer; or
 

 
89

--------------------------------------------------------------------------------

 

(g)           change any provision of this Section 10.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder without the
written consent of each Lender;
 
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and (iv)
the Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto.  Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased or extended without the consent
of such Lender.  Notwithstanding anything herein to the contrary, the Borrowers
and the Administrative Agent may agree to add Guarantors subject to delivery of
substantially the same items referred to in Section 6.12 without consent from
any other Person (other than the proposed Guarantor).
 
10.02 Notices; Effectiveness; Electronic Communication.
 
(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
 
(i)           if to the Borrowers, the Administrative Agent, the L/C Issuer or
the Swing Line Lender, to the address, telecopier number, electronic mail
address or telephone number specified for such Person on Schedule 10.02; and
 
(ii)           if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.
 
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
 
(b)           Electronic Communications.  Notices and other communications to
the Lenders and the L/C Issuer hereunder may be delivered or furnished by
electronic communication (including e mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or the
 

 
90

--------------------------------------------------------------------------------

 

Borrowers may, in their respective discretion, agree to accept notices and other
communications to them hereunder by electronic communications pursuant to
procedures approved by them; provided that approval of such procedures may be
limited to particular notices or communications.
 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
(c)           The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (hereinafter collectively referred to as the “Agent Parties”) have any
liability to the Borrowers, any Lender, the L/C Issuer or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of the Borrower’s or the Administrative
Agent’s transmission of Borrower Materials through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of such Agent
Party; provided, however, that in no event shall any Agent Party have any
liability to the Borrowers, any Lender, the L/C Issuer or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).
 
(d)           Change of Address, Etc.  Each of the Borrowers, the Administrative
Agent, the L/C Issuer and the Swing Line Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto.  Each other Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Borrowers, the Administrative Agent, the L/C Issuer and the Swing
Line Lender.  In addition, each Lender agrees to notify the Administrative Agent
from time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.  Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrowers or
their securities for purposes of United States Federal or state securities laws.
 

 
91

--------------------------------------------------------------------------------

 

(e)           Reliance by Administrative Agent, L/C Issuer and Lenders.  The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Committed Loan Notices, Notices
of Loan Prepayment and Swing Line Loan Notices) purportedly given by or on
behalf of the Borrowers even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrowers shall indemnify
the Administrative Agent, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrowers. All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.
 
10.03 No Waiver; Cumulative Remedies; Enforcement.  No failure by any Lender,
the L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
 
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.13, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.
 
10.04 Expenses; Indemnity; Damage Waiver.
 
(a)           Costs and Expenses.  The Borrowers shall pay (i) all reasonable
actual out of pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable actual fees, charges and disbursements of
counsel for the Administrative Agent (subject to any applicable limits on such
fees as set forth in Section 4.01(e)), in connection with the syndication of the
credit facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable actual out of pocket expenses incurred by the
L/C Issuer in connection with the issuance, amendment, renewal or extension of
any Letter of Credit or any demand for payment thereunder and (iii) all
reasonable actual out of pocket expenses incurred by the Administrative Agent,
any Lender or
 

 
92

--------------------------------------------------------------------------------

 

the L/C Issuer (including the reasonable actual fees, charges and disbursements
of any counsel for the Administrative Agent, any Lender or the L/C Issuer in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section 10.04, or (B) in connection with the Loans made or Letters of
Credit issued hereunder, including all such out of pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.  The Borrowers shall have no obligation to pay, or reimburse
any Person for, the fees and time charges of attorneys who are employees of the
Administrative Agent, any Lender or the L/C Issuer.
 
(b)           Indemnification by the Borrowers.  The Borrowers shall indemnify
the Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the reasonable actual fees, charges and disbursements of any counsel for any
Indemnitee excluding the fees, time charges and disbursements for attorneys who
may be employees of any Indemnitee), incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by the Borrowers or any other Loan
Party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the L/C Issuer to honor a demand for payment under a Letter of Credit
if the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any Property owned or operated by
the Borrowers or any of their Subsidiaries, or any Environmental Liability
related in any way to the Borrowers or any of their Subsidiaries, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by the Borrowers or any other Loan Party,
and regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Borrowers or any other Loan Party against
an Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder
or under any other Loan Document, if the Borrowers or such other Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.  The obligations of the
Borrowers under this clause (b) shall survive the payment in full of the
Obligations and the termination of this Agreement.
 
(c)           Reimbursement by Lenders.  To the extent that the Borrowers for
any reason fail to indefeasibly pay any amount required under subsection (a) or
(b) of this Section 10.04 to be paid by them to the Administrative Agent (or any
sub-agent thereof), the L/C Issuer or any Related Party of any of the foregoing,
each Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided, that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such
 

 
93

--------------------------------------------------------------------------------

 

capacity.  The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.12(d).
 
(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, the Borrowers shall not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.  No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
 
(e)           Payments.  All amounts due under this Section 10.04 shall be
payable not later than 15 Business Days after demand therefor.
 
(f)           Survival.  The agreements in this Section 10.04 shall survive the
resignation of the Administrative Agent, the L/C Issuer and the Swing Line
Lender, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.
 
10.05 Payments Set Aside.  To the extent that any payment by or on behalf of the
Borrowers is made to the Administrative Agent, the L/C Issuer or any Lender, or
the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment.  The obligations of the Lenders and the
L/C Issuer under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.
 
10.06 Successors and Assigns.
 
(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that none
of the Borrowers or any other Loan Party may assign or otherwise transfer any of
its rights or obligations hereunder without the prior express written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section 10.06, (ii) by
way of participation in accordance with the provisions of subsection (d) of this
Section 10.06, or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (f) of this Section 10.06 (and any
other attempted assignment or transfer by any party hereto shall be null
 

 
94

--------------------------------------------------------------------------------

 

and void).  Nothing in this Agreement, expressed or implied, shall be construed
to confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section 10.06 and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent, the L/C Issuer
and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
 
(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:
 
(i)           Minimum Amounts.
 
(A)           in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it  or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and
 
(B)           in any case not described in subsection (b)(i)(A) of this Section
10.06, the aggregate amount of the Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the
Borrowers otherwise consent (each such consent not to be unreasonably withheld
or delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.
 
(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (b)(ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans;
 
(iii)           Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this Section
10.06 and, in addition:
 
(A)           the consent of Verisk (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund;
 
(B)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender;
 

 
95

--------------------------------------------------------------------------------

 

(C)           the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and
 
(D)           the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment.
 
(iv)           Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
 
(v)           No Assignment to Borrower or Related Parties.  No such assignment
shall be made to the Borrowers, any Guarantor, or any of the Borrowers’
respective Affiliates or Subsidiaries.
 
(vi)           No Assignment to Natural Persons.  No such assignment shall be
made to a natural person.
 
(vii)           Certain Additional Payments.  In connection with any assignment
of rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of Verisk and the Administrative
Agent, the applicable pro rata share of Loans previously requested but not
funded by the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent or
any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable
Percentage.  Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section 10.06, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the Borrowers (at their reasonable expense) shall
execute and deliver a Note to the assignee Lender.  Any assignment or transfer
by a Lender of rights or obligations under this
 

 
96

--------------------------------------------------------------------------------

 

Agreement that does not comply with this subsection (b) shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with subsection (d) of this Section 10.06.
 
(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrowers, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans and L/C Obligations owing to,
each Lender pursuant to the terms hereof from time to time (hereinafter referred
to as the “Register”).  The entries in the Register shall be conclusive, and the
Borrowers, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  In addition, the Administrative Agent shall maintain on the Register
information regarding the designation, and revocation of designation, of any
Lender as a Defaulting Lender.  The Register shall be available for inspection
by the Borrowers and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.
 
(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrowers or the Administrative Agent, any L/C Issuer or
Swing Line Lender, sell participations to any Person (other than a natural
person, a Defaulting Lender or the Borrowers or any Guarantor or any of the
Borrowers’ respective Affiliates or Subsidiaries) (hereinafter each shall be
referred to as a “Participant”) in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); providedthat (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Administrative
Agent, the Lenders and the L/C Issuer shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.  Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrowers, maintain a register on
which it enters the name and address of each Participant and the principal
amounts and interest amounts of each Participant's interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”). The
entries in the Participant Register shall be conclusive absent manifest error,
and each party hereto shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  Without limitation of the
requirements of this subsection (d), no Lender shall have any obligation to
disclose all or any portion of a Participant Register to any Person (including
the identity of any Participant or any information relating to a Participant's
interest in the Commitments, Loans or other obligations under any Loan Document)
except to the extent that such disclosure is necessary to establish that such
Commitment, Loan or other obligation is in registered form for U.S. federal
income tax purposes or is otherwise required by applicable law. For the
avoidance of doubt, the Administrative Agent (in its capacity as Administrative
Agent) shall have no responsibility for maintaining a Participant Register.
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; providedthat such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  Subject to subsection (e) of this
Section 10.06, the Borrowers agree that each Participant shall be entitled to
the benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section 10.06.  To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 10.08 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.13 as though it were
a Lender.
 

 
97

--------------------------------------------------------------------------------

 

(e)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrowers’ prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrowers are notified of
the participation sold to such Participant and such Participant agrees, for the
benefit of the Borrowers, to comply with Section 3.01(e) as though it were a
Lender.
 
(f)           Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a federal reserve
bank; providedthat no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.
 
(g)           Resignation as L/C Issuer or Swing Line Lender after
Assignment.  Notwithstanding anything to the contrary contained herein, if at
any time Bank of America assigns all of its Commitment and Loans pursuant to
subsection (b) above, Bank of America may, (i) upon 30 days’ notice to the
Borrowers and the Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice
to the Borrowers, resign as Swing Line Lender.  In the event of any such
resignation as L/C Issuer or Swing Line Lender, the Borrowers shall be entitled
to appoint from among the Lenders a successor L/C Issuer or Swing Line Lender
hereunder; provided, however, that no failure by the Borrowers to appoint any
such successor shall affect the resignation of Bank of America as L/C Issuer or
Swing Line Lender, as the case may be.  If Bank of America resigns as L/C
Issuer, it shall retain all the rights, powers, privileges and duties of the L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Committed Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)).  If Bank of America resigns as Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Committed Loans or fund risk participations in outstanding Swing Line Loans
pursuant to Section 2.04(c).  Upon the appointment of a successor L/C Issuer
and/or Swing Line Lender (and the acceptance of such appointment by the
applicable Lender), (a) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring L/C Issuer or
Swing Line Lender, as the case may be, and (b) the successor L/C Issuer shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.
 
10.07 Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the “Information” (as such term is defined below), except
that Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
trustees, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section 10.07, to (i) any assignee of or
Participant in, or any
 

 
98

--------------------------------------------------------------------------------

 

prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or any Eligible Assignee invited to be a Lender pursuant to
Section 2.14 or (ii) any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to the Borrowers and their
obligations, (g) with the consent of Verisk, (h) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section 10.07 or (y) becomes available to the Administrative Agent, any Lender,
the L/C Issuer or any of their respective Affiliates on a nonconfidential basis
from a source other than the Borrowers, (i) to any rating agency when required
by it; provided that, prior to any disclosure, such rating agency shall
undertake in writing to preserve the confidentiality of any confidential
information relating to Loan Parties received by it from the Administrative
Agent or any Lenders; (j) on a confidential basis to the CUSIP Service Bureau or
any similar agency in connection with the issuance and monitoring of CUSIP
numbers in respect of the Facility and (k) to any credit insurance provider
relating to the Borrowers and their respective obligations; provided that, prior
to any disclosure, such credit insurance provider shall undertake in writing to
preserve the confidentiality of any confidential information relating to Loan
Parties received by it from the Administrative Agent or any Lenders.
 
For purposes of this Section 10.07, “Information” means all information received
from any Borrower or any Subsidiary relating to such Borrower or any Subsidiary
or any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by any Borrower or any Subsidiary,
providedthat, in the case of information received from a Borrower or a
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section 10.07 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
 
Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
a Borrower or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.
 
10.08 Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of any Borrower or any other Loan Party against any and all of the obligations
of such Borrower or such Loan Party now or hereafter existing under this
Agreement or any other Loan Document to such Lender or the L/C Issuer,
irrespective of whether or not such Lender or the L/C Issuer shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of such Borrower or such Loan Party may be contingent or unmatured
or are owed to a branch or office of such Lender or the L/C Issuer different
from the branch or office holding such deposit or obligated on such
indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (a) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.17 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (b) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.  The rights of each Lender, the
L/C Issuer and their respective Affiliates under this Section 10.08 are in
addition to other rights and remedies
 

 
99

--------------------------------------------------------------------------------

 

(including other rights of setoff) that such Lender, the L/C Issuer or their
respective Affiliates may have.  Each Lender and the L/C Issuer agrees to notify
Verisk and the Administrative Agent promptly after any such setoff and
application; providedthat the failure to give such notice shall not affect the
validity of such setoff and application.
 
10.09 Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (hereinafter referred to as the “Maximum Rate”).  If
the Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the
Borrowers.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.
 
10.10 Counterparts; Integration; Effectiveness.
 
(a)           This Agreement may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.
 
(b)           This Agreement and the other Loan Documents constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof (including the credit facilities and letters of credit
referenced in paragraphs of this Section 10.10.
 
(c)           Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties
hereto.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic imaging means shall be effective as
delivery of an original executed counterpart of this Agreement.
 
10.11 Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
 
10.12 Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the
 

 
100

--------------------------------------------------------------------------------

 

foregoing provisions of this Section 10.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the L/C Issuer or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.
 
10.13 Replacement of Lenders.  If any Lender requests compensation under Section
3.04, or if the Borrowers are required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender is a Defaulting Lender, or if any other
circumstance exists hereunder that gives the Borrowers the right to replace a
Lender as a party hereto, then the Borrowers may, at their sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 10.06), all
of its interests, rights and obligations under this Agreement and the related
Loan Documents to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment); provided that:
 
(a)           the Borrowers shall have paid to the Administrative Agent the
assignment fee specified in Section 10.06(b);
 
(b)           such Lender shall have received payment of an amount equal to 100%
of the outstanding principal of its Loans and L/C Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 3.05) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrowers (in the case of all other amounts);
 
(c)           in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
 
(d)           such assignment does not conflict with applicable Laws.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.
 
10.14 Governing Law; Jurisdiction; Etc.
 
(a)           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK; PROVIDED, HOWEVER, THAT
THE DETERMINATION OF WHETHER THE BALMORAL ACQUISITION HAS BEEN CONSUMMATED IN
ACCORDANCE WITH THE TERMS OF THE BALMORAL ACQUISITION AGREEMENT SHALL, IN EACH
CASE, BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE
INTERNAL LAWS AND JUDICIAL DECISIONS OF ENGLAND APPLICABLE TO AGREEMENTS
EXECUTED AND PERFORMED ENTIRELY WITHIN SUCH JURISDICTION WITHOUT GIVING EFFECT
TO ANY CHOICE OR CONFLICT OF LAWS PROVISION OR RULE (WHETHER OF ENGLISH OR ANY
OTHER JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF LAWS OF ANY JURISDICTION
OTHER THAN ENGLISH
 
(b)           SUBMISSION TO JURISDICTION.  EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO
 

 
101

--------------------------------------------------------------------------------

 

THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST THE BORROWERS OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.
 
(c)           WAIVER OF VENUE.  EACH BORROWER HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION 10.14.  EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
 
(d)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
 
10.15 Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.15.
 
10.16 No Advisory or Fiduciary Responsibility.  In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each Borrower hereby acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (a) (i) the arranging and other services regarding this
Agreement provided by the Administrative Agent and the Arranger are arm’s-length
commercial
 

 
102

--------------------------------------------------------------------------------

 

transactions between the Borrowers, each other Loan Party and their respective
Affiliates, on the one hand, and the Administrative Agent and the Arranger, on
the other hand, (ii) each of the Borrowers and the other Loan Parties has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (iii) the Borrowers and each other Loan Party is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (b) (i) the Administrative Agent and the Arranger each is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrowers, any other Loan Party or any of
their respective Affiliates, or any other Person and (ii) neither the
Administrative Agent nor any Arranger has any obligation to the Borrowers, any
other Loan Party or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (c) the Administrative Agent, the
Arranger and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrowers, the
other Loan Parties and their respective Affiliates, and neither the
Administrative Agent nor any Arranger has any obligation to disclose any of such
interests to the Borrowers, any other Loan Party or any of their respective
Affiliates.  To the fullest extent permitted by law, each Borrower hereby waives
and releases any claims that it may have against the Administrative Agent and
the Arranger with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.
 
10.17 Electronic Execution of Assignments and Certain Other Documents.  The
words “execute,” “execution,” “signed,” “signature,” and words of like import in
or related to any document to be signed in connection with this Agreement and
the transactions contemplated hereby (including without limitation Assignment
and Assumptions, amendments or other modifications, Committed Loan Notices,
Swingline Loan Notices, waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it and provided
further, without limiting the foregoing, upon the request of any party, any
electronic signature shall be promptly followed by a manually executed
signature.
 
10.18 USA PATRIOT Act.  Each Lender that is subject to the Patriot Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Loan Parties that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (hereinafter referred to as the “Patriot Act”), it is
required to obtain, verify and record information that identifies the Loan
Parties, which information includes the name and address of the Borrowers and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Loan Parties in accordance with the Patriot
Act.  The Loan Parties shall, promptly following a request by the Administrative
Agent or any Lender, provide all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Patriot Act.
 
10.19 Time of the Essence.  Time is of the essence of the Loan Documents.
 

 
103

--------------------------------------------------------------------------------

 

10.20 Keepwell.  Each Loan Party that is a Qualified ECP Guarantor at the time
the Guaranty by any Specified Loan Party, becomes effective with respect to any
Swap Obligation, hereby jointly and severally, absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support to each Specified
Loan Party with respect to such Swap Obligation as may be needed by such
Specified Loan Party from time to time to honor all of its obligations under its
Guaranty in respect of such Swap Obligation (but, in each case, only up to the
maximum amount of such liability that can be hereby incurred without rendering
such Qualified ECP Guarantor’s obligations and undertakings under this Section
10.20 voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations and
undertakings of each Qualified ECP Guarantor under this Section 10.20 shall
remain in full force and effect until the Obligations have been indefeasibly
paid and performed in full. Each Qualified ECP Guarantor intends this Section
10.20 to constitute, and this Section 10.20 shall be deemed to constitute, a
guarantee of the obligations of, and a “keepwell, support, or other agreement”
for the benefit of, each Specified Loan Party for all purposes of the Commodity
Exchange Act.
 
10.21 Designation of Additional Borrowing Subsidiaries.  Unless a Default has
occurred and is continuing, Verisk at any time and from time to time following
the date hereof, upon not less than 15 Business Days’ notice to the
Administrative Agent (which notice the Administrative Agent shall promptly send
to each Lender and each L/C Issuer), may designate any Wholly-Owned Domestic
Subsidiary to be a Borrowing Subsidiary upon the completion of the following
(the date of which shall be as notified by the Administrative Agent to Verisk,
each Lender and each L/C Issuer, which notice shall be deemed conclusive and
binding): (a) each of Verisk and such Subsidiary shall have executed and
delivered to the Administrative Agent a Designation of Borrowing Subsidiary, (b)
the Administrative Agent shall have received with respect to such Subsidiary
documentation corresponding to the items referred to in Sections 4.01(a)(iii)
through (v) (for purposes hereof replacing any references in such Sections to
“Verisk” and the “Effective Date”, respectively, with such Subsidiary and with
the date on which such Subsidiary becomes a Borrowing Subsidiary) and (c) Verisk
shall provide upon the request of the Administrative Agent or any Lender, any
documentation or other evidence as is reasonably requested by the Administrative
Agent or any Lender in order for the Administrative Agent or such Lender, as
applicable, to comply with “know your customer” and other applicable laws and
regulations, whereupon (i) such Subsidiary shall become a party hereto and shall
have the rights and obligations of a Borrower hereunder and (ii) the Obligations
of such Subsidiary shall be guaranteed by Verisk in accordance with Section
11.01.
 
ARTICLE XI.
GUARANTEE OF BORROWING SUBSIDIARY OBLIGATIONS
 
11.01 Guaranty.  Verisk hereby absolutely and unconditionally guarantees, as a
guaranty of payment and performance and not merely as a guaranty of collection,
prompt payment when due, whether at stated maturity, by required prepayment,
upon acceleration, demand or otherwise, and at all times thereafter, of the
Borrowing Subsidiary Obligations.  The Administrative Agent’s and the Lenders’
respective books and records showing the amount of the Borrowing Subsidiary
Obligations shall be admissible in evidence in any action or proceeding.  This
Article XI shall not be affected by the genuineness, validity, regularity or
enforceability of the Borrowing Subsidiary Obligations or any instrument or
agreement evidencing any Borrowing Subsidiary Obligations, or by the existence,
validity, enforceability, perfection, non-perfection or extent of any collateral
therefor, or by any fact or circumstance relating to the Borrowing Subsidiary
Obligations which might otherwise constitute a defense to the obligations of
Verisk under this Article XI, and Verisk hereby irrevocably waives any defenses
it may now have or hereafter acquire in any way relating to any or all of the
foregoing.  Anything contained herein to the contrary notwithstanding, the
obligations of Verisk hereunder at any time shall be limited to an aggregate
amount equal to the largest amount that would not render its obligations
hereunder subject to avoidance as a fraudulent transfer or conveyance under
Section 548 of
 

 
104

--------------------------------------------------------------------------------

 

the Bankruptcy Code (Title 11, United States Code) or any comparable provisions
of any similar federal or state law.
 
11.02 Certain Waivers.  Verisk waives (a) any defense arising by reason of any
disability or other defense of the Borrowing Subsidiaries or any other
guarantor, or the cessation from any cause whatsoever (including any act or
omission of the Administrative Agent or any Lender) of the liability of the
Borrowing Subsidiaries; (b) any defense based on any claim that Verisk’s
obligations exceed or are more burdensome than those of the Borrowing
Subsidiaries; (c) any right to require the Administrative Agent or any Lender to
proceed against the Borrowing Subsidiaries, proceed against or exhaust any
security for the Indebtedness, or pursue any other remedy in the Administrative
Agent’s or the Lenders’ power whatsoever; (d) any benefit of and any right to
participate in any security now or hereafter held by the Administrative Agent or
the Lenders; and (e) all defenses based on suretyship or impairment of
collateral (Verisk, the Administrative Agent, and the Lenders intending this
waiver to have the effects described in Section 48 of the Restatements (Third)
of the Law of Suretyship and Guaranty).  Verisk expressly waives all setoffs and
counterclaims and all presentments, demands for payment or performance, notices
of nonpayment or nonperformance, protests, notices of protest, notices of
dishonor and all other notices or demands of any kind or nature whatsoever with
respect to the Borrowing Subsidiary Obligations, and all notices of acceptance
of this Article XI or of the existence, creation or incurrence of new or
additional Borrowing Subsidiary Obligations.
 
11.03 Obligations Independent.  The obligations of Verisk hereunder are those of
primary obligor, and not merely as surety, and are independent of the Borrowing
Subsidiary Obligations and the obligations of any other guarantor, and a
separate action may be brought against Verisk to enforce this Article XI whether
or not the Borrowing Subsidiaries or any other person or entity is joined as a
party.
 
11.04 Subrogation.  Verisk shall not exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Article XI until all of the Borrowing Subsidiary
Obligations and any amounts payable under this Article XI have been indefeasibly
paid and performed in full and any commitments of the Lenders or facilities
provided by the Lenders with respect to the Borrowing Subsidiary Obligations are
terminated.  If any amounts are paid to Verisk in violation of the foregoing
limitation, then such amounts shall be held in trust for the benefit of the
Administrative Agent (for the further benefit of the Lenders) and shall
forthwith be paid to the Administrative Agent, for the benefit of the Lenders,
to reduce the amount of the Borrowing Subsidiary Obligations, whether matured or
unmatured.
 
11.05 Subordination.  Verisk hereby subordinates the payment of all obligations
and indebtedness of the Borrowing Subsidiaries owing to Verisk, whether now
existing or hereafter arising, including, but not limited to, any obligation of
the Borrowing Subsidiaries to Verisk as subrogee of the Administrative Agent,
for the benefit of the Lenders, or resulting from Verisk’s performance under
this Article XI, to the indefeasible payment in full in cash of all Borrowing
Subsidiary Obligations.  If the Administrative Agent so requests after the
occurrence and during the continuance of an Event of Default, any such
obligation or indebtedness of the Borrowing Subsidiaries to Verisk shall be
enforced and performance received by Verisk as trustee for the Administrative
Agent, for the benefit of the Lenders, and the proceeds thereof shall be paid
over to the Administrative Agent, for the benefit of the Lenders, on account of
the Borrowing Subsidiary Obligations.
 
11.06 Stay of Acceleration.  In the event that acceleration of the time for
payment of any of the Borrowing Subsidiary Obligations is stayed, in connection
with any case commenced by or against Verisk or the Borrowing Subsidiaries under
any Debtor Relief Laws, or otherwise, all such amounts shall nonetheless be
payable by Verisk immediately upon demand by the Administrative Agent.
 

 
105

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 

 
BORROWER:
           
VERISK ANALYTICS, INC.,
 
as a Borrower
           
By:
/s/ Mark Anquillare
     
Name:
Mark Anquillare
     
Title:
Chief Financial Officer
 

 

 
Signature Page to Second Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 


 

 
BANK OF AMERICA, N.A.,
 
as Administrative Agent
                     
By:
/s/ Priscilla Baker
     
Name:
Priscilla Baker
     
Title:
Assistant Vice President
 

 

 
Signature Page to Second Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 

 
BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender
                     
By:
/s/ David J. Bardwil
     
Name:
David J. Bardwil
     
Title:
Senior Vice President
 

 

 
Signature Page to Second Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 

 
JPMORGAN CHASE BANK, N.A., as a Lender
                     
By:
/s/ Hector J. Varona
     
Name:
Hector J. Varona
     
Title:
Vice President
 

 

 
Signature Page to Second Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 

 
SUNTRUST BANK, as a Lender
                     
By:
/s/ J. Haynes Gentry III
     
Name:
J. Haynes Gentry III
     
Title:
Director
 

 

 
Signature Page to Second Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 

 
WELLS FARGO BANK, N.A., as a Lender
                     
By:
/s/ Tony Sood
     
Name:
Tony Sood
     
Title:
Director
 

 

 
Signature Page to Second Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 

 
CITIZENS BANK, N.A., as a Lender
                     
By:
/s/ Barrett D. Bencivenga
     
Name:
Barrett D. Bencivenga
     
Title:
Senior Vice President
 

 

 
Signature Page to Second Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 

 
MORGAN STANLEY BANK, N.A., as a Lender
                     
By:
/s/ Michael King
   
 
Name:
Michael King    
 
Title:
Authorized Signatory  

 

 
Signature Page to Second Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 

 
HSBC BANK USA, N.A., as a Lender
                     
By:
/s/ Robert Moravec
     
Name:
Robert Moravec      
Title:
Vice President  

 

 
Signature Page to Second Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 

 
ROYAL BANK OF CANADA, as a Lender
                     
By:
/s/ Kamran Khan
     
Name:
Kamran Khan
     
Title:
Authorized Signatory
 

 

 
Signature Page to Second Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 

 
BNP PARIBAS, as a Lender
                     
By:
/s/ Barbara Nash
     
Name:
Barbara Nash
     
Title:
Managing Director
                                 
By:
/s/ Jenny Shum
     
Name:
Jenny Shum
     
Title:
Vice President
 

 

 
Signature Page to Second Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 

 
TD BANK, N.A., as a Lender
                     
By:
/s/ Craig Welch
     
Name:
Craig Welch
     
Title:
Senior Vice President
 

 

 
Signature Page to Second Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 

 
THE NORTHERN TRUST COMPANY, as a Lender
                     
By:
/s/ Andrew Holtz
     
Name:
Andrew Holtz
     
Title:
Senior Vice President
 

 

 
Signature Page to Second Amended and Restated Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 

 
CAPITAL ONE NATIONAL ASSOCIATION, as a Lender
                     
By:
/s/ Craig W. Trautwein
     
Name:
Craig W. Trautwein
     
Title:
Senior Vice President
 

 
 
 
 
Signature Page to Second Amended and Restated Credit Agreement
 

--------------------------------------------------------------------------------